Exhibit 10.1

EXECUTION COPY

OMNIBUS AMENDMENT

(Amendment No. 3 to Loan and Security Agreement and Amendment No. 1 to Medallion
Loan Sale and Contribution Agreement and each Affiliated Loan Sale Agreement)

THIS OMNIBUS AMENDMENT (this “Amendment”), dated as of December 12, 2013, is
entered into by and among TAXI MEDALLION LOAN TRUST III, a Delaware statutory
trust, as the borrower (the “Borrower”), MEDALLION FUNDING LLC (successor by
merger to Medallion Funding Corp.), a New York limited liability company (the
“Transferor”), MEDALLION FINANCIAL CORP., a Delaware corporation (“Parent”),
MEDALLION CAPITAL, INC., a Minnesota corporation (“Medallion Capital”),
FRESHSTART VENTURE CAPITAL CORP., a New York corporation (“Freshstart” and,
together with Parent and Medallion Capital, collectively, the “Affiliated
Sellers”), AUTOBAHN FUNDING COMPANY LLC (“Autobahn”), as the conduit lender (the
“Conduit Lender”) and DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT
AM MAIN (“DZ Bank”), as the committed lender (together with the Conduit Lender,
collectively, the “Lenders”) and as agent (in such capacity, the “Agent”).
Capitalized terms used herein without definition shall have the meanings
ascribed thereto in the Loan Agreement, or in the alternative, the Sale and
Contribution Agreement.

PRELIMINARY STATEMENTS

A. The Borrower, the Conduit Lender and the Agent are parties to that certain
Loan and Security Agreement, dated as of December 12, 2008 (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the “Loan
Agreement”).

B. The Borrower, as transferee, and the Transferor are parties to that certain
Medallion Loan Sale and Contribution Agreement, dated as of December 12, 2008
(as amended, restated, supplemented or otherwise modified prior to the date
hereof, the “Sale and Contribution Agreement”).

C. The Transferor is party to an Affiliated Loan Sale Agreement with each
Affiliated Seller.

D. The parties hereto have agreed to amend certain provisions of the Loan
Agreement, the Sale and Contribution Agreement and the Affiliated Loan Sale
Agreements each upon the terms and conditions set forth herein.

SECTION 1. Amendments to the Loan Agreement. Effective as of the date hereof and
subject to the satisfaction of the conditions precedent set forth in Section 6
hereof, the Loan Agreement is hereby amended (i) to join DZ Bank as a party in
its capacity as a Committed Lender and (ii) incorporate and give effect to the
changes highlighted in the conformed copy of the Loan Agreement attached as
Annex A hereto (it being understood that language which appears “struck out” has
been deleted and language which appears as “double-underlined” has been added).

 



--------------------------------------------------------------------------------

SECTION 2. Amendments to the Sale and Contribution Agreement. Effective as of
the date hereof and subject to the satisfaction of the conditions precedent set
forth in Section 6 hereof, the Sale and Contribution Agreement is hereby amended
as follows:

(i) The following new Section 2.04(c) is hereby inserted sequentially therein:

(c) Each of the Transferor and the Transferee represents and warrants as to
itself that each remittance of Collections by or on behalf of the Transferor to
the Transferee hereunder will have been (i) in payment of a debt incurred by the
Transferor in the ordinary course of business or financial affairs of the
Transferor and the Transferee and (ii) made in the ordinary course of business
or financial affairs of the Transferor and the Transferee.

SECTION 3. Amendments to the Affiliated Loan Sale Agreements. Effective as of
the date hereof and subject to the satisfaction of the conditions precedent set
forth in Section 6 hereof, each of the Affiliated Loan Sale Agreements is hereby
amended as follows:

(i) The following new Section 2.04(c) is hereby inserted sequentially therein:

(c) Each of the Seller and the Buyer represents and warrants as to itself that
each remittance of Collections by or on behalf of the Seller to the Buyer
hereunder will have been (i) in payment of a debt incurred by the Seller in the
ordinary course of business or financial affairs of the Seller and the Buyer and
(ii) made in the ordinary course of business or financial affairs of the Seller
and the Buyer.

SECTION 4. Termination of Liquidity Support Letter. Effective as of the date
hereof and subject to the satisfaction of the conditions precedent set forth in
Section 6 hereof, the parties to this Amendment agree that the liquidity support
letter from DZ Bank to the Borrower, dated as of December 12, 2008, is hereby
terminated.

SECTION 5. Representations and Warranties.

5.1 The Borrower hereby represents and warrants to each of the Lenders and the
Agent, that:

(i) this Amendment and the other Loan Documents to which it is a party (as
amended hereby) constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, moratorium, reorganization and other similar
laws of general application affecting creditors’ rights generally and by general
principles of equity (whether such enforceability is considered in a proceeding
in equity or at law);

(ii) since December 31, 2012, no event has occurred which has had or could
reasonably be expected to have a Transaction Material Adverse Effect;

(iii) on the date hereof, before and after giving effect to this Amendment, no
event has occurred and is continuing which constitutes a Default, a Servicer
Default or a Termination Event; and

(iv) each representation and warranty by the Borrower, set forth in the Loan
Agreement (as amended hereby) and in each other Loan Document to which it is a
party is true and correct as of the date hereof, except to the extent that such
representation or warranty expressly relates solely to an earlier date (in which
case they were true and correct as of such earlier date).

 

2



--------------------------------------------------------------------------------

5.2 The Transferor hereby represents and warrants to each of the Lenders, the
Agent and the Borrower, that:

(i) this Amendment and each other Loan Document to which it is a party (as
amended hereby) constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, moratorium, reorganization and other similar
laws of general application affecting creditors’ rights generally and by general
principals of equity (whether such enforceability is considered in a proceeding
in equity or at law);

(ii) since December 31, 2012, no event has occurred which has had or could
reasonably be expected to have a Transaction Material Adverse Effect;

(iii) on the date hereof, before and after giving effect to this Amendment, no
event has occurred and is continuing which constitutes a Default, a Servicer
Default or a Termination Event; and

(iv) each representation and warranty by Transferor set forth in the Sale and
Contribution Agreement (as amended hereby), the Servicing Agreement, the
Medallion Funding Guaranty and each other Loan Document to which it is a party
is true and correct as of the date hereof, except to the extent that such
representation or warranty expressly relates solely to an earlier date (in which
case they were true and correct as of such earlier date).

5.3 Each Affiliated Seller hereby represents and warrants to each of the
Lenders, the Agent, the Borrower and the Transferor that:

(i) this Amendment and each other Loan Document to which it is a party (as
amended hereby) constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, moratorium, reorganization and other similar
laws of general application affecting creditors’ rights generally and by general
principals of equity (whether such enforceability is considered in a proceeding
in equity or at law);

(ii) since December 31, 2012, no event has occurred which has had or could
reasonably be expected to have a Transaction Material Adverse Effect;

(iii) on the date hereof, before and after giving effect to this Amendment, no
event has occurred and is continuing which constitutes a “Termination Event” as
defined in the Affiliated Loan Sale Agreement to which it is a party; and

(iv) each representation and warranty by such Affiliated Seller set forth in the
Affiliated Loan Sale Agreement to which it is a party (as amended hereby) and
each other Loan Document to which it is a party is true and correct as of the
date hereof, except to the extent that such representation or warranty expressly
relates solely to an earlier date (in which case they were true and correct as
of such earlier date).

 

3



--------------------------------------------------------------------------------

SECTION 6. Conditions Precedent. This Amendment shall become effective as of the
date hereof, subject to the condition that the Agent shall have confirmed to its
satisfaction its receipt of:

(i) a copy of this Amendment duly executed by the Borrower, the Transferor, the
Affiliated Sellers, the Lenders and the Agent;

(ii) a certificate of an officer of each of the Borrower, the Transferor and the
Affiliated Sellers certifying (i) a copy of the Articles of Incorporation,
Certificate of Formation or Certificate of Trust of such party, as applicable,
(ii) a copy of the bylaws, limited liability company agreement or trust
agreement of such party, as applicable, (iii) a certificate of good standing for
such party issued by the Secretary of State of the State of such party’s
organization or incorporation (iv) a copy of the resolutions of the members or
board of directors or similar body, as applicable, of such party authorizing the
execution, delivery and performance of this Amendment and (v) the names and true
signatures of the officers of such party authorized to sign this Amendment on
its behalf;

(iii) evidence, in the form of a certificate delivered pursuant to clause
(ii) above, that the Borrower’s trust agreement has been amended in the form
attached hereto as Annex B in order to comply with the requirements set forth in
the Loan Agreement, as amended hereby;

(iv) a fully executed copy of the Amended and Restated Fee Letter, dated as of
the date hereof, among the Borrower, the Servicer, the Agent and the Lenders
(the “Fee Letter”); and

(v) to the extent invoiced, payment of all fees and expenses due and payable on
or prior to the date hereof in connection with this Amendment, the Fee Letter
and the other Loan Documents.

SECTION 7. Consent to Trust Agreement Amendment and Bylaws Amendment. Each of
the Lenders and the Agent hereby consents to the amendments to the Borrower’s
trust agreement and bylaws (attached as Exhibit B thereto) in the form attached
hereto as Annex B.

SECTION 8. Compliance with Article 122a. Unless and until there has been
retained a material net economic interest in the Transaction which satisfies the
requirements of Part 5 of the CRR (as defined below) and the Regulatory
Technical Standards (as defined below) in a manner to be agreed with the Agent
and Lenders (which agreement of the Agent and Lenders may be subject to the
addition of covenants or other modifications to the Loan Documents related to
such retention of a material economic interest (such required retention being
the “Required Risk Retention”)), none of the MF/Borrower Related Parties (other
than the Borrower) shall, or shall cause or permit any of their Affiliates to,
sell, transfer, contribute, assign, substitute or otherwise

 

4



--------------------------------------------------------------------------------

convey to the Borrower, and the Borrower shall not purchase, acquire or
otherwise accept the conveyance of, any Medallion Loan from any other
MF/Borrower Related Party or any of its Affiliates, in each case at any time
after December 31, 2014. Any noncompliance by any MF/Borrower Related Party with
this Section 8 shall result in an immediate Event of Default under the Loan
Agreement. The “CRR” means the European Union Capital Requirements Regulation
(Regulation (EU) No. 575/2013), as amended from time to time. The “Regulatory
Technical Standards” means any regulatory standards made under Part 5 of the
CRR. Notwithstanding any provision of the Loan Agreement or the Fee Letter to
the contrary, so long as the MF/Borrower Related Parties are in compliance with
this Section 8, if the Required Risk Retention has not been retained as of
December 31, 2014, then no Non-Use Fee shall be charged thereafter unless and
until the Required Risk Retention is retained.

SECTION 9. Fees and Expenses. The Borrower shall pay to the Agent and the
Lenders on demand and, if requested by the Borrower, presentation of all
reasonable documentation therefor, all reasonable costs and expenses of the
Agent and the Lenders in connection with the preparation, execution and delivery
of this Amendment and any of the other instruments, documents and agreements to
be executed and/or delivered in connection herewith, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel to the
Agent and the Lender with respect thereto.

SECTION 10. Reference to and Effect on the Loan Agreement and Sale and
Contribution Agreement.

(a) Upon the effectiveness of this Amendment, (a) each reference in the Loan
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import shall mean and be a reference to the Loan Agreement as amended or
otherwise modified hereby, (b) each reference in the Sale and Contribution
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import shall mean and be a reference to the Sale and Contribution Agreement as
amended or otherwise modified hereby, (c) each reference in any Affiliated Loan
Sale Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of
like import shall mean and be a reference to such Affiliated Loan Sale Agreement
as amended or otherwise modified hereby, (d) each reference to the Loan
Agreement, the Sale and Contribution Agreement or any Affiliated Loan Sale
Agreement in any other Loan Document or any other document, instrument or
agreement executed and/or delivered in connection therewith, shall mean and be a
reference to the Loan Agreement, the Sale and Contribution Agreement or such
Affiliated Loan Sale Agreement as applicable, each as amended or otherwise
modified hereby and (e) this Amendment shall constitute a Loan Document for all
purposes under the Loan Agreement.

(b) Except as specifically provided herein, the Loan Agreement, the Sale and
Contribution Agreement, each Affiliated Loan Sale Agreement, the other Loan
Documents and all other documents, instruments and agreements executed and/or
delivered in connection therewith shall remain in full force and effect and are
hereby ratified and confirmed. Without limiting the foregoing, (i) the Parent
reaffirms all of its obligations under the Parent Guaranty and acknowledges and
agrees that the Parent Guaranty remains in full force and effect, shall be for
the benefit of (x) the Borrower, (y) DZ Bank in both its capacity as Agent and
its capacity as Committed Lender under the Loan Agreement and (z) Autobahn as
Conduit Lender under the

 

5



--------------------------------------------------------------------------------

Loan Agreement, and in each case their successors and assigns in such
capacities, and is hereby ratified and confirmed and (ii) the Transferor
reaffirms all of its obligations under the Medallion Funding Guaranty and
acknowledges and agrees that the Medallion Funding Guaranty remains in full
force and effect, shall be for the benefit of (y) DZ Bank in both its capacity
as Agent and its capacity as Committed Lender under the Loan Agreement and
(z) Autobahn as Conduit Lender under the Loan Agreement, and in each case their
successors and assigns in such capacities, and is hereby ratified and confirmed.
In addition, in the event of any inconsistency between the Loan Agreement, the
Sale and Contribution Agreement, any Affiliated Loan Sale Agreement or the other
Loan Documents and this Amendment, the terms of this Amendment shall control.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent or any Lender
under the Loan Agreement, the Sale and Contribution Agreement, the other Loan
Documents or any other document, instrument, or agreement executed in connection
therewith, nor constitute a waiver of any provision contained therein.

SECTION 11. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
or .pdf transmission shall be effective as delivery of a manually executed
counterpart of this Amendment.

SECTION 12. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).

SECTION 13. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

SECTION 14. Successors and Assigns. This Amendment shall be binding upon each
party hereto and their respective successors and assigns, and shall inure to the
benefit of each party hereto and their successors and assigns.

SECTION 15. Entire Agreement. This Amendment, taken together with the Loan
Agreement, the Sale and Contribution Agreement and all of the other Loan
Documents, embodies the entire agreement and understanding of the parties hereto
and supersedes all prior agreements and understandings, written and oral,
relating to the subject matter hereof.

[Remainder of page left intentionally blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the date first above written.

 

TAXI MEDALLION LOAN TRUST III, as Borrower By  

/s/ Andrew M. Murstein

Name:   Andrew M. Murstein Title:   President By  

/s/ Alvin Murstein

Name:   Alvin Murstein Title:   Vice President MEDALLION FUNDING LLC (successor
by merger to Medallion Funding Corp.) By  

/s/ Alvin Murstein

Name:   Alvin Murstein Title:   Chairman & Chief Executive Officer By  

/s/ Michael J. Kowalsky

Name:   Michael J. Kowalsky Title:   President

 

Signature Page to Omnibus Amendment



--------------------------------------------------------------------------------

MEDALLION FINANCIAL CORP. By  

/s/ Andrew M. Murstein

Name:   Andrew M. Murstein Title:   President By  

/s/ Alvin Murstein

Name:   Alvin Murstein Title:   Chief Executive Officer MEDALLION CAPITAL, INC.
By  

/s/ Dean R. Pickerell

Name:   Dean R. Pickerell Title:   Acting President By  

/s/ Brenda L. Leonard

Name:   Brenda L. Leonard Title:   Vice Pres. FRESHSTART VENTURE CAPITAL CORP.
By  

/s/ Alvin Murstein

Name:   Alvin Murstein Title:   Chief Executive Officer By  

/s/ Michael J. Kowalsky

Name:   Michael J. Kowalsky Title:   President

 

Signature Page to Omnibus Amendment



--------------------------------------------------------------------------------

DZ BANK AG DEUTSCHE ZENTRAL- GENOSSENSCHAFTSBANK, as the Commited Lender and the
Agent By:  

/s/ Jayan Krishnan

  Name: Jayan Krishnan   Title:   Senior Vice President By:  

/s/ Franziska Hummel

  Name: Franziska Hummel   Title:   Vice President AUTOBAHN FUNDING COMPANY LLC,
as the Conduit Lender By:   DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, its
attorney-in-fact By:  

/s/ Jayan Krishnan

  Name: Jayan Krishnan   Title:   Senior Vice President By:  

/s/ Franziska Hummel

  Name: Franziska Hummel   Title:   Vice President

 

Signature Page to Omnibus Amendment



--------------------------------------------------------------------------------

ANNEX A

Amendments to Credit Agreement

(Attached)

 



--------------------------------------------------------------------------------

CONFORMED COPY

Incorporating Amendment No. 1, dated August 5, 2009

Incorporating Amendment No. 2, dated April 29, 2010

Incorporating Omnibus Amendment (Amendment No. 3), dated December 12, 2013

 

 

 

LOAN AND SECURITY AGREEMENT

among

TAXI MEDALLION LOAN TRUST III,

as the Borrower

AUTOBAHN FUNDING COMPANY LLC,

as the Conduit Lender

and

DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK,

FRANKFURT AM MAIN,

as the Committed Lender and as Agent

Dated as of December 12, 2008

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

DEFINITIONS 1

  



 

Section 1.01.

 

Certain Defined Terms.

     1  

Section 1.02.

 

Other Terms 26.

     30  

Section 1.03.

 

Computation of Time Periods 27.

     30  

ARTICLE II

 

THE FACILITY 28

  



 

Section 2.01.

 

Borrowings 27.

     30  

Section 2.02.

 

Procedures for Borrowings.

     2731  

Section 2.03.

 

Changes in the Maximum Facility Amount 28.

     31  

Section 2.04.

 

Use of Proceeds 28.

     31  

Section 2.05.

 

Settlement Procedures.

     2832  

Section 2.06.

 

Interest Rate Hedges.

     3135  

Section 2.07.

 

Payments and Computations, Etc.

     3236  

Section 2.08.

 

Fees.

     3336  

Section 2.09.

 

Prepayments.

     3337  

Section 2.10.

 

Increased Costs; Capital Adequacy; Eurodollar Disruption Event 33.

     37   

Section 2.11.

 

Taxes.

     40  

Section 2.12.

 

Evidence of Debt.

     41  

ARTICLE III

 

CONDITIONS OF LOANS 37

  



 

Section 3.01.

 

Conditions Precedent to Initial Borrowing.

     42  

Section 3.02.

 

Conditions Precedent to All Borrowings 37.

     42  

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES 40

  



 

Section 4.01.

 

Eligible Medallion Loans 40.

     45  

Section 4.02.

 

Existence; Qualification; No Change to Organizational Documents 40.

     45  

Section 4.03.

 

Authority and Authorization; Enforceability; Approvals; Absence of Adverse
Notice.

     45  

Section 4.04.

 

No Breach.

     46  

Section 4.05.

 

Litigation.

     46  

Section 4.06.

 

No Adverse Selection 41.

     46  

 

i



--------------------------------------------------------------------------------

Section 4.07.

 

Bulk Transfer 41.

     46  

Section 4.08.

 

Indebtedness.

     46  

Section 4.09.

 

Borrower’s Purpose.

     47  

Section 4.10.

 

Adverse Orders.

     47  

Section 4.11.

 

Taxes.

     47  

Section 4.12.

 

Chief Executive Office; Jurisdiction of Organization.

     47  

Section 4.13.

 

Legal Name 42.

     47  

Section 4.14.

 

Solvency 42.

     47  

Section 4.15.

 

Subsidiaries 42.

     47  

Section 4.16.

 

Consideration 42.

     47  

Section 4.17.

 

True and Complete Disclosure.

     47  

Section 4.18.

 

Proceeds Regulations.

     48  

Section 4.19.

 

Adverse Agreements.

     48  

Section 4.20.

 

Investment Company.

     48  

Section 4.21.

 

No Default 43.

     48  

Section 4.22.

 

Underwriting and Servicing 43.

     48  

Section 4.23.

 

ERISA 43.

     48  

Section 4.24.

 

Sharing of Payments.

     48  

Section 4.25.

 

Collateral Security; Acquisition.

     49  

Section 4.26.

 

Subsidiary 44.

     49  

Section 4.27.

 

Subsidiaries of the Parent 44.

     49  

Section 4.28.

 

Standard Form Medallion Loan Documentation 44.

     49  

Section 4.29.

 

Anti-Terrorism Laws and Anti-Money Laundering Laws.

     49  

Section 4.30.

 

No Violation of Anti-Money Laundering Laws.

     50  

Section 4.31.

 

Deposit Accounts.

     50  

Section 4.32.

 

Transaction Information.

     50  

Section 4.33.

 

Qualified Purchaser.

     50  

ARTICLE V

 

COVENANTS 46

  



 

Section 5.01.

 

Existence; etc.

     51  

Section 5.02.

 

Special Purpose Entity.

     4651  

Section 5.03.

 

Accuracy of Opinions.

     53  

Section 5.04.

 

Prohibition on Adverse Claims.

     53  

Section 5.05.

 

Prohibition on Fundamental Change 48.

     53  

Section 5.06.

 

Sale or Contribution Treatment 48.

     54  

Section 5.07.

 

Prohibition on Modifications 48.

     54  

Section 5.08.

 

Amendment to Organizational Documents 48.

     54  

Section 5.09.

 

Remittance of Collections; Bank Statements 48.

     54  

Section 5.10.

 

Litigation 49.

     54  

Section 5.11.

 

Notices 49.

     55  

Section 5.12.

 

Additional Information 49.

     55  

Section 5.13.

 

Transaction with Affiliates.

     55  

Section 5.14.

 

Protection of Agent’s Security Interest; Limitation on Liens 50.

     55  

 

ii



--------------------------------------------------------------------------------

Section 5.15.

 

Compliance with Law; Advertising, Origination and Servicing Activities 50.

     56  

Section 5.16.

 

Required Filings 50.

     56  

Section 5.17.

 

Financial Statements 50.

     56  

Section 5.18.

 

Maintenance of Insurance 51.

     57  

Section 5.19.

 

Pricing Reports; Liquidation Reports 51.

     57  

Section 5.20.

 

Underwriting Guidelines; Credit and Collection Policy 51.

     57  

Section 5.21.

 

Approved Purchase Agreement Sale or Contribution Treatment.

     57  

Section 5.22.

 

[RESERVED]

     5257  

Section 5.23.

 

Alteration of Medallion Loan Documents 52.

     57  

Section 5.24.

 

Enforcement of Related Documents 52.

     58  

Section 5.25.

 

Transaction Information.

     58  

Section 5.26.

 

Removal of Independent Manager.

     58  

ARTICLE VI

 

EVENTS OF DEFAULT; TERMINATION EVENTS 53

  



 

Section 6.01.

 

Events of Default 52.

     58  

Section 6.02.

 

Termination Events 55.

     61  

Section 6.03.

 

Eligible Medallion Loans; Freshstart and Medallion Capital 56.

     61  

ARTICLE VII

 

THE AGENT 58

  



 

Section 7.01.

 

Authorization and Action 56.

     63  

Section 7.02.

 

Delegation of Duties 57.

     63  

Section 7.03.

 

Exculpatory Provisions 57.

     63  

Section 7.04.

 

Reliance by Agent 57.

     64  

Section 7.05.

 

Non-Reliance on Agent and Other Secured Parties 58.

     64  

Section 7.06.

 

Agent in Its Individual Capacity 58.

     64  

Section 7.07.

 

Successor Agent 58.

     65  

ARTICLE VIII

 

INDEMNIFICATION 60

  

Section 8.01.

 

Indemnities by the Borrower 59.

     65  

Section 8.02.

 

Other Costs and Expenses.

     5966  

ARTICLE IX

 

COLLATERAL SECURITY 61

  



 

Section 9.01.

 

Collateral; Security Interest.

     6066  

Section 9.02.

 

Further Documentation 61.

     68  

Section 9.03.

 

Changes in Locations, Name, etc 61.

     68  

 

iii



--------------------------------------------------------------------------------

Section 9.04.

 

Agent’s Appointment as Attorney-in-Fact.

     6268  

Section 9.05.

 

Performance of Borrower’s Obligations 63.

     70  

Section 9.06.

 

Proceeds 64.

     70  

Section 9.07.

 

Remedies 64.

     71  

Section 9.08.

 

Limitation on Duties Regarding Presentation of Collateral 65.

     71  

Section 9.09.

 

Powers Coupled with an Interest 65.

     72  

Section 9.10.

 

Release of Security Interest 65.

     72  

ARTICLE X

 

MISCELLANEOUS 67

  



 

Section 10.01.

 

Amendments and Waivers 66.

     72  

Section 10.02.

 

Notices, Etc 66.

     73  

Section 10.03.

 

No Waiver; Remedies 66.

     73  

Section 10.04.

 

Binding Effect; Assignability 66.

     73  

Section 10.05.

 

Term of This Agreement 67.

     74  

Section 10.06.

 

Governing Law; Jury Waiver.

     6774  

Section 10.07.

 

Consent to Jurisdiction 67.

     74  

Section 10.08.

 

Ordinary Course 68.

     75  

Section 10.09.

 

Limitation of Liability 68.

     75  

Section 10.10.

 

No Proceedings 68.

     75  

Section 10.11.

 

Recourse Against Certain Parties 68.

     75  

Section 10.12.

 

Execution in Counterparts; Severability; Integration 69.

     76  

Section 10.13.

 

Confidentiality.

     6976  

Section 10.14.

 

Limitation on Payments 70.

     77  

Section 10.15.

 

Periodic Due Diligence Review.

     7078  

Section 10.16.

 

Usury Savings Clause 72.

     79  

Section 10.17.

 

USA Patriot Act 72.

     79  

LIST OF SCHEDULES AND EXHIBITS

Schedules

 

SCHEDULE I    ELIGIBILITY CRITERIA; APPLICABLE ADVANCE RATE PERCENTAGES SCHEDULE
II    STANDARD FORM MEDALLION LOAN DOCUMENTS SCHEDULE III    CHIEF EXECUTIVE
OFFICES; FEDERAL EMPLOYER IDENTIFICATION NUMBERS; PRESENT AND FORMER NAMES
SCHEDULE IV    CREDIT AND COLLECTION POLICY SCHEDULE V    UNDERWRITING
GUIDELINES SCHEDULE VI    CONDITION PRECEDENT DOCUMENTS FOR THE INITIAL
BORROWING SCHEDULE VII    FILING JURISDICTIONS SCHEDULE VIII    PARENT
SUBSIDIARIES SCHEDULE IX    PRICING REPORTS

 

iv



--------------------------------------------------------------------------------

SCHEDULE X    PERMITTED JUNIOR PARTICIPANTS SCHEDULE XI    APPROVED JUNIOR
PARTICIPATION AGREEMENTS

 

v



--------------------------------------------------------------------------------

Exhibits

 

EXHIBIT A-1    FORM OF DAILY BORROWING BASE CERTIFICATE EXHIBIT A-2    FORM OF
INTERIM BORROWING BASE CERTIFICATE EXHIBIT B    FORMS OF LOCKBOX ACCOUNT CONTROL
AGREEMENT EXHIBIT C    FORM OF COMPLIANCE CERTIFICATE EXHIBIT D    FORM OF
COMMERCIAL PAPER REMITTANCE REPORT EXHIBIT E    FORM OF TAX CERTIFICATE EXHIBIT
F    FORM OF NOTICE OF BORROWING AND PLEDGE EXHIBIT G    FORM OF APPROVED JUNIOR
PARTICIPATION AGREEMENTS EXHIBIT H    FORM OF JUNIOR PARTICIPATION SUPPLEMENTAL
AGREEMENT EXHIBIT I    FORM OF POWER OF ATTORNEY EXHIBIT J    FORM OF
SUBORDINATION AGREEMENT

 

vi



--------------------------------------------------------------------------------

THIS LOAN AND SECURITY AGREEMENT is made as of December 12, 2008, among TAXI
MEDALLION LOAN TRUST III, a Delaware statutory trust, as the Borrower, AUTOBAHN
FUNDING COMPANY LLC, a Delaware limited liability company, as the LenderConduit
Lender (prior to its cessation in its sole discretion as a Conduit Lender and
Lender pursuant to Section 10.04), and DZ BANK AG DEUTSCHE
ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN, as the Agent and as the
Committed Lender.

PRELIMINARY STATEMENTS

A. The Borrower may from time to time request the LenderLenders to make Advances
hereunder, the proceeds of which will be used to purchase Medallion Loans. The
Lender hasLenders have agreed to make such Advances on the terms and conditions
set forth herein in an aggregate amount not to exceed at any one time
outstanding the Maximum Facility Amount.

B. To secure its obligations hereunder and under the other Loan Documents, the
Borrower has agreed to grant to the Agent, for the benefit of the Secured
Parties, a security interest in the Medallion Loans and the other Collateral.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Certain Defined Terms.

As used in this Agreement and its schedules and exhibits, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

“17g-5 Representative” means any deal team officer within the New York Asset
Securitization Group of DZ Bank.

“Accepted Servicing Practices” has the meaning specified in the Servicing
Agreement.

“Adjusted LIBO Rate” means, for any Interest Period, an interest rate per annum
obtained by dividing (i) the LIBO Rate for such Interest Period by (ii) a
percentage equal to 100% minus the LIBO Rate Reserve Percentage for such
Interest Period.

“Advance” has the meaning specified in Section 2.01.



--------------------------------------------------------------------------------

“Adverse Claim” means a lien, security interest, charge, encumbrance or other
right or claim of any Person other than, with respect to the Collateral, any
lien, security interest, charge, encumbrance or other right or claim in favor of
the Agent for the benefit of the Secured Parties.

“Affected Party” means the Lender, DZ Bank, individually and in its capacity as
Agent, any Liquidity Provider and, with respect to each of the foregoing, the
parent company that controls such Person.has the meaning specified in Section
2.10.

“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” (together with the
correlative meanings of “controlled by” and “under common control with”) means
possession, directly or indirectly, of the power (a) to vote 10% or more of the
securities or interests (on a fully diluted basis) having ordinary voting power
for the directors or managing partners (or their equivalent) of such Person, or
(b) to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities or interests, by
contract, or otherwise.

“Affiliated Loan Sale Agreement” has the meaning specified in the Purchase
Agreement.

“Affiliated Seller” means any Affiliate of Medallion Funding that is a party to
an Affiliated Loan Sale Agreement as a seller.

“Affiliated Seller Purchase Termination Event” means, with respect to any
Affiliated Seller, a “Termination Event” under (and as defined in) the
Affiliated Loan Sale Agreement to which such Affiliated Seller is a party.

“Agent” means DZ Bank, in its capacity as agent for the Secured Parties
hereunder, and any successor thereto in such capacity appointed pursuant to
Section 7.07.

“Agreement” means this Loan and Security Agreement, as the same may be amended,
restated, supplemented or otherwise modified from time to time hereafter.

“Alternative Rate” means, with respect to any Alternative Rate Interest Period,
an interest rate per annum equal to the Adjusted LIBO Rate plus the Applicable
Margin; provided, however, that the “Alternative Rate” for any Alternative Rate
Interest Period shall be the Base Rate plus the Applicable Margin (a) to the
extent LIBOR Advances have been suspended pursuant to Section 2.10, (b) if such
Advance is less than $500,000 or (c) for the first three Business Days of such
Alternative Rate Interest Period, if the Agent does not receive notice, by the
third Business Day preceding the first day of such Alternative Rate Interest
Period, that such Advance will not be funded through the issuance of the
Lender’s commercial paper(A) the lesser of (i) the Committed Lender’s (or if the
Advance is funded by the Conduit Lender, its related Funding Source’s) cost of
funds with respect to funding such Advance during such Alternative Rate Interest
Period, as certified by the Committed Lender (or, if such Advance is funded by
the Conduit Lender, the Agent) to the Borrower upon request of the Borrower, and
(ii) EURIBOR, plus (B) the Applicable Margin.

“Alternative Rate Interest Period” means any Interest Period (or portion
thereof) during which an Advance is not funded through the issuance of the
Conduit Lender’s commercial paper or during which such Advance is otherwise to
accrue Interest by reference to the Alternative Rate.

 

2



--------------------------------------------------------------------------------

“Anti-Money Laundering Laws” means the BSA and all applicable requirements of
law under 18 U.S.C. §§ 1956 and 1957.

“Anti-Terrorism Laws” means the OFAC Laws and Regulations, the Executive Orders
and the USA Patriot Act.

“Applicable Advance Rate Percentage” has the meaning specified on Schedule I.

“Applicable Margin” has the meaning specified in the Fee Letter.

“Approved Junior Participation Agreement” means a participation agreement
between Medallion Funding and a Permitted Subordinated Lender, substantially in
one of the forms attached hereto as Exhibit G, as amended, supplemented,
restated or otherwise modified from time to time with the consent of the Agent
in its sole and absolute discretion; provided that each participation agreement
listed on Schedule XI, a copy of which has been furnished to the Agent, shall
constitute an “Approved Junior Participation Agreement” hereunder so long as
(i) such participation agreement is not amended or otherwise modified without
the prior written consent of the Agent and (ii) the aggregate principal amount
of the participations evidenced by all such participation agreements does not
exceed $150,000.

“Approved Originator” means Medallion Funding, Parent, Medallion Capital,
Freshstart or any other Person, acceptable to the Agent in its sole and absolute
discretion and approved in writing by the Agent, as an originator of Medallion
Loans.

“Approved Purchase Agreement” means each purchase and sale agreement for
Medallion Loans between the Borrower, as purchaser, and an Approved Seller,
together with all instruments, documents and agreements executed in connection
therewith, acceptable to the Agent in writing in its sole and absolute
discretion, as such Approved Purchase Agreement may from time to time be
amended, supplemented, restated or otherwise modified in accordance with the
terms hereof.

“Approved Seller” means any Person, other than Medallion Funding, acceptable to
the Agent in its sole and absolute discretion and approved in writing by the
Agent, as seller of Medallion Loans to the Borrower pursuant to an Approved
Purchase Agreement.

“Approved Subordination Agreement” means a subordination agreement between
Medallion Funding and a Permitted Subordinated Lender, substantially in the form
attached hereto as Exhibit J, as amended, supplemented, restated or otherwise
modified from time to time with the consent of the Agent in its reasonable
discretion.

“Assignment and Acceptance” means an assignment agreement entered into by theany
Lender and an assignee pursuant to Section 10.04 in form and substance
reasonably satisfactory to the Agent.

“Autobahn” means Autobahn Funding Company LLC and any successor thereto.

 

3



--------------------------------------------------------------------------------

“Available Funds” means, with respect to any Settlement Date, the sum (without
duplication) of the following:

(a) all Collections received in respect of the Medallion Loans during the most
recently ended Monthly Period;

(b) all investment earnings earned on investments in the Collection Account
during the most recently ended Monthly Period;

(c) all amounts received by the Borrower from each Hedge Counterparty since the
immediately preceding Settlement Date; and

(d) all other amounts deposited to the Collection Account during the most
recently ended Monthly Period pursuant to this Agreement or any other Loan
Document and not enumerated above;

provided that, if (i) on any Settlement Date, there would not be sufficient
funds, after application of Available Funds, as defined above, to pay the items
specified in (i) through (x) of Section 2.05(b), then Available Funds for that
Settlement Date will include, in addition to the Available Funds as defined
above, amounts on deposit in the Collection Account which would have constituted
Available Funds for the Settlement Date immediately succeeding that Settlement
Date, up to the amount necessary to pay such items, and the Available Funds for
the immediately succeeding Settlement Date will be adjusted accordingly; and
provided, further that the Available Funds for any Settlement Date will exclude
any portion of the amounts described in clauses (a) through (d) above that have
been released from the Collection Account prior to such Settlement Date pursuant
to Section 2.05.

“Backup Servicer” means Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio
Services), in its capacity as backup servicer under the Backup Servicing
Agreement, and any successor thereto in such capacity.

“Backup Servicer Fee” means the fees payable to the Backup Servicer pursuant to
the Backup Servicing Agreement.

“Backup Servicing Agreement” means that certain Backup Servicing Agreement of
even date herewith among the Backup Servicer, the Borrower, the Servicer and the
Agent, as the same may be amended, restated, supplemented or otherwise modified
from time to time.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C.
Section 101 et seq.), as amended from time to time, and any successor statute.

“Bankruptcy Event” shall be deemed to have occurred with respect to a Person if
either:

(a) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidation, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under any

 

4



--------------------------------------------------------------------------------

law relating to bankruptcy, insolvency, reorganization, winding up or
composition or adjustment of debts, and such case or proceeding shall continue
undismissed, or unstayed and in effect, for a period of 30 consecutive days; or
an order for relief in respect of such Person shall be entered in an involuntary
case under the federal bankruptcy laws or other similar laws now or hereafter in
effect; or

(b) such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors, or shall fail to, or admit in writing its
inability to, pay its debts generally as they become due, or, if a corporation
or similar entity, its board of directors or members shall vote to implement any
of the foregoing.

“Bankruptcy Purchase Termination Event” means the occurrence of a Termination
Event set forth in Section 7.01(h) of the Loan Sale and Contribution Agreement.

“Bankruptcy Servicer Default” means the occurrence of a Servicer Default set
forth in clause (e) of the definition of “Servicer Default” as defined in the
Servicing Agreement.

“Base Rate” means, on any date, a fluctuating rate of interest per annum equal
to the greater of (a) the average rateof the rates of interest publically
announced by the Reference Bank from time to time as its prime or base
commercial lending (or equivalent) rate. The prime or base commercial lending
(or equivalent) rate of the Reference Bank used in computing the Base Rate is
not intended to be the lowest rate of interest charged by the Reference Bank in
connection with extensions of credit to debtors. The Base Rate shall change as
and when the prime or base commercial lending (or equivalent) rate of the
Reference Bank changesJPMorgan Chase Bank, N.A. and Citibank, N.A., or their
respective successors, as their respective “Prime” rates and (b) the Federal
Funds Effective Rate in effect on such day plus  1⁄2 of 1%.

“Base Rate Advance” has the meaning specified in Section 2.10(c).

“Borrower” means Taxi Medallion Loan Trust III, a Delaware statutory trust.

“Borrower Material Adverse Effect” means a material adverse effect on (a) the
contracts, property, business, condition (financial or otherwise) or prospects
of the Borrower, (b) the ability of the Borrower to perform its obligations
under any of the Loan Documents to which it is a party, (c) the validity or
enforceability of any of the Loan Documents, (d) the rights and remedies of the
Secured Parties under any of the Loan Documents or (e) the Collateral.

“Borrowing” means a borrowing consisting of one or more Advances made on the
same date.

“Borrowing Base” means, at any time, an amount equal to the sum of (a) the
product of the Weighted Average Advance Rate and the Net Eligible Receivables
Balance and (b) all Collections on the Eligible Medallion Loans then on deposit
in the Collection Account (net of any accrued but unpaid Interest and Facility
Fees).

 

5



--------------------------------------------------------------------------------

“Borrowing Base Deficiency” means, at any time the amount, if any, by which
(a) the Facility Amount exceeds (b) the Borrowing Base.

“Boston Medallion Loan” means a Medallion Loan secured by Medallion Collateral
that includes a Medallion issued by the Taxi Commission for the City of Boston,
Massachusetts.

“Break Funding Event” means an event that shall occur if the Borrower requests
an Advance and either (a) subsequently revokes such request prior to the Funding
Date for such Advance or (b) the conditions precedents for any Advance set forth
in Section 2.02 and Article III are not satisfied such that the Advance is not
made; provided, however, that a Break Funding Event shall not be deemed to have
occurred if either (x) prior to the Borrower’s revocation of its request for an
Advance or the Agent’s knowledge that the conditions precedent have not been
satisfied, the Conduit Lender has not issued commercial paper or requested funds
pursuant to a Liquidity Purchase Agreement to fund such Advance or (y) the
failure of the conditions precedent to be met in clause (b) above, results from
any act or omission of theany Lender or the Agent that constitutes any willful
misconduct or gross negligence of their respective obligations hereunder.

“BSA” means the Bank Secrecy Act, 31 U.S.C. §§ 5311 et seq.

“Business Day” means a day of the year (other than a Saturday or a Sunday) on
which (a) banks are not authorized or required to close in New York City, St.
Paul, Minnesota and The Depositary Trust Company of New York is open for
business and (b) if the term “Business Day” is used in connection with the
determination of the LIBO Rate or EURIBOR, dealings in dollar deposits are
carried on in the London interbank market.

“Cambridge Medallion Loan” means a Medallion Loan secured by Medallion
Collateral that includes a Medallion issued by the Taxi Commission for the City
of Cambridge, Massachusetts.

“Category I Medallion Loan” means a Medallion Loan having an LTV at the time of
origination (in the case of any Medallion Loan originated prior to the Effective
Date) or of acquisition by the Borrower (in the case of any other Medallion
Loan) of 80% or less.

“Category II Medallion Loan” means a Medallion Loan having an LTV at the time of
origination (in the case of any Medallion Loan originated prior to the Effective
Date) or of acquisition by the Borrower (in the case of any other Medallion
Loan) of 85% or less but greater than 80%.

“Category III Medallion Loan” means a Medallion Loan having an LTV at the time
of origination (in the case of any Medallion Loan originated prior to the
Effective Date) or of acquisition by the Borrower (in the case of any other
Medallion Loan) less than or equal to 90% but greater than 85%.

“Cause” means the conviction of, or the entry of a guilty plea or nolo
contendere by, the Independent Manager for a crime of dishonesty or moral
turpitude or any action by the Independent Manager which constitutes gross
negligence, bad faith or willful misconduct in the conduct of his or her duties
as a director of the Borrower.

 

6



--------------------------------------------------------------------------------

“Change of Control” means the occurrence of any of the following: (i) Medallion
Funding shall cease to own, free and clear of all Adverse Claims, all of the
outstanding membership interests and other equity of, and voting rights with
respect to, the Borrower; or (ii) the Parent shall cease to own, free and clear
of all Adverse Claims, all of the outstanding capital stockmembership interests
and other equity of, and voting rights with respect to, Medallion Funding.

“Chicago Medallion Loan” means a Medallion Loan secured by Medallion Collateral
that includes a Medallion issued by the Taxi Commission for the City of Chicago,
Illinois.

“Class” means the status of a Medallion Loan at any time as a Class A Medallion
Loan, Class B Medallion Loan, Class C Medallion Loan or Class D Medallion Loan.

“Class A Medallion Loans” means Eligible Medallion Loans in respect of which
there is no delinquency in payment or there is a delinquency in the payment of
principal and/or interest which continues for a period of not more than 30 days
(without regard to any applicable grace periods and any extensions of the
relevant due date).

“Class B Medallion Loans” means Eligible Medallion Loans in respect of which
there is a delinquency in the payment of principal and/or interest which
continues for a period greater than 30 days but not in excess of 60 days
(without regard to any applicable grace periods and any extensions of the
relevant due date).

“Class C Medallion Loans” means Eligible Medallion Loans in respect of which
there is a delinquency in the payment of principal and/or interest which
continues for a period greater than 60 days but not in excess of 90 days
(without regard to any applicable grace periods and any extensions of the
relevant due date).

“Class D Medallion Loans” means Eligible Medallion Loans in respect of which
there is a delinquency in the payment of principal and/or interest which
continues for a period greater than 90 days but not in excess of 120 days
(without regard to any applicable grace periods and any extensions of the
relevant due date).

“Code” means the Internal Revenue Code of 1986, as amended or any successor
statute.

“Collateral” has the meaning specified in Section 9.01.

“Collection Account” means a segregated bank account maintained by the
Collection Account Bank, as depositary, pursuant to the Collection Account
Control Agreement, in the name of the Borrower for the benefit of the Agent and
subject to a security interest in favor of the Agent for the benefit of the
Secured Parties into which all Collections shall be deposited by the Servicer.
U.S. Bank National Association, not in its individual capacity, but in its
capacity as Collection Account Bank under the Collection Account Control
Agreement, and any successor thereto in such capacity.

“Collection Account Bank” means U.S. Bank, National Association, not in its
individual capacity, but in its capacity as Collection Account Bank under the
Collection Account Control Agreement, and any successor thereto in such
capacity.

 

7



--------------------------------------------------------------------------------

“Collection Account Bank Fees” means the fees payable to the Collection Account
Bank pursuant to the Collection Account Control Agreement.

“Collection Account Control Agreement” means that certain Collection Account
Control Agreement, dated as of the date hereof,December 12, 2008, by and among
the Borrower, the Agent, and the Collection Account Bank, as the same may be
amended, restated, supplemented or otherwise modified and in effect from time to
time.

“Collections” means, collectively, all collections, payments and recoveries on
or in respect of the Medallion Loans, the Hedge Transactions, the Medallion
Collateral and the other Collateral (including without limitation insurance
proceeds and proceeds of the disposition of the Medallion Loans or of assets
securing or otherwise subject to the Medallion Loans), and all proceeds of the
foregoing, including, any payments from Medallion Funding in respect of any
obligation to repurchase any Medallion Loan from the Borrower in accordance with
the terms of the Purchase Agreement. For the avoidance of doubt, “Collections”
shall include all payments in respect of any Medallion Loans that are received
or deemed to have been received by the Servicer, any MF/Borrower Related Party
or any other Seller in connection with any refinancing of or modification to
such Medallion Loan.

“Commercial Paper Remittance Report” means a report furnished by the Borrower to
the Agent in substantially the form attached as Exhibit D.

“Committed Lender” means, collectively, DZ Bank or any other Person (including
without limitation, any present or future Affiliate of DZ Bank) that agrees,
pursuant to the pertinent assignment agreement, to make or hold Advances as a
“Committed Lender”. For the avoidance of doubt, each Committed Lender shall,
subject to the terms and conditions set forth in this Agreement, fund each
Advance made pursuant to Section 2.02 only if the Conduit Lender elects not to
do so or ceases to be a Conduit Lender hereunder.

“Compliance Certificate” means a certificate delivered pursuant to Section 5.17
in substantially the form attached as Exhibit C.

“Conduit Lender” means, collectively, Autobahn (prior to Autobahn’s cessation,
in its sole discretion, as a Conduit Lender and a Lender pursuant to
Section 10.04 hereof) or any other commercial paper conduit (asset backed) that
agrees, pursuant to the pertinent assignment agreement, to make or hold Loans as
a “Conduit Lender”.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.

“Corporate Handicapped Medallion” means a Medallion that is not an Individual
Handicapped Medallion, and which requires the owner of such Medallion to operate
a handicap accessible taxi.

 

8



--------------------------------------------------------------------------------

“Corporate Medallion” means either a Corporate Non-Handicapped Medallion or a
Corporate Handicapped Medallion.

“Corporate Non-Handicapped Medallion” means a Medallion that is not an
Individual Medallion and is not a Corporate Handicapped Medallion.

“CP Interest Period” means any Interest Period (or portion thereof) during which
an Advance is funded through the issuance of the Conduit Lender’s commercial
paper.

“CP Rate” means, for any CP Interest Period for any Advance, the per annum rate
equivalent to the weighted average cost of or related to the issuance of
commercial paper by the Conduit Lender (as determined by the Agent, and which
shall include (without duplication) interest or discount on such commercial
paper, the fees and commissions of placement agents and dealers, incremental
carrying costs incurred with respect to commercial paper maturing on dates other
than those on which corresponding funds are received by thesuch Lender and other
borrowings by thesuch Lender to fund small or odd dollar amounts that are not
easily accommodated in the commercial paper market) to the extent such
commercial paper is allocated, in whole or in part, by thesuch Lender or the
Agent on its behalf to fund or maintain such Advance during such CP Interest
Period; provided, however, that if any component of any such rate is a discount
rate, in calculating the “CP Rate” the Agent shall for such component use the
rate resulting from converting such discount rate to an interest bearing
equivalent rate per annum; provided that the CP Rate for any CP Interest Period
shall not exceed the CP Rate Cap. .

“CP Rate Cap” means, for any CP Interest Period for any Advance, a rate per
annum equal to the lesser of (i) the Adjusted LIBO Rate (determined as if the
“LIBO Rate” was determined in the manner set forth in the proviso of the
definition of such term) plus 0.75% for an assumed Alternative Rate Interest
Period of one month commencing on the first day of such CP Interest Period and
(ii) the Adjusted LIBO Rate (determined as if the “LIBO Rate” was determined in
the manner set forth in the proviso of the definition of such term) plus 0.50%
for an assumed Alternative Rate Interest Period of three months commencing on
the first day of such CP Interest Period.

“Credit and Collection Policy” means the credit and collection policy of
Medallion Funding, as Servicer, for Medallion Loans attached hereto as Schedule
IV, or, in the event that Medallion Funding or one of its Affiliates is no
longer the Servicer, the Credit and Collection Policy of the successor Servicer.

“Custodial Agreement” means that certain Custodial Agreement, dated as of the
date hereof,December 12, 2008, among the Borrower, the Custodian, the Servicer
and the Agent, as the same may be amended, restated, supplemented or otherwise
modified and in effect from time to time.

“Custodian” means Wells Fargo Bank, National Association, as custodian under the
Custodial Agreement, and its successors and permitted assigns thereunder.

“Custodian Fee” has the meaning specified in the Custodial Agreement.

 

9



--------------------------------------------------------------------------------

“Daily Borrowing Base Certificate” means a certificate, in substantially the
form of Exhibit A-1, executed by the Servicer and the Borrower and delivered to
the Agent pursuant to Section 2.05.

“Default” means an Event of Default or an event that with notice or lapse of
time or both would become an Event of Default.

“Default Funding Rate” means the Base Rate plus 2.50%.

“Default Rate” means a percentage determined as of the last day of each Monthly
Period equal to (i) the product of (a) the aggregate Net Principal Balance of
all Medallion Loans that became Defaulted Medallion Loans during such Monthly
Period (such Net Principal Balance being determined without giving effect to any
charge-off of such Medallion Loans) and (b) 12, divided by (ii) the aggregate
Net Principal Balance of all Medallion Loans. For purposes of this definition,
the term “Medallion Loan” shall include any loan that was at any time a
Medallion Loan hereunder but was subsequently removed from the Collateral in
connection with a repurchase by the applicable Seller. For the avoidance of
doubt, the Default Rate shall be calculated for Monthly Periods prior to the
date of the initial Advance based on the Medallion Loans that are in the
Collateral as of the date of the initial Advance.

“Defaulted Medallion Loan” means a Medallion Loan (i) in respect of which there
is a delinquency in the payment of principal and/or interest which continues for
a period of 180 days or more (without regard to any applicable grace periods and
any extensions of the relevant due date), (ii) where a Bankruptcy Event has
occurred with respect to the related Obligor or (iii) which has been, or should
have been, written-off in accordance with the Credit and Collection Policy.

“Deferred Program Fee” has the meaning specified in the Fee Letter.

“Delinquency Rate” means a percentage determined as of the last day of each
Monthly Period equal to (i) the aggregate Net Principal Balance of all Medallion
Loans in respect of which there is a delinquency in the payment of principal
and/or interest which has continued for a period of 61 or more days but less
than 180 days (such Net Principal Balance being determined without giving effect
to any charge-off of such Medallion Loans), divided by (ii) the aggregate Net
Principal Balance of all Medallion Loans. For purposes of this definition, the
term “Medallion Loan” shall include any loan that was at any time a Medallion
Loan hereunder but was subsequently removed from the Collateral in connection
with a repurchase by the applicable Seller. For the avoidance of doubt, the
Delinquency Rate shall be calculated for Monthly Periods prior to the date of
the initial Advance based on the Medallion Loans that are in the Collateral as
of the date of the initial Advance.

“Dollars” and “$” means lawful money of the United States of America.

“DZ Bank” means DZ Bank AG Deutsche Zentral-Genossenschaftsbank, Frankfurt am
Main, and any successor thereto.

“Effective Date” means December 15, 2008.

 

10



--------------------------------------------------------------------------------

“Eligible Hedge Counterparty” means a Hedge Counterparty that (i) has a
long-term unsecured, non-credit enhanced debt rating of not less than “A” by
Fitch, “A” by S&P and “A2” by Moody’s (or has its obligations under the relevant
Hedge Agreement guaranteed by another Person that has such ratings pursuant to a
guaranty in form and substance satisfactory to the Agent) and (ii) has been
approved by the Agent as an Eligible Hedge Counterparty hereunder.

“Eligible Investments” means any one or more of the following types of
investments, excluding any security with the “r” symbol attached to the rating
from S&P and all mortgage-backed securities:

(a) direct interest-bearing obligations of, and interest-bearing obligations
guaranteed as to timely payment of principal and interest by, the United States
or any agency or instrumentality of the United States the obligations of which
are backed by the full faith and credit of the United States;

(b) demand or time deposits in, certificates of deposit of, demand notes of, or
bankers’ acceptances issued by any depository institution or trust company
having the Required Rating (as defined below) (at the time of such investment or
contractual commitment providing for such investment) organized under the laws
of the United States or any state and subject to supervision and examination by
federal and/or state banking authorities (including, if applicable, the Agent,
or any agent of the Agent acting in its commercial capacity);

(c) short-term repurchase obligations pursuant to a written agreement (i) with
respect to any obligation described in clause (a) above, where the Agent has
taken actual or constructive delivery of such obligation, and (ii) entered into
with the corporate trust department of a depository institution or trust company
having the Required Rating (at the time of such investment or contractual
commitment providing for such investment) organized under the laws of the United
States or any state thereof, the deposits of which are insured by the Federal
Deposit Insurance Corporation (including, if applicable, the Agent, or any agent
of the Agent acting in its commercial capacity);

(d) short-term securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States or any state having
the Required Rating (at the time of such investment or contractual commitment
providing for such investment);

(e) commercial paper that (i) is payable in United States dollars and (ii) has
the Required Rating;

(f) freely redeemable shares in money market funds rated in the highest
applicable rating category by Moody’s, S&P and (if rated by Fitch) by Fitch
(including any such fund that is managed by the Collection Account Bank or its
Affiliates); or

(g) debt obligations of any corporation maturing or putable at par or better not
more than one week from the date of acquisition and backed by a letter of credit
as to principal and interest issued by a banking institution having the Required
Rating (at the time of such investment or contractual commitment providing for
such investment).

 

11



--------------------------------------------------------------------------------

Eligible Investments may be purchased by or through the Agent or the Collection
Account Bank or any of their Affiliates. For purposes of this definition
“Required Rating” means a short-term unsecured debt rating of at least “A-1” by
S&P, “P-1” by Moody’s and, if rated by Fitch, “F1” by Fitch.

“Eligible Medallion Loan” means a Medallion Loan purchased by the Borrower from
a Seller (a) which satisfies the eligibility characteristics set forth on
Schedule I hereto on and as of the applicable Funding Date and which continues
to satisfy such eligibility characteristics at all times thereafter while such
Medallion Loan is included in the Borrowing Base, (b) as to which the Agent has
received evidence satisfactory to the Agent that such Medallion Loan was
acquired by each of the Seller and the Borrower pursuant to a “true sale”
transaction and (c) has not been excluded as an “Eligible Medallion Loan”
pursuant to Section 6.03.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

“Essential Medallion Expenses” means reasonable and documented out-of-pocket
expenses incurred by the Servicer in the conduct of its duties under the
Servicing Agreement that (i) are necessary to keep a Medallion securing a
Medallion Loan in the Collateral in good standing with the relevant Taxi
Commission and (ii) are incurred in accordance with Accepted Servicing
Practices; provided that, from and after the Termination Date, no expense shall
be considered an Essential Medallion Expense unless it has been approved in
writing by the Agent.

“EURIBOR” means, with respect to any Alternative Rate Interest Period, the rate
appearing on the appropriate page of the Bloomberg service (it being understood
that this rate is the euro interbank offered rate sponsored by the Banking
Federation of the European Union and the Financial Markets Association) (or on
any successor or substitute page of such service, or any successor to or
substitute for such service providing rate quotations comparable to those
currently provided on such page of such service, as determined by the Agent from
time to time for purposes of providing quotations of interest rates applicable
to deposits in euro in the London interbank market) at approximately 11:00 a.m.,
Frankfurt time, two (2) Business Days prior to the commencement of such
Alternative Rate Interest Period, as the rate for deposits in euro with a
maturity of three (3) months. In the event that such rate is not available at
such time for any reason, then “EURIBOR” with respect to such Interest Period
shall be the rate at which deposits in euro in an amount of €5,000,000 and for a
maturity of three (3) months are offered by the principal Frankfurt office of
the Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., Frankfurt time, two (2) Business Days prior to the
commencement of such Alternative Rate Interest Period. If no such rate can be
determined as set forth above for a period equal to three (3) months, “EURIBOR”
for such period shall be determined through the use of straight-line
interpolation by reference to two rates determined as set forth above, one of
which shall be determined as if the period were the period of time for which
rates are available next shorter than the length of such period and the other of
which shall be determined as if the period were the period of time for which
rates are available next longer than the length of such period. Notwithstanding
the foregoing, if a Euribor Disruption Event has occurred with respect to any
Alternative Rate Interest Period, then “EURIBOR” for such Alternative Rate
Interest Period shall be the Base Rate.

 

12



--------------------------------------------------------------------------------

“Euribor Disruption Event” means, with respect to any Alternative Rate Interest
Period, any of the following: (a) a determination by the Lender or any Funding
Source that it would be contrary to law or to the directive of any central bank
or other Governmental Authority (whether or not having the force of law) to
obtain euros in the London interbank market to make, fund or maintain any
Advance for such Interest Period, (b) the inability of the Lender or any Funding
Source to obtain euros or United States dollars in the London interbank market
to make, fund or maintain any Advance for such Interest Period or (c) a
determination by the Agent that adequate and reasonable means do not exist for
ascertaining a rate for EURIBOR as provided in the definition thereof for such
Alternative Rate Interest Period.

“Event of Default” has the meaning specified to that term in Section 6.01.

“Excess Concentration Amount” means, the sum (without duplication) of:

(i) the amount (if any) by which (A) the aggregate Net Principal Balance of the
Eligible Medallion Loans that are Class C Medallion Loans exceeds (B) 10% of the
Pledged Receivables Balance;

(ii) the amount (if any) by which (A) the aggregate Net Principal Balance of the
Eligible Medallion Loans that are Class D Medallion Loans exceeds (B) 5% of the
Pledged Receivables Balance;

(iii) the amount (if any) by which (A) the aggregate Net Principal Balance of
the Eligible Medallion Loans that are not New York City Medallion Loans exceeds
(B) 2550% of the Pledged Receivables Balance;

(iv) the amount (if any) by which (A) the ten largest Obligor Concentrations
exceeds (B) 60% of the Pledged Receivables Balance;

(v) the amount (if any) by which (A) the aggregate Net Principal Balance of
Eligible Medallion Loans that are Interest-Only Medallion Loans exceeds (B) 25%
of the Pledged Receivables Balance;

(vi) the amount (if any) by which (A) the aggregate Net Principal Balance of the
Eligible Medallion Loans that are Category III Medallion Loans exceeds (B) the
lesser of (1) $30,000,000 and (2) 15% of the Pledged Receivables Balance;

(vii) the amount (if any) by which (A) the aggregate Net Principal Balance of
the Eligible Medallion Loans that are Boston Medallion Loans exceeds (B) 1525%
of the Pledged Receivables Balance;

(viii) the amount (if any) by which (A) the aggregate Net Principal Balance of
the Eligible Medallion Loans that are Chicago Medallion Loans exceeds (B) 1525%
of the Pledged Receivables Balance;

(ix) the amount (if any) by which (A) the aggregate Net Principal Balance of the
Eligible Medallion Loans that are Cambridge Medallion Loans exceeds (B) 10% of
the Pledged Receivables Balance;

 

13



--------------------------------------------------------------------------------

(x) the amount (if any) by which (A) the aggregate Net Principal Balance of the
Eligible Medallion Loans that are Newark Medallion Loans exceeds (B) 10% of the
Pledged Receivables Balance; and

(xi) the sum, for each Taxi Commission (other than the Taxi Commissions for New
York, Boston, Chicago, Cambridge and Newark), of the amount (if any) by which
(A) the aggregate Net Principal Balance of the Eligible Medallion Loans that are
secured by Medallions issued by such Taxi Commission exceeds (B) 3% of the
Pledged Receivables Balance.

“Executive Order” has the meaning specified in Section 4.29.

“Exit Fee” has the meaning specified in the Fee Letter.

“Facility Amount” means, at any time, the aggregate outstanding principal amount
of Advances hereunder.

“Facility Fees” means, collectively, the Program Fees, Deferred Program Fees and
the Non-Use Fees.

“Facility Rate” means, at any time, the sum of (i) the weighted average Interest
Rate on the Advances then outstanding hereunder (adjusted in a manner reasonably
satisfactory to the Agent to reflect any Hedge Transactions then in effect),
plus (ii) the rate per annum at which Program Fee accrues, plus (iii) the rate
per annum at which the Servicing Fee accrues, plus (iv) the Collection Account
Bank Fees, Custodian Fees and Backup Servicer Fees that were payable during the
most recently ended Monthly Period, each expressed as a percentage of the
average daily Facility Amount during such Monthly Period and converted to an
equivalent rate per annum; provided that, for purposes of determining the
Minimum Portfolio Yield at any time, the Interest Rate on the Advances shall be
deemed to be equal to the Adjusted LIBO Rate determined for an assumed one month
Interest Period commencing on the last Business Day of the most recently ended
Monthly Period.

“Fee Letter” means that certain letter agreement dated as of the date hereof
among the Servicer, the Borrower and the Agent, as it may be amended or modified
and in effect from time to time.Federal Funds Effective Rate” means for any day,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100th of 1%)
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (adjusted, if necessary, to the nearest 1/100 of 1%) charged to the
Agent or its Affiliates on such day on such transactions as determined by it.

“Fee Letter” means that certain Amended and Restated Fee Letter, dated as of
December 12, 2013, among the Borrower, the Lenders and the Agent, as amended,
restated, supplemented or otherwise modified from time to time.

 

14



--------------------------------------------------------------------------------

“Final Payout Date” means the date following the Revolving Period Termination
Date on which all Advances, all Interest thereon and all other Secured
Obligations have been indefeasibly paid in full in cash.

“Financial Covenant Default” means the occurrence of either of the following:

(a) the Medallion Funding Tangible Net Worth shall at any time be less than the
sum of (i) $58,000,000 plus (ii) 75% of the proceeds received in connection with
the issuance of any equity by, or capital contributions to, Medallion Funding or
any of its Subsidiaries (net of the reasonable costs and expenses incurred by
Medallion Funding and its Subsidiaries in connection with such issuance); or

(b) the Medallion Funding Net Income for any fiscal year shall be equal to or
less than zero.

“Financing Lease” means any lease of property, real or personal, the obligations
of the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

“Fitch” means Fitch Ratings or its successor.

“Freshstart” means Freshstart Venture Capital Corp., a New York corporation.

“Funding Agreement” means this Agreement, any Hedge Agreement and any liquidity
agreement, credit support agreement, purchase agreement or other agreement or
instrument executed by any Funding Source with or for the benefit of the Conduit
Lender and relating to this Agreement.

“Funding Date” means, (x) with respect to a Medallion Loan, the first date on
which an Advance is made hereunder to fund the purchase of such Medallion Loan,
and (y) with respect to any Advance, the date on which such Advance is made.

“Funding Date Documentation” has the meaning assigned to such term in the
Custodial Agreement.

“Funding Documentation Receipt Date” has the meaning assigned to such term in
the Custodial Agreement.

“Funding Source” means (i) DZ Bank and (ii) any other insurance company, bank or
other financial institution providing liquidity, credit enhancement or back-up
purchase support or facilities to the Conduit Lender.

“GAAP” means generally accepted accounting principles as in effect on the date
hereof in the United States of America, consistently applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any Taxi Commission, any other entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over a
MF/Borrower Related Party or any of its properties.

 

15



--------------------------------------------------------------------------------

“Hedge Agreement” means an agreement between the Borrower and a Hedge
Counterparty that governs one or more Hedge Transactions entered into pursuant
to Section 2.06, which agreement shall consist of a “Master Agreement” in a form
published by the International Swaps and Derivatives Association, Inc., together
with a “Schedule” thereto and one or more “Confirmations” thereunder confirming
the specific terms of each such Hedge Transaction. Each Hedge Agreement shall be
consistent with customary rating agency criteria for “swap-dependent”
transactions and shall otherwise be in form and substance satisfactory to the
Agent.

“Hedge Breakage Costs” means, for any Hedge Transaction, any amount payable by
the Borrower upon the early termination (in whole or in part) of that Hedge
Transaction.

“Hedge Counterparty” means a counterparty that enters into a Hedge Transaction
with the Borrower. Each Hedge Counterparty must be an Eligible Hedge
Counterparty at the time the relevant Hedge Transaction is entered into.

“Hedge Notional Amount Requirement” means, for any date, a scheduled amortizing
notional amount for such date and each Settlement Date thereafter, which amount
shall be no less than 95% and no greater than 105% of the estimated aggregate
outstanding principal balance of the Advances as of such date and each such
subsequent Settlement Date, as determined by the Agent in its sole discretion
after consultation with the Servicer.

“Hedge Transaction” means each interest rate hedge transaction (which, unless
otherwise specifically agreed by the Agent in writing, shall consist of an
interest rate cap transaction) between the Borrower and a Hedge Counterparty
that is entered into pursuant to Section 2.06 and is governed by a Hedge
Agreement.

“Indebtedness” means, of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money (whether by loan or the issuance
and sale of debt securities) or for the deferred purchase price of property or
services (other than current trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices), (b) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (c) all obligations of such Person under Financing Leases,
(d) all obligations of such Person in respect of letters of credit, acceptances
or similar instruments issued or created for the account of such Person, (e) all
liabilities secured by any Lien on any property owned by such Person even though
such Person has not assumed or otherwise become liable for the payment thereof
and (f) all Contingent Obligations of such Person.

“Indemnified Party” has the meaning specified in Section 8.01.

“Individual Medallion” means a Medallion issued to an Obligor by a Taxi
Commission and designated by such Taxi Commission as an “individual medallion”
(commonly referred to as an “owner-driver medallion”).Independent Manager” means
a natural person who (i) is not, and has not been during the preceding five
years, a stockholder, member, employee, partner, officer, director, manager or
supplier of any Medallion Party, (ii) does not have, and has not during the
preceding five years had, a personal friendship or business or family
relationship with any

 

16



--------------------------------------------------------------------------------

stockholder, member, employee, partner, officer, director, manager or supplier
of any Medallion Party (other than as an independent director or in a similar
capacity for the Borrower or another bankruptcy-remote special purpose Affiliate
of an MF/Borrower Related Party), and (iii) (a) has prior experience as an
independent director or manager for an entity whose charter documents require
the unanimous consent of all independent directors or managers thereof before
such entity could consent to the institution of bankruptcy or insolvency
proceedings against it or could file a petition seeking relief under any
applicable state or federal law relating to bankruptcy and (b) is employed by,
and has at least three years of employment experience with, Lord Securities
Corporation, Global Securitization Services, LLC or Amacar, L.L.C. or a similar
nationally recognized provider of advisory, management, or placement services to
issuers of securitization or structured finance instruments, agreements or
securities, which in the ordinary course of its business provides independent
directors for special-purpose financing entities such as the Borrower, that is
approved by the Agent in writing.

“Individual Handicapped Medallion” means a Medallion issued to an Obligor by a
Taxi Commission, designated by such Taxi Commission as an “individual medallion”
(commonly referred to as an “owner-driver medallion”), and which requires the
owner of such Medallion to operate a handicap accessible taxi.

“Individual Medallion” means either an Individual Non-Handicapped Medallion or
an Individual Handicapped Medallion.

“Individual Non-Handicapped Medallion” means a Medallion issued to an Obligor by
a Taxi Commission and designated by such Taxi Commission as an “individual
medallion” (commonly referred to as an “owner-driver medallion”), and which is
not an Individual Handicapped Medallion.

“Interest” means, for any Advance and any Interest Period, the sum for each day
during such Interest Period of the following:

 

  IR x PB         360  

where:

 

IR    =    the Interest Rate for such Advance for such day PB    =    the
outstanding principal balance of such Advance on such day

provided that no provision of this Agreement shall require the payment or permit
the collection of Interest in excess of the maximum permitted by applicable law;
and provided further that Interest for any Advance shall not be considered paid
by any distribution to the extent that at any time all or a portion of such
distribution is rescinded or must otherwise be returned for any reason.

“Interest-Only Medallion Loan” means a Medallion Loan that does not require a
monthly payment of principal thereon.

 

17



--------------------------------------------------------------------------------

“Interest Payment Date” means the Business Day requested by the Borrower in a
Commercial Paper Remittance Report and approved by the Agent not later than
11:00 a.m. (New York time) on the Business Day immediately preceding the first
day of the applicable Interest Period; provided that (i) no CP Interest Period
may be more than 60 days without the prior written consent of the Agent acting
in its sole discretion and (ii) if the Agent and the Borrower have not mutually
agreed on the Interest Payment Date with respect to any Advance by 11:00 a.m.
(New York time) on the Business Day immediately preceding the first day of such
Interest Period, then the Interest Payment Date for such Interest Period will be
the Business Day selected by the Agent in its discretion.

“Interest Period” means, with respect to any Advance, (i) initially, the period
from and including the applicable Funding Date to but excluding the next
succeeding Interest Payment Date for such Advance, and (ii) thereafter, each
successive period from and including an Interest Payment Date to but excluding
the next succeeding Interest Payment Date for such Advance.

“Interest Rate” means, for each day during any Interest Period and any Advance,
a per annum rate equal to (a) to the extent the Conduit Lender funds such
Advance on such day through the issuance of its commercial paper, the CP Rate
and (b) to the extent the Conduit Lender does not fund such Advance on such day
through the issuance of its commercial paper or the applicable Advance is or
will be funded by the Committed Lender, the Alternative Rate; provided that from
and after the occurrence of an Event of Default or a Termination Event, the
Interest Rate for all Advances and all Interest Periods shall be equal to
Default Funding Rate.

“Interim Borrowing Base Certificate” means a certificate, in substantially the
form of Exhibit A-2, executed by the Servicer and the Borrower and delivered to
the Agent pursuant to Section 3.02.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Junior Participation Medallion Loan” means a Medallion Loan that is subject to
a Permitted Junior Participation Interest.

“Junior Participation Supplemental Agreement” means each Junior Participation
Supplemental Agreement among the Agent, the Borrower, Medallion Funding and a
Permitted Junior Participant, substantially in one the forms attached hereto as
Exhibit H, or any other Junior Participation Supplemental Agreement among the
Agent, the Borrower, Medallion Funding and a Permitted Junior Participant
approved by the Agent in its sole and absolute discretion, in each case as the
same may be amended, supplemented, restated or otherwise modified from time to
time.

“Key Employees” means Alvin Murstein and Andrew Murstein; provided that if any
such Person is replaced by a successor that has been approved in writing by the
Agent, then such successor shall be deemed to be a Key Employee and the replaced
Person shall cease to be a Key Employee.

“Lender” means Autobahn Funding Company LLC and its successors and assigns.any
of, and “Lenders” means collectively, each of, the Conduit Lender (prior to the
Conduit Lender’s cessation, in its sole discretion, as Conduit Lender and a
Lender pursuant to Section 10.04

 

18



--------------------------------------------------------------------------------

hereof), the Committed Lender, and/or any other Person (including, without
limitation, any present or future Affiliate of DZ Bank) that agrees pursuant to
the pertinent Assignment and Acceptance, to advance or acquire Loans secured by
the Collateral pursuant to Article II of this Agreement.

“Lender Representative” has the meaning specified in Section 10.13(b).

“LIBO Rate” means, with respect to any Alternative Rate Interest Period, the
interest rate per annum (rounded upwards, if necessary, to the nearest 1/16 of
1%) reported at or about 11:00 a.m., on the date two Business Days prior to the
first day of such Alternative Rate Interest Period, on Bloomberg page BBAM 1 (or
on any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the Agent from
time to time, for purposes of providing quotations of interest rates applicable
to dollar deposits in the London interbank market) as the London Interbank
Offered Rate for United States dollar deposits having a term equal to such
Alternative Rate Interest Period and in a principal amount of $1,000,000 or more
(or, if such Page shall cease to be publicly available or, if the information
contained on such Page, in the Agent’s sole judgment, shall cease to accurately
reflect such London Interbank Offered Rate, such rate as reported by any
publicly available recognized source of similar market data selected by the
Agent that, in the Agent’s sole judgment, accurately reflects such London
Interbank Offered Rate); provided that if no such rate is available for such
Alternative Rate Interest Period, the “LIBO Rate” shall be a rate per annum at
which deposits in United States dollars are offered by the Agent to prime banks
in the London interbank market at or about 11:00 A.M. (London time) two Business
Days before the first day of such Alternative Rate Interest Period for delivery
on such first day and for a period equal to such Alternative Rate Interest
Period. If no such rate can be determined as set forth above for a period equal
to such Alternative Rate Interest Period, the LIBO Rate for such Alternative
Rate Interest Period shall be determined through the use of straight-line
interpolation by reference to two rates determined as set forth above, one of
which shall be determined as if the Alternative Rate Interest Period were the
period of time for which rates are available next shorter than the length of
such Alternative Rate Interest Period and the other of which shall be determined
as if the Alternative Rate Interest Period were the period of time for which
rates are available next longer than the length of such Alternative Rate
Interest Period.

“LIBO Rate Reserve Percentage” means, for any Interest Period in respect of
which Interest is computed by reference to the LIBO Rate, the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) (or if more than one such percentage shall be
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) with respect to
liabilities or assets consisting of or including eurocurrency liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on Eurocurrency Liabilities is determined)
having a term equal to such Interest Period.

“LIBOR Advance” has the meaning specified in Section 2.10(c).

 

19



--------------------------------------------------------------------------------

“Lien” means any mortgage, lien, pledge, charge, security interest or similar
encumbrance.

“Liquidity Provider” means any of the financial institutions from time to time
party to any Liquidity Purchase Agreement or any liquidity loan agreement or
similar arrangement with theany Lender in connection with this Agreement.

“Liquidity Purchase Agreement” means any asset purchase or other agreements
pursuant to which the Conduit Lender may from time to time assign part or all of
the Advances made by thesuch Lender to a Liquidity Provider, as amended,
restated, supplemented or otherwise modified from time to time.

“Liquidation Fee” means for (i) any Advance for which Interest is computed by
reference to the CP Rate (other than an Advance for which the current Interest
Period is less than two Business Days) and a reduction of the outstanding
principal balance thereof is made for any reason or (ii) any Advance for which
Interest is computed by reference to the Adjusted LIBOAlternative Rate and a
reduction of the outstanding principal balance of such Advance is made for any
reason on any day other than a Settlement Date or on less than three Business
Days’ prior written notice, the amount, if any, by which (A) the additional
Interest (calculated without taking into account any Liquidation Fee) which
would have accrued during the Interest Period in which such reduction occurs
(or, in the case of clause (i) above, during the period until the maturity of
the underlying commercial paper tranches) on such Advance had such reduction not
occurred, exceeds (B) the income, if any, received by the applicable Lender from
the investment of the proceeds of such reduction of principal. A certificate as
to the amount of any Liquidation Fee (including the computation of such amount)
shall be submitted by the applicable Lender (or the Agent on its behalf) to the
Borrower and shall be conclusive and binding for all purposes, absent manifest
error.

“Loan Documents” means, collectively, this Agreement, the Collection Account
Control Agreement, each Lockbox Account Control Agreement, the Fee Letter, the
Custodial Agreement, the Servicing Agreement, the Purchase Agreement, each
Junior Participation Supplemental Agreement, each Approved Subordination
Agreement, each Approved Purchase Agreement, the Backup Servicing Agreement, the
Medallion Funding Guaranty, the Parent Guaranty, each agreement relating to a
Hedge Transaction, each Affiliated Loan Sale Agreement and all other
instruments, documents and agreements executed in connection with any of the
foregoing.

“Loan-to-Value Ratio” or “LTV” means, with respect to a Medallion Loan, as of
any date of determination, the percentage equivalent of a fraction the numerator
of which is the Net Principal Balance for such Medallion Loan and the
denominator of which is the Medallion Valuation Amount for the related
Medallion.

“Lockbox Account” means a segregated account established in the name of the
Borrower for the benefit of the Agent into which Collections are deposited.

 

20



--------------------------------------------------------------------------------

“Lockbox Account Bank” means U.S. Bank National Association, not in its
individual capacity, but in its capacity as Lockbox Account Bank under the
Lockbox Account Control Agreement or such successor bank at which a Lockbox
Account is maintained.

“Lockbox Account Control Agreement” means an account control agreement in
substantially the form of Exhibit B (or such other form as the Agent may approve
in writing in its discretion), executed by the Borrower, the Agent and the
applicable Lockbox Account Bank.

“Lockbox Collection Percentage” means, with respect to any Monthly Period, a
fraction (expressed as a percentage), the numerator of which is the amount of
Collections received during such Collection Period that were remitted directly
to a Lockbox Account by the Obligor thereof (or to a post-office box maintained
by a Lockbox Account Bank exclusively for receipt of items to be deposited to a
Lockbox Account), and the denominator of which is the total amount of
Collections received during such Collection Period.

“Majority Lenders” means, on any date of determination, Lenders that
collectively have advanced more than 50% of the principal amount of the
outstanding Advances on such date of determination or, if no Advances are
outstanding on such date, Committed Lenders that collectively have more than 50%
of the outstanding commitments to make Advances as of such date of
determination.

“Maximum Facility Amount” means $200,000,000,150,000,000, as such amount may be
adjusted from time to time pursuant to Section 2.03.

“Medallion” means a medallion or other license issued by a Taxi Commission which
enables the holder thereof to operate a taxicab in New York City, NY, Chicago,
IL, Boston, MA, Cambridge, MA, Miami-Dade, FL, Newark, NJ, Philadelphia, PA,
Somerville, MA or another location in which the Agent in its sole discretion
deems acceptable and approves in writing.

“Medallion Capital” means Medallion Capital, Inc., a Minnesota corporation.

“Medallion Collateral” means, in respect of a Medallion Loan, the related
Medallion and any other interest in property securing such Medallion Loan.

“Medallion Funding” means Medallion Funding LLC (successor by merger to
Medallion Funding Corp.), a New York corporationlimited liability company, and
its successors and permitted assigns.

“Medallion Funding Guaranty” means the guaranty of even date herewith executed
by Medallion Funding in favor of the Agent, for the benefit of the Secured
Parties, as amended, restated, supplemented or otherwise modified from time to
time.

“Medallion Funding Intangible Assets” means all licenses, franchises, patents,
patent applications, trademarks, program rights, good will, and research and
development expense and other like intangible assets shown on the consolidated
balance sheet of Medallion Funding and its Subsidiaries.

 

21



--------------------------------------------------------------------------------

“Medallion Funding Net Income” means, with reference to any period, the net
income (or loss) of Medallion Funding and its Subsidiaries calculated on a
consolidated basis for such period in accordance with GAAP.

“Medallion Funding Tangible Net Worth” means, at any date, (i) the amount which
would be set forth opposite the caption “shareholder’s equity” (or any like
caption, in each case inclusive of preferred stock) on a consolidated balance
sheet of Medallion Funding and its Subsidiaries at such date, minus (ii) the
aggregate amount reflected on such balance sheet of any Medallion Funding
Intangible Assets at such date, in each case of clauses (i) and (ii) determined
without giving effect to any mark-to-market valuation adjustments and
adjustments required by FAS 133 but otherwise in conformity with GAAP.

“Medallion Loan” or “Loan” means each of the loans secured by Medallion
Collateral originated by an Approved Originator, and purchased or otherwise
acquired by the Borrower, that is included in any Medallion Loan Schedule, and
all rights and obligations under such loan.

“Medallion Loan Documents” means, with respect to any Medallion Loan, each of
the documents referred to in Section 2 of the Custodial Agreement (regardless of
whether such document has been delivered to the Custodian under the Custodial
Agreement).

“Medallion Loan File” means, with respect to any Medallion Loan, all Medallion
Loan Documents related to such Medallion Loan.

“Medallion Loan Schedule” has the meaning assigned to such term in the Custodial
Agreement.

“Medallion Note” means the original executed promissory note or other evidence
of indebtedness of an Obligor with respect to a Medallion Loan.

“Medallion Parties” means the MF/Borrower Related Parties and any of their
respective Affiliates.

“Medallion Security Agreement” means a security agreement between a Seller and
an Obligor under a Medallion Note pursuant to which the Obligor grants such
Seller a security interest in the underlying Medallion and any other Medallion
Collateral.

“Medallion Valuation Amount” means, as of any date of determination:

(i) in the case of a Medallion issued by the Taxi Commission for New York City,
(a) for an Individual Non-Handicapped Medallion, the average of monthly sales
prices for sales of Individual Non-Handicapped Medallions during the Relevant
Measurement Period (as defined below), as reported by such Taxi Commission, and
(b) for a Corporate Non-Handicapped Medallion, the average of monthly sales
prices for sales of Corporate Non-Handicapped Medallions during the Relevant
Measurement Period, as reported by such Taxi Commission, (c) for an Individual
Handicapped Medallion, the average of monthly sales prices for sales of
Individual Handicapped Medallions during the Relevant Measurement Period, as
reported by such Taxi Commission, and (d) for a Corporate Handicapped Medallion,
the average of monthly sales prices for sales of Corporate Handicapped
Medallions during the Relevant Measurement Period, as reported by such Taxi
Commission; or

(ii) in the case of a Medallion issued by any Taxi Commission other than the
Taxi Commission for New York City, the average of monthly sales prices for sales
of Medallions during the Relevant Measurement Period, as required to be reported
pursuant to Section 5.19 of this Agreement;

 

22



--------------------------------------------------------------------------------

provided that if the Taxi Commission for New York City (in the case of clause
(i)) or other applicable source of monthly sales price information (in the case
of clause (ii)) no longer reports monthly sales prices of Medallions as
described above, the Medallion Valuation Amount shall be determined by the Agent
pursuant to a methodology established by the Agent in its sole discretion
exercised in good faith, notice of which methodology shall be given to the
Borrower and the Servicer in writing. For purposes of the foregoing, the
“Relevant Measurement Period” as of any date of determination shall be the most
recent two month period for which the applicable monthly sales prices of
Medallions has been reported as described above; provided that, with respect to
any two month period, if the number of Medallion sales so reported for the
applicable jurisdiction shall be less than ten, then the Relevant Measurement
Period for Medallions issued in such jurisdiction shall be the smallest number
of consecutive months during which at least ten Medallion sales were reported
for such jurisdiction as described above.

“MF/Borrower Related Parties” means the Borrower, Medallion Funding, Parent,
Freshstart and Medallion Capital.

“Miami Medallion Loan” means a Medallion Loan secured by Medallion Collateral
that includes a Medallion issued by the Taxi Commission for Miami Dade County,
Florida.

“Minimum Portfolio Yield” means, at any time, the Facility Rate plus 1%.

“Monthly Period” means each calendar month.

“Moody’s” means Moody’s Investors Service, Inc. or its successor.

“Net Eligible Receivables Balance” means, at any time, (i) the Pledged
Receivables Balance at such time, minus (ii) the Excess Concentration Amount at
such time.

“Net Principal Balance” means, with respect to a Medallion Loan, the unpaid
principal balance of a Medallion Loan less the principal amount of any Permitted
Junior Participation Interest in such Medallion Loan.

“New York City Medallion Loan” means a Medallion Loan secured by Medallion
Collateral that includes a Medallion issued by the Taxi Commission for the City
of New York, New York City.

“Newark Medallion Loan” means a Medallion Loan secured by Medallion Collateral
that includes a Medallion issued by the Taxi Commission for the City of Newark,
New Jersey.

“Non-Excluded Taxes” has the meaning specified in Section 2.11(a) hereof.

 

23



--------------------------------------------------------------------------------

“Non-Use Fee” has the meaning specified in the Fee Letter.

“Non-US Lender” has the meaning specified in Section 2.11(c) hereof.

“Notice of Borrowing and Pledge” means a Notice of Borrowing and Pledge
substantially in the form of Exhibit F hereto.

“Obligor” means, with respect to any Medallion Loan, the Person or Persons
obligated to make payments with respect to such Medallion Loan, including any
co-signer or guarantor for a Person so obligated.

“Obligor Concentration” means, with respect to any Obligor, the aggregate Net
Principal Balance of all Eligible Medallion Loans owing by such Obligor or any
Affiliate of such Obligor.

“OFAC” has the meaning specified in Section 4.29.

“OFAC Laws and Regulations” has the meaning specified in Section 4.29.

“Official Body” means any Governmental Authority or any accounting board or
authority (whether or not part of a government) which is responsible for the
establishment or interpretation of national or international accounting
principles, in each case whether foreign or domestic.

“Originator” means Medallion Funding or any other Approved Originator.

“Other Acceptable Medallion Loan” means a Medallion Loan issued by an Other
Acceptable Taxi Commission.

“Other Acceptable Taxi Commission” means an agency, commission, regulatory body
or other municipal instrumentality of a jurisdiction approved by the Agent in
its sole and absolute discretion.

“Outstanding Balance” of any Medallion Loan at any time means the then
outstanding principal balance thereof.

“Parent” means Medallion Financial Corp., a Delaware corporation, and its
permitted successors hereunder.

“Parent Guaranty” means the guaranty of even date herewith executed by the
Parent in favor of the Agent, for the benefit of the Secured Parties, as
amended, restated, supplemented or otherwise modified from time to time.

“Permitted Junior Participant” means (a) a lender, financial institution or
other Person listed on Schedule X hereto or another lender, financial
institution or other Person acceptable to the Agent in its sole and absolute
discretion, in each case that is not an Affiliate of the Borrower, that
purchases participations in Medallion Loans or makes or acquires Related
Subordinated Loans and (b) an Affiliate of the Borrower that is a bankruptcy
remote entity and is listed on Schedule X hereto (and whose bankruptcy
remoteness has been established to the satisfaction of the Agent in its sole and
absolute discretion, including, without limitation, by delivery of a legal

 

24



--------------------------------------------------------------------------------

opinion of counsel to the Borrower relating to the issues of substantive
consolidation and true sale, in form and substance satisfactory to the Agent) or
another Affiliate of the Borrower that is a bankruptcy remote entity that is
acceptable to the Agent in its sole and absolute discretion hereto (and whose
bankruptcy remoteness has been established to the satisfaction of the Agent in
its sole and absolute discretion, including, without limitation, by delivery of
a legal opinion of counsel to the Borrower relating to the issues of substantive
consolidation and true sale, in form and substance satisfactory to the Agent).

“Permitted Junior Participation Interest” means a participation interest in a
Medallion Loan that (i) is subordinated in right of payment to the rights of the
Borrower and is evidenced by an Approved Junior Participation Agreement or
another agreement in form and substance acceptable to the Agent in its sole and
absolute discretion, (ii) is subject to a Junior Participation Supplemental
Agreement, and (iii) is held by a Permitted Junior Participant; provided,
however, that neither Parent nor any Affiliate of Parent shall have a
participation interest in any Medallion Loan.

“Permitted Subordinated Loan” means a Related Subordinated Loan that (i) is
subordinated in right of payment to the rights of Medallion Funding (or the
Borrower as its assignee under the Purchase Agreement) and is evidenced by an
Approved Subordination Agreement and (ii) is held by a Permitted Subordinated
Lender.

“Permitted Subordinated Lender” means Freshstart, Medallion Capital, the Parent
and any other Affiliate of the Parent that has been approved in writing by the
Agent as a “Permitted Subordinated Lender” hereunder.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association, government (or any agency, instrumentality or political subdivision
thereof) or any other entity of whatever nature.

“Philadelphia Medallion Loan” means a Medallion Loan secured by Medallion
Collateral that includes a Medallion issued by the Taxi Commission for the City
of Philadelphia, Pennsylvania.

“Pledged Receivables Balance” means the aggregate Net Principal Balance of the
Eligible Medallion Loans; provided, that, for purposes of this definition, the
Net Principal Balance shall be deemed to be zero with respect to each Medallion
Loan:

(i) with respect to which the eligibility criteria set forth on Schedule I are
not satisfied on such date;

(ii) for which the Medallion Loan File has been released from the possession of
the Custodian under the Custodial Agreement to any Person other than the Agent
or a Person acting as the consenting bailee for the Agent for a period of
fifteen (15) or more consecutive days;

(iii) that is a Defaulted Medallion Loan; or

(iv) for which the Custodian has not received the Medallion Loan File with
respect to such Medallion Loan in the time and manner set forth in Section 2 of
the Custodial Agreement.

 

25



--------------------------------------------------------------------------------

“Prepayment Fee” has the meaning specified in the Fee Letter.

“Product Information” has the meaning specified in Section 10.13(a).

“Program Fee” has the meaning specified in the Fee Letter.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

“Purchase Agreement” means that certain Loan Sale and Contribution Agreement,
dated as of the date hereof,December 12, 2008, between Medallion Funding, as
Seller, and the Borrower, as purchaser, together with all instruments, documents
and agreements executed in connection therewith, as such Purchase Agreement may
from time to time be amended, supplemented, restated or otherwise modified from
time to time with the prior written consent for the Agent.

“Purchase Termination Event” means a “Termination Event” under (and as defined
in) the Purchase Agreement.

“Reconciliation” has the meaning specified in the Servicing Agreement.

“Reference Bank” means DZ Bank.Regulatory Change” has the meaning specified in
Section 2.10.

“Related Parties” means the Borrower, Medallion Funding and Parent.

“Related Subordinated Loan” means, with respect to any Medallion Loan, any other
loan that is secured by the same Medallion Collateral.

“Requirements of Law” means as to any Person, the certificate of incorporation
and by-laws, trust agreement or other organizational or governing documents of
such Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Responsible Officer” means, as to any Person, the chief executive officer,
president, vice president, treasurer or secretary or, with respect to financial
matters, the chief financial officer, chief accounting officer, president, vice
president, treasurer or secretary of such Person; provided, that in the event
any such officer is unavailable at any time he or she is required to take any
action hereunder, Responsible Officer means any officer authorized to act on
such officer’s behalf as demonstrated to the Agent to its reasonable
satisfaction.

“Revolving Period” has the meaning provided in Section 2.01.

 

26



--------------------------------------------------------------------------------

“Revolving Period Termination Date” means the earlier to occur of (i) the
Termination Date and (ii) the date of the declaration or automatic occurrence of
the Revolving Period Termination Date pursuant to Article VI.

“Rule 17g-5” means Rule 17g-5 under the Securities Exchange Act of 1934, as
amended, as such rule may be amended from time to time, and subject to such
clarification and interpretation as have been provided by the Securities and
Exchange Commission in the adopting release (Amendments to Rules for Nationally
Recognized Statistical Rating Organizations, Exchange Act Release No. 34-61050,
74 Fed. Reg. 63,832, 63,865 (Dec. 4, 2009)) and subject to such clarification
and interpretation as may be provided by the Securities and Exchange Commission
or its staff from time to time.

“S&P” means Standard and Poor’s, a division of The McGraw-Hill Companies, Inc.,
and its successors.

“Scheduled Termination Date” means December 13, 2013.2016.

“Secured Obligations” means the unpaid principal amount of, and interest on the
Advances, and all other obligations and liabilities of the Borrower to the
Secured Parties, the Collection Account Bank, the Lockbox Account Bank, the
Backup Servicer, the Hedge Counterparties or any Affiliate of any Secured Party
that is a hedging counterparty under a Hedge Transaction or any Indemnified
Party, (including, but not limited to, fees, expenses and indemnification
payments owed to the Custodian under Sections 8 and 15 of the Custodial
Agreement) whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of or in
connection with this Agreement, any other Loan Document and any other document
made, delivered or given in connection herewith or therewith, whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all fees and disbursements of counsel
to the Agent and the LenderLenders or otherwise). For purposes hereof,
“interest” shall include, without limitation, interest accruing after the
maturity of the Advances and interest accruing after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding.

“Secured Parties” means, collectively, the LenderLenders, the Agent, the Lockbox
Account Bank, the Collection Account Bank, the Backup Servicer, the Custodian,
each successor Servicer, the Affected Parties, the Hedge Counterparties and each
other Indemnified Party.

“Seller” means any of (a) Medallion Funding, in its capacity as Seller under the
Purchase Agreement, or (b) an Approved Seller.

“Servicer” means Medallion Funding, in its capacity as servicer under the
Servicing Agreement, or such other servicer as shall be acceptable to the Agent
in its sole discretion.

“Servicer Default” has the meaning specified in the Servicing Agreement.

“Servicing Agreement” means that certain Servicing Agreement, dated as of the
date hereof,December 12, 2008, among the Borrower, the Agent and the Servicer
for the servicing of Medallion Loans, as the same may be amended, supplemented,
restated or otherwise modified from time to time with the prior written consent
of the Agent.

 

27



--------------------------------------------------------------------------------

“Servicing Fee” has the meaning specified in the Servicing Agreement.

“Servicing Records” means all servicing records relating to the Collateral,
including but not limited to any and all servicing agreements, files, documents,
records, data bases, computer tapes, copies of computer tapes, proof of
insurance coverage, insurance policies, appraisals, other closing documentation,
payment history records, and any other records relating to or evidencing the
servicing of Medallion Loans.

“Settlement Date” means (i) the 15th Business Day of each calendar month and
(ii) from and after the occurrence of the Termination Date, each other Business
Day specified by the Agent in a written notice to the Borrower.

“Settlement Date Report” has the meaning set forth in the Servicing Agreement.

“Somerville Medallion Loan” means a Medallion Loan secured by Medallion
Collateral that includes a Medallion issued by the Taxi Commission for the City
of Somerville, Massachusetts.

“Standard Form Medallion Loan Documentation” means the forms of Medallion Loan
Documents utilized by a Seller to originate Medallion Loans, as set forth in
Schedule II.

“Subsidiary” means, with respect to any Person, any other Person of which at
least a majority of the securities or other ownership interests having by the
terms thereof ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions of such corporation,
partnership, trust or other entity (irrespective of whether or not at the time
securities or other ownership interests of any other class or classes of such
corporation, partnership, trust or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

“Taxes” has the meaning provided in Section 2.11 hereof.

“Taxi Commission” means (i) in the case of the City of New York, New York, the
New York City Taxicab and Limousine Commission, (ii) in the case of the City of
Boston, Massachusetts, the Boston Police Department, (iii) in the case of the
City of Chicago, Illinois, the Commissioner of the Department of Consumer
Services, Public Vehicles Operations Division for Chicago, Illinois, (iv) in the
case of the City of Cambridge, Massachusetts, the City of Cambridge, Hackney
Carriage Division, (v) in the case of the City of Newark, New Jersey, the
Division of Taxicabs, Newark Police Department, (vi) in the case of the City of
Philadelphia, Pennsylvania, the Pennsylvania Public Utilities Commission,
(vii) in the case of the City of Somerville, Massachusetts, the Somerville Taxi
Bureau, (viii) in the case of Miami Dade County, Florida, the Miami Dade County
Board of County Commissioners or (ix) any Other Acceptable Taxi Commission, and,
in each case, any successor agency, commission, regulatory body or other
municipal instrumentality charged with responsibility for licensing taxicabs in
the applicable municipality.

 

28



--------------------------------------------------------------------------------

“Termination Date” means the earliest of (i) the Scheduled Termination Date and
(ii) the date of the declaration or automatic occurrence of the Termination Date
pursuant to Article VI.

“Termination Event” has the meaning specified in Section 6.02.

“Top Tier Related Parties” means the Transferor, Parent, Freshstart and
Medallion Capital.

“Transaction” has the meaning specified in Section 10.13

“Transaction Information” means any information provided to any nationally
recognized statistical rating organization providing a rating or proposing to
provide a rating to, or monitoring an existing rating of, the Conduit Lender’s
commercial paper, in each case, to the extent related to providing or proposing
to provide such rating or monitoring such rating including, without limitation,
information in connection with any MF/Borrower Related Party or the Collateral.

“Transaction Material Adverse Effect” means a material adverse effect on (a) the
contracts, property, business, condition (financial or otherwise) or prospects
of any Related Party, (b) the ability of any Related Party to perform its
obligations under any of the Loan Documents to which it is a party, (c) the
validity or enforceability of any of the Loan Documents, (d) the rights and
remedies of the Secured Parties under any of the Loan Documents, (e) the timely
payment of the principal of or interest on the Advances or other amounts payable
in connection therewith or (f) the Collateral.

“Underwriting Guidelines” means (i) in the case of Medallion Loans sold by
Medallion Funding, as Seller, to the Borrower, the underwriting guidelines of
Medallion Funding for Medallion Loans, attached hereto as Schedule V, or (ii) in
the case of Medallion Loans sold by an Approved Seller to the Borrower, the
underwriting guidelines of such Approved Seller for Medallion Loans delivered to
the Agent and approved by the Agent in writing in the Agent’s sole and absolute
discretion.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect on the
date hereoffrom time to time in the State of New York; provided that if by
reason of mandatory provisions of law, the perfection or the effect of
perfection or non-perfection of the security interest or the renewal or
enforcement thereof in any Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than New York, “Uniform Commercial Code”
means the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or effect of
perfection or non-perfection.

“United States” means the United States of America.

“US Person” has the meaning specified in Section 2.11(c) hereof.

 

29



--------------------------------------------------------------------------------

“Weighted Average Advance Rate” means, as of any date of determination, the sum
of the Advance Rate Weights (as defined below) for all Eligible Medallion Loans
as of such date of determination, where “Advance Rate Weight” means, for any
Eligible Medallion Loan on any date of determination, a fraction, the numerator
of which is equal to the product of (1) the Net Principal Balance of such
Eligible Medallion Loan as of such date of determination and (2) the Applicable
Advance Rate Percentage with respect to such Eligible Medallion Loan as of such
date of determination, and the denominator of which is equal to the Net
Principal Balance of all Eligible Medallion Loans as of such date of
determination.

“Weighted Average Portfolio Yield” means, as of any date of determination, the
sum of the Portfolio Yield Weights for all Medallion Loans that are Eligible
Medallion Loans as of such date of determination. For purposes of this
definition, “Portfolio Yield Weight” means, for any Medallion Loan that is an
Eligible Medallion Loan on any date of determination, a fraction, the numerator
of which is equal to the product of (1) the Net Principal Balance of such
Medallion Loan that is an Eligible Medallion Loan as of such date of
determination and (2) the interest rate applicable to such Medallion Loan that
is an Eligible Medallion Loan as of such date of determination, and the
denominator of which is equal to the Net Principal Balance of all Medallion
Loans that are Eligible Medallion Loans as of such date of determination.

Section 1.02. Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. All terms used in Article 9 of the
Uniform Commercial Code in the State of New York, as in effect on the date
hereof and not specifically defined herein, are used herein as defined in such
Article 9. Unless otherwise expressly indicated, all references herein to
“Article,” “Section,” “Schedule” or “Exhibit” means articles and sections of,
and schedules and exhibits to, this Agreement. Headings are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof. Any reference to any law, rule or regulation shall be
deemed to be a reference to such law, rule or regulation as the same may be
amended or re-enacted from time to time. Any reference to any Person shall
include its successors and permitted assigns. The terms “include” or “including”
mean “include without limitation” or “including without limitation.”

Section 1.03. Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”

ARTICLE II

THE FACILITY

Section 2.01. Borrowings. On the terms and conditions hereinafter set forth, the
Conduit Lender may, and the Committed Lender shall, if the Conduit Lender elects
not to do so, make loans (each such loan, an “Advance”) to the Borrower from
time to time during the period (the “Revolving Period”) from the date hereoffrom
December 12, 2008 until the Revolving Period Termination Date (the “Revolving
Period”) in an aggregate amount not to exceed, at any one time outstanding, the
Maximum Facility Amount. Under no circumstances shall theany Lender be required
to make an Advance if, after giving effect to such Advance, a Borrowing Base
Deficiency would exist.

 

30



--------------------------------------------------------------------------------

Section 2.02. Procedures for Borrowings.

(a) Until the occurrence of the Revolving Period Termination Date, the Conduit
Lender may, and the Committed Lender will, make Advances on any Business Day at
the request of the Borrower, subject to and in accordance with the terms and
conditions of this Article II and Article III.

(b) Each Advance shall be in a minimum principal amount equal to or greater than
$500,000.

(c) The Borrower may request an Advance hereunder, on any Business Day during
the period from and including the Effective Date to but excluding the Revolving
Period Termination Date, by delivering to the Agent, with a copy to the
Custodian, a Notice of Borrowing and Pledge, appropriately completed and
executed by a Responsible Officer of the Borrower, which Notice of Borrowing and
Pledge must be received by the Agent, with a copy to the Custodian, prior to
10:00 a.m., New York City time, three Business Days prior to the requested
Funding Date (in the case of the initial Borrowing) and onetwo Business DayDays
prior to the requested Funding Date (in the case of any other Borrowing);
provided, that the Borrower shall not request more than two Advances during any
calendar week. Such Notice of Borrowing and Pledge shall (i) attach a Medallion
Loan Schedule identifying the Eligible Medallion Loans that the Borrower
proposes to pledge to the Agent and to be included in the Borrowing Base in
connection with such Advance, (ii) contain the amount of the Advance requested
to be made on such Funding Date, (iii) specify the requested Funding Date,
(iv) include certification from a Responsible Officer of the Borrower (A) as to
the satisfaction of all of the matters referred to in Sections 3.02 (a), (b) and
(c) hereof, (B) that, as of the requested Funding Date with respect to each
Eligible Medallion Loan listed in the Medallion Loan Schedule after giving
effect to the requested increase, the Custodian shall have (A) received the
Medallion Loan File with respect to each such Eligible Medallion Loan and
(B) sent a “Trust Receipt” (as defined in the Custodial Agreement) to the Agent
for each such Eligible Medallion Loan included in the calculation of the
Borrowing Base and (v) contain (by attachment) such other information reasonably
requested by the Agent or the applicable Lender from time to time.

(d) With respect to any Medallion Loan, the Borrower shall deliver to the
Custodian the related Medallion Loan File in the manner set forth in Section 2
of the Custodial Agreement.

Section 2.03. Changes in the Maximum Facility Amount. Subject to the terms of
the Fee Letter and the payment of any Prepayment Fee required in connection
therewith, the Borrower may, upon at least 30 days prior written notice to the
Agent, terminate in whole or reduce in part the portion of the Maximum Facility
Amount that exceeds the outstanding Advances; provided, however, that each
partial reduction of the Maximum Facility Amount shall be in an aggregate amount
equal to $25,000,000 or an integral multiple thereof.

Section 2.04. Use of Proceeds. The Advances may only be used by the Borrower to
purchase additional Medallion Loans from a Seller pursuant to, and in accordance
with the terms

 

31



--------------------------------------------------------------------------------

of, the Purchase Agreement or any other Approved Purchase Agreement; provided,
however, that Available Funds distributed to the Borrower pursuant to
Section 2.05 may be used by the Borrower in any manner as the Borrower may
direct in accordance with the terms of the Loan Documents.

Section 2.05. Settlement Procedures.

(a) Establishment of Collection Account. The Borrower shall establish, on or
prior to the Effective Date, the Collection Account in the name of the Borrower
for the benefit of the Agent for the benefit of the Secured Parties at the
Collection Account Bank. The Collection Account shall be subject to the
Collection Account Control Agreement and a security interest in favor of the
Agent for the benefit of the Secured Parties. Each of the parties hereto hereby
agrees that upon the occurrence and during the continuation of an Event of
Default, the Agent may give notice (i) to the Collection Account Bank that it is
exercising its rights under the Collection Account Control Agreement, and
(ii) to the Obligors, directing them to make payments on the Medallion Loans to
a Person other than the Servicer, including an account, other than the Lockbox
Account, over which the Agent or its designee shall have exclusive dominion and
control. The Borrower may not withdraw any amounts from the Collection Account
except in accordance with Article II hereof and as otherwise specifically
permitted in the Loan Documents.

(b) Settlement Date Distributions. On each Settlement Date, the Agent will
direct the Collection Account Bank to transfer the Available Funds on deposit in
the Collection Account (including any portion of such funds set aside pursuant
to Section 2.05(d) below) in the following amounts and priority:

(i) first, pay to each Hedge Counterparty, pro rata on a pari passu basis, an
amount equal to any net payments (other than fees, expenses and Hedge Breakage
Costs) which are then due and payable under the Hedge Agreements;

(ii) second, reimburse the Servicer for any Essential Medallion Expenses
incurred by the Servicer during the related Monthly Period that have not yet
been reimbursed;

(iii) third, pay to the Servicer an amount equal to the accrued and unpaid
Servicing Fee and, in the case of a successor Servicer that is not an Affiliate
of Medallion Funding, the reasonable out-of-pocket fees and expenses of the
successor Servicer that have been approved in writing by the Agent;

(iv) fourth, pay, pro rata on a pari passu basis, (A) to the Backup Servicer an
amount equal to the Backup Servicer Fee and other amounts (including expenses
and indemnities) then due and payable by the Borrower to the Backup Servicer,
(B) to the Collection Account Bank an amount equal to the Collection Account
Bank Fees and other amounts (including expenses and indemnities) then due and
payable by the Borrower to the Collection Account Bank and (C) to the Custodian
an amount equal to the Custodian Fees and other amounts (including expenses and
indemnities) then due and payable by the Borrower to the Custodian; provided
that the aggregate amount paid under

 

32



--------------------------------------------------------------------------------

this clause (iv) in respect of amounts other than Backup Servicer Fees,
Collection Account Bank Fees and Custodian Fees during any twelve month period
shall not exceed $100,000;

(v) fifth, pay to the Agent for the account of the LenderLenders an amount equal
to the accrued and unpaid Interest and Facility Fees and all other Secured
Obligations then due and payable (other than the principal balance of the
Advances and the Secured Obligations described in clauses (ix) and (x) below);

(vi) sixth, pay to the Agent for the account of the LenderLenders an amount
equal to the Borrowing Base Deficiency (if any) as of such Settlement Date
(determined as if no funds were on deposit in the Collection Account), for
application to the repayment of the Advances;

(vii) seventh, if any Advances are to be prepaid on such Settlement Date
pursuant to Section 2.09, transfer to the Agent for the account of the
LenderLenders the amount of such prepayment;

(viii) eighth, on and after the Revolving Period Termination Date, and at any
other time that an Event of Default, Default or a Termination Event has occurred
and is continuing, pay all remaining Available Funds to the Agent for the
account of the LenderLenders until the Advances and all accrued and unpaid
Interest and Facility Fees and all other Secured Obligations have been repaid in
full;

(ix) ninth, so long as no Event of Default, Default, Termination Event or
Borrowing Base Deficiency exists or would be created thereby, pay to each Hedge
Counterparty, pro rata on a pari passu basis, an amount equal to any fees,
expenses and Hedge Breakage Costs which are then due and payable under the Hedge
Agreements (if any);

(x) tenth, pay, pro rata on a pari passu basis, to the Backup Servicer, the
Collection Account Bank and the Custodian an amount equal to all amounts
(including expenses and indemnities) then due and payable by the Borrower to
such parties not paid pursuant to clause (iv) above;

(xi) eleventh, so long as no Event of Default, Default, Termination Event or
Borrowing Base Deficiency exists or would be created thereby, transfer to the
Borrower or its designee the remaining Available Funds for such Settlement Date
(or such lesser amount as the Borrower may specify); and

(xii) twelfth, set aside in the Collection Account any remaining Available Funds
for future application in accordance with this Section 2.05.

(c) Eligible Investments. All funds held in the Collection Account or any
subaccount thereof (including, without limitation, investment earnings thereon),
shall be invested at the direction of the Servicer (or, following the occurrence
of a Default, the Agent) in Eligible Investments in accordance with the
Collection Account Control Agreement. Interest on Eligible Investments shall be
applied as Available Funds and shall be distributed in accordance with Section
2.05.

 

33



--------------------------------------------------------------------------------

(d) Other Payment Dates. On each Business Day (including any Settlement Date),
the Servicer shall set aside funds on deposit in the Collection Account in an
amount equal to the accrued and unpaid Interest through such day that will
become payable on a subsequent Business Day. On each Interest Payment Date, the
Servicer shall direct the Collection Account Bank to pay the accrued and unpaid
Interest due on such Interest Payment Date out of the funds so set aside. If any
other Secured Obligation becomes due and payable on a date other than a
Settlement Date, the Agent may, in its sole discretion, direct the Collection
Account Bank to pay the Secured Obligations so due and payable.

(e) Other Withdrawals From Collection Account. The Borrower may, on any Business
Day other than a Settlement Date, upon not less than one Business Day’s prior
written notice to the Agent and no more than two times during any calendar week
(unless the Agent in its sole discretion has provided prior written consent)
request the Agent to withdraw and transfer to the Borrower all or any portion of
the funds on deposit in the Collection Account; provided that no such withdrawal
shall be made unless (i) the Agent has received, in form and substance
reasonably satisfactory to the Agent, a completed Daily Borrowing Base
Certificate in substantially the form of Exhibit A-1 duly executed by the
Servicer and the Borrower and containing information accurate as of a date no
more than one Business Day prior to the date of such withdrawal and confirming
that no Borrowing Base Deficiency would exist after giving effect to such
withdrawal and (ii) the following statements are true:

(i) the representations and warranties contained in Section 4.01 and the
representations of the other MF/Borrower Related Parties contained in the other
Loan Documents are true and correct on and as of the date of such withdrawal as
though made on and as of such date,

(ii) no event has occurred and is continuing, or would result from such
withdrawal, which constitutes an Event of Default, a Default or a Termination
Event,

(iii) no Borrowing Base Deficiency would exist after giving effect to such
withdrawal (determined based on the assumption that the Excess Concentration
Amount as of the date of such withdrawal was the same as the Excess
Concentration Amount most recently reported by the Servicer pursuant to the
Servicing Agreement),

(iv) the Available Funds remaining in the Collection Account for the next
succeeding Settlement Date are sufficient to pay in full all amounts described
in clauses (i) through (x) of Section 2.05(b) on such Settlement Date;

(v) the Agent has received such other documents or information as the Agent may
reasonably request in order to confirm the satisfaction of the conditions set
forth in clauses (iv) through (iv) above; and

(vi) the Revolving Period Termination Date has not occurred.

 

34



--------------------------------------------------------------------------------

Upon confirmation by the Agent that the foregoing conditions precedent are
satisfied, the Agent shall, within one Business Day, authorize the Collection
Account Bank to make the withdrawal and transfer so requested by the Borrower.
On any Business Day the Borrower may request the Agent to withdraw and transfer
to the Borrower any portion of the funds on deposit in the Collection Account
that were improperly deposited in the Collection Account. Upon receipt by the
Agent of evidence reasonably satisfactory to it of the nature and amount of such
improper deposit, the Agent shall authorize the Collection Account Bank to make
the withdrawal and transfer so requested by the Borrower.

Section 2.06. Interest Rate Hedges.

(a) On or before the 30th day following the Effective Date, and each Funding
Date thereafter, the Servicer shall, at the expense of the Borrower, arrange for
the Borrower to enter into one or more Hedge Transactions satisfying the
requirements of this Section 2.06. Each Hedge Transaction shall (i) have a
scheduled amortizing notional amount which, when combined with all other Hedge
Transactions then in effect, satisfies the Hedge Notional Amount Requirement,
(ii) to the satisfaction of the Agent, be sufficient to hedge the interest rate
risk associated with funding fixed rate Medallion Loans with floating rate
Advances hereunder and (iii) incorporate such other terms as the Agent may
reasonably direct in consultation with the Servicer.

(b) If on any Settlement Date after the 30th day following the Effective Date
the actual aggregate notional amount of all Hedge Transactions is not equal to
the Hedge Notional Amount Requirement, the Servicer shall, at the request of the
Agent, arrange for the Borrower to enter into an additional Hedge Transaction or
terminate an existing Hedge Transaction in whole or in part, as necessary in
order to ensure that the actual aggregate notional amount of all Hedge
Transactions after giving effect to such addition or termination is equal to the
Hedge Notional Amount Requirement as re-calculated by the Agent on such date.
Each additional Hedge Transaction entered into by the Borrower pursuant to this
Section 2.06(b) must satisfy the conditions set forth in Section 2.06(a) above.

(c) On each date that a repayment of the principal amount of the Advances is
made hereunder (other than with regularly scheduled payments of principal on the
Loans), the aggregate notional amounts of the Hedge Transactions shall, at the
request of the Agent, be reduced such that, after giving effect to such
reduction, the aggregate notional amount of all Hedge Transactions, after giving
effect to such addition or termination is equal to the Hedge Notional Amount
Requirement as re-calculated by the Agent on such date.

(d) In the event that a termination payment is paid by the Hedge Counterparty to
the Borrower, that termination payment shall either be paid directly to the
replacement counterparty who is entering into the replacement Hedge Transaction
or deposited into the Collection Account and applied as Available Funds on the
next Settlement Date.

(e) The Borrower shall not enter into any Hedge Transaction, and the Servicer
will not arrange for the Borrower to enter into any Hedge Transaction unless
(i) the Hedge Counterparty thereunder is, at the time such Hedge Transaction is
entered into by the Borrower, an Eligible Hedge Counterparty and (ii) the Agent
has reviewed and approved the form and substance of the Hedge Agreement
governing such Hedge Transaction.

 

35



--------------------------------------------------------------------------------

Section 2.07. Payments and Computations, Etc.

(a) The Advances shall accrue interest on each day during each Interest Period
at the applicable Interest Rate. The accrued and unpaid Interest for each
Advance shall be due and payable in full on each Interest Payment Date for such
Advance. All Secured Obligations shall be due and payable in full on the
Termination Date.

(b) All amounts to be paid or deposited by the Borrower hereunder shall be paid
or deposited in accordance with the terms hereof no later than 11:00 a.m. (New
York City time) on the day when due in lawful money of the United States in
immediately available funds in accordance with the Agent’s instructions. If the
Borrower fails to make any payment or deposit required to be made by it
hereunder when due, the Borrower shall, to the extent permitted by law, pay to
the Agent interest on such amount at the Default Funding Rate, payable on
demand; provided, however, that such interest rate shall not at any time exceed
the maximum rate permitted by applicable law. Any Secured Obligation hereunder
shall not be reduced by any distribution if such distribution is rescinded or
required to be returned to the Borrower or any other Person for any reason. All
computations of Interest, Facility Fees, and other interest and fees hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first but excluding the last day) elapsed. All such computations
shall be made by the Agent, which computations by the Agent shall be conclusive
and binding absent manifest error. All payments to be made by any MF/Borrower
Related Party hereunder or under any other Loan Document shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.

(c) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of Interest, Facility Fees or any other interest or fee payable
hereunder, as the case may be.

(d) In the event that any Liquidity Provider or theany Lender shall incur any
loss, cost or expense (including, without limitation, any loss or expense
incurred by reason of the liquidation or reemployment of deposits, commercial
paper proceeds or other funds acquired by such Liquidity Provider or Lender in
order to fund or maintain any Advances or interest therein) as a result of a
Break Funding Event, then, upon demand from the Agent to Borrower, Borrower
shall pay to the Agent for the account of such Liquidity Provider or Lender, the
amount of such loss, cost or expense. Such written notice shall, in the absence
of manifest error, be conclusive and binding upon Borrower. This covenant shall
survive the termination of this Agreement and the payment of the Advances and
all other amounts payable hereunder.

Section 2.08. Fees.

(a) The Borrower shall pay the Agent the accrued and unpaid Program Fees,
Non-Use Fees, Exit Fees, Prepayment Fees and other fees in the amounts and on
the dates set forth in the Fee Letter.

(b) The Borrower shall pay to the Agent, upon the Agent’s demand, for the
benefit of the LenderLenders, all Liquidation Fees with respect to any repayment
of an Advance.

 

36



--------------------------------------------------------------------------------

Section 2.09. Prepayments.

(a) The Borrower shall have the right to prepay any Advance, in whole or in
part, on any Interest Payment Date for such Advance upon at least one Business
Day’s written notice to the Agent, which notice shall specify the proposed
prepayment date and the amount of such prepayment, provided that any partial
prepayment of less than all the Advances shall be equal to an integral multiple
of $500,000. Each notice of prepayment shall be irrevocable and binding on the
Borrower.

(b) If, on any Business Day (i) the Facility Amount shall exceed the Maximum
Facility Amount or (ii) a Borrowing Base Deficiency exists, then, the Borrower
shall remit to the Agent, prior to any Borrowing and in any event no later than
the close of business of the Agent on the second succeeding Business Day, a
payment (to be applied by the Agent to repay Advances) in such amount as may be
necessary (A) to reduce the Facility Amount to an amount less than or equal to
the Maximum Facility Amount and (B) to eliminate such Borrowing Base Deficiency.

Section 2.10. Increased Costs; Capital Adequacy; Eurodollar Disruption Event.

(a) If due to either: (a) the introduction of or any change (including, without
limitation, any change by way of imposition or increase of reserve requirements)
in or in the interpretation by any Governmental Authority of any law or
regulation (other than laws or regulations relating to taxes) after the date
hereof or (b) the compliance by the Lender or any Liquidity Provider with any
directive or request from any central bank or other Governmental Authority
(whether or not having the force of law) imposed after the date hereof,
(1) there shall be an increase in the cost to the Lender or such Liquidity
Provider of funding or maintaining any Advance which accrues interest based upon
the Adjusted LIBO Rate hereunder or of extending a commitment in respect thereof
which the Lender or such Liquidity Provider deems to be material, or (2) the
Lender or such Liquidity Provider shall be required to make a payment calculated
by reference to any Advance which accrues interest at the Adjusted LIBO Rate or
the CP Rate funded by it or Interest received by it, then the Borrower shall,
from time to time, within thirty (30) days after demand by the Agent, pay the
Agent for the account of the Lender or such Liquidity Provider (as a third party
beneficiary, in the case of any Affected Party other than the Lender), that
portion of such increased costs incurred, amounts not received or required
payment made or to be made, which the Agent reasonably determines is
attributable to funding and maintaining, or extending a commitment to fund, any
Advance which accrues interest based upon the Adjusted LIBO Rate or pursuant to
any Liquidity Purchase Agreement or similar liquidity facility. The Agent will
promptly notify the Borrower and the Agent of any event of which it has
knowledge, occurring after the date hereof, which will entitle the Lender or any
Liquidity Provider to compensation pursuant to this Section. In determining the
amount of such compensation, the Lender or the applicable Liquidity Provider may
use any reasonable averaging and attribution methods. The Lender or the
applicable Liquidity Provider (or the Agent on its behalf) shall submit to the
Borrower a certificate describing such increased costs incurred, amounts not
received or receivable or required payment made or to be made, which certificate

 

37



--------------------------------------------------------------------------------

shall be conclusive in the absence of manifest error.after the Effective Date,
any Lender, any Hedge Counterparty, the Agent or any Funding Source (each an
“Affected Party”) shall be charged or shall incur any fee, expense, increased
reserve requirement or other increased cost on account of the (i) adoption or
implementation of any applicable law, rule or regulation or any accounting
principle (including, without limitation, any applicable law, rule or regulation
or accounting principle regarding or affecting capital adequacy) or any change
therein, (ii) any change in the interpretation or administration thereof by any
Governmental Authority or accounting body charged with the interpretation or
administration thereof, or (iii) compliance with any request or directive
(whether or not having the force of law) of any such Governmental Authority or
accounting body (a “Regulatory Change”): (A) which subjects any Affected Party
to any charge or withholding on or with respect to any Funding Agreement or an
Affected Party’s obligations under a Funding Agreement, or on or with respect to
the Medallion Loans, or changes the basis of taxation of payments to any
Affected Party of any amounts payable under any Funding Agreement (except for
changes in the rate of tax on the overall net income of an Affected Party) or
(B) which imposes, modifies or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of an Affected Party, or credit extended by an
Affected Party pursuant to a Funding Agreement or (C) which imposes any other
condition the result of which is to increase the cost to an Affected Party of
performing its obligations under a Funding Agreement, or to reduce the rate of
return on an Affected Party’s capital as a consequence of its obligations under
a Funding Agreement, or to reduce the amount of any sum received or receivable
by a Affected Party under a Funding Agreement or to require any payment
calculated by reference to the amount of interests or loans held or interest
received by it, then, upon demand by the Agent by the submission of the
certificate described below, the Borrower shall pay to the Agent, for the
benefit of the relevant Affected Party, such amounts as are necessary to
compensate such Affected Party for such increased cost, reduction or payment. A
certificate from the relevant Affected Party setting forth in reasonable detail
the amounts so required to compensate such Affected Party submitted to the
Borrower shall be conclusive and binding for all purposes, absent manifest
error. For the avoidance of doubt, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith, (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III and (iii) the Capital Requirements Directive (as amended
by Article 122a (effective as of January 1, 2011) and as the same may be further
amended, restated or otherwise modified) and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, shall, in each case,
constitute a Regulatory Change regardless of the date adopted or implemented.

(b) If either (i) the introduction of or any change in or in the interpretation
by any Official Body of any law or regulation or (ii) compliance by any Affected
Party with any directive or request from any central bank or other Official Body
(whether or not having the force of law) imposed after the date hereof affects
or would affect the amount of capital required or expected to be maintained by
such Affected Party or such Affected Party reasonably determines that the amount
of such capital is increased by or based upon the existence of the Lender’s or
any Liquidity Provider’s agreement to make or maintain Advances hereunder or
under the Liquidity Purchase Agreement and other similar agreements or
facilities and such

 

38



--------------------------------------------------------------------------------

event would have the effect of reducing the rate of return on capital of such
Affected Party by an amount deemed by such Affected Party to be material, then,
within thirty (30) days after demand by such Affected Party or the Agent, the
Borrower shall pay to such Affected Party (as a third party beneficiary, in the
case of any Affected Party other the Lender) or the Agent for the account of
such Affected Party from time to time, as specified by such Affected Party or
the Agent, additional amounts sufficient to compensate such Affected Party in
light of such circumstances, to the extent that such Affected Party or the Agent
on behalf of such Affected Party reasonably determines such increase in capital
to be attributable to the existence of the Lender’s or the Liquidity Provider’s
agreements hereunder or under the Liquidity Purchase Agreement. The Agent will
promptly notify the Borrower and the Agent of any event of which it has
knowledge, occurring after the date hereof, which will entitle the Lender or any
Affected Party to compensation pursuant to this Section. In determining the
amount of such compensation, the Lender or Affected Party may use any reasonable
averaging and attribution methods. The Lender or applicable Affected Party (or
the Agent on its behalf) shall submit to the Borrower a certificate describing
such compensation, which certificate shall be conclusive in the absence of
manifest error.Each Affected Party shall use its commercially reasonable efforts
to reduce or eliminate any claim for compensation pursuant to Section 2.10(a),
including taking any such actions as will avoid the need for, or reduce the need
for, any increased amounts referred to in Section 2.10(a); provided that such
efforts shall not require any Affected Party to take any action that would be
unlawful or otherwise disadvantageous to such Affected Party or result in any
unreimbursed cost or expense to such Affected Party or in an increase in the
aggregate amount payable under Section 2.10(a). Any Affected Party making a
claim under Section 2.10(a) shall submit to the Borrower a certificate as to
such additional or increased cost or reduction, which certificate shall be
conclusive absent manifest error. Notwithstanding the foregoing, an Affected
Party shall not be compensated for any amount pursuant to Section 2.10(a)
relating to any period ending more than six (6) months prior to the date that
the Affected Party notifies the Borrower in writing thereof unless (1) the
effect of the related Regulatory Change is retroactive by its terms to a period
prior to the date of the Regulatory Change, in which case any additional amount
or amounts shall be payable for the retroactive period but only if the Affected
Party provides its written demand not later than six (6) months after such
Regulatory Change; or (2) the Affected Party reasonably and in good faith did
not believe the related Regulatory Change resulted in such an additional or
increased cost or charge or such a reduction during such prior period.

(c) Notwithstanding any other provision of this Agreement, if the adoption of or
any change in any law or in the interpretation or application thereof by any
relevant Governmental Authority shall make it unlawful for the Lender or any
Liquidity Provider, in either case in its reasonable determination, to fund or
maintain Advances for which Interest is calculated by reference to the LIBO Rate
(each a “LIBOR Advances”) as contemplated by this Agreement or to obtain in the
interbank eurodollar market the funds with which to make or maintain any such
LIBOR Advance, the Lender shall promptly notify the Agent and the Borrower
thereof whereupon, until the Lender notifies the Borrower and the Agent that the
circumstances giving rise to such suspension no longer exist, (i) the obligation
of the Lender to fund or maintain LIBOR Advances shall forthwith be suspended,
(ii) the Lender’s then outstanding LIBOR Advances, if any, shall be converted
into Advances that accrue Interest based on the Base Rate (each a “Base Rate
Advances”) and (iii) if any Notice of Borrowing and Pledge requests a LIBOR
Advance, the portion of such Advance to be funded by the Lender shall be made as
a Base Rate Advance.

 

39



--------------------------------------------------------------------------------

(d) If (i) the Lender reasonably determines that the rate at which deposits of
Dollars are being offered to the Lender or any Liquidity Provider in the London
interbank market does not accurately reflect the cost to the Lender or such
Liquidity Provider of funding or maintaining LIBOR Advances or (ii) the Lender
or any Liquidity Provider is unable, after reasonable attempts, to obtain
Dollars in the London interbank market to fund or maintain LIBOR Advances during
such Interest Period, then the Lender shall give notice thereof to the Borrower
and the Agent by telephone or telecopy as promptly as practicable thereafter
and, until the Lender notifies the Borrower and the Agent that the circumstances
giving rise to such suspension no longer exist, (A) the obligations of the
Lender to make LIBOR Advances or to continue or convert outstanding Advances as
or into LIBOR Advances shall be suspended, (B) each outstanding LIBOR Advances
funded by the Lender shall be converted into a Base Rate Advance on the last day
of the Interest Period applicable thereto, and (C) if any Notice of Borrowing
and Pledge requests a LIBOR Advance, the portion of such Advance to be funded by
the Lender shall be made as a Base Rate Advance.

Section 2.11. Taxes.

(a) All payments made by the Borrower under this Agreement shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority (collectively,
“Taxes”), unless required by law. If the Borrower shall be required under any
applicable Requirements of Law to deduct or withhold any Taxes from or in
respect of any sum payable under or in respect of this Agreement to theany
Lender, (i) the Borrower shall make all such deductions and withholdings in
respect of Taxes, (ii) the Borrower shall pay the full amount deducted or
withheld in respect of Taxes to the relevant taxation authority or other
Governmental Authority in accordance with the applicable Requirements of Law,
and (iii) the sum payable by the Borrower shall be increased as may be necessary
so that after the Borrower has made all required deductions and withholdings
thesuch Lender receives an amount equal to the sum it would have received had no
such deductions or withholdings been made in respect of Non-Excluded Taxes. For
purposes of this Agreement “Non-Excluded Taxes” are Taxes other than, in the
case of theany Lender, Taxes that are measured by or imposed on its overall net
income (and franchise taxes imposed in lieu thereof) by the state or foreign
jurisdiction under the laws of which thesuch Lender is organized, or any
political subdivision thereof, unless such Taxes are imposed as a result of
thesuch Lender or such Agent having executed, delivered or performed its
obligations or received payments under, or enforced, this Agreement or any of
the other Transaction Documents (in which case such Taxes will be treated as
Non-Excluded Taxes).

(b) The Borrower shall not be required to increase any amounts payable under
Section 2.11(a) to theany Lender that is not organized under the laws of the
United States of America or a state thereof if thesuch Lender fails to comply
with the requirements of clause (c) of this Section. Whenever any Non-Excluded
Taxes are payable by the Borrower, as promptly as possible thereafter the
Borrower shall send to thesuch Lender, as the case may be, a certified copy of
an original official receipt received by the Borrower showing payment thereof.
If the

 

40



--------------------------------------------------------------------------------

Borrower fails to pay any Non-Excluded Taxes when due to the appropriate taxing
authority or fails to remit to the applicable Lender the required receipts or
other required documentary evidence, the Borrower shall indemnify thesuch Lender
for any incremental taxes, interest or penalties that may become payable by
thesuch Lender as a result of any such failure. The agreements in this Section
shall survive the termination of this Agreement and the payment of the Advances
and all other amounts payable hereunder.

(c) If theany Lender (or transferee that acquires a interest hereunder in
accordance with Section 10.04 hereof) is not a United States Person (as such
term is defined in Section 7701(a)(30) of the Code (a “US Person”)) for United
States federal income tax purposes (a “Non-US Lender”), such Non-US Lender shall
deliver or caused to be delivered to the Borrower and the Servicer the following
properly completed and duly executed documents:

(1) two complete and executed (x) U.S. Internal Revenue Forms W-8BEN (or any
successor form thereto) with respect to an income tax treaty providing for a
zero rate of withholding tax on interest, or (y) U.S. Internal Revenue Service
Forms W-8ECI (or any successor form thereto); or

(2) two complete and executed U.S. Internal Revenue Service Forms W-8BEN (or any
successor form thereto), including all appropriate attachments, documenting the
status of thesuch Lender (or transferee) as a Non-U.S. Lender and (y) a tax
certificate in the form of Exhibit E hereto.

Such documents shall be delivered by thesuch Lender (or transferee) on or before
the date it becomes a party to this Agreement (or, in the case of a transferee
or assignee that is a participation holder, on or before the date such
participation holder becomes a transferee hereunder) and on or before the date,
if any, thesuch Lender (or transferee) changes its applicable lending office by
designating a different lending office. In addition, thesuch Lender (or
transferee) shall deliver or cause to be delivered such forms and/or
certificates promptly upon or before the expiration, obsolescence or invalidity
of any document previously delivered by thesuch Lender (or transferee).
Notwithstanding any other provision of this Section 2.11(c), a Lender (or
transferee) shall not be required to deliver any document pursuant to this
Section 2.11(c) that thesuch Lender (or transferee) is not legally able to
deliver; provided, however, that if thesuch Lender (or transferee) is not
legally able to deliver such documents on or prior to the date specified in the
second preceding sentence, the Borrower shall not be required to increase any
amounts payable under Section 2.11(a) to thesuch Lender (or transferee).

Section 2.12. Evidence of Debt. The Each Lender (or the Agent on its behalf)
shall maintain an account or accounts evidencing the indebtedness of the
Borrower to thesuch Lender resulting from each Advance owing to thesuch Lender
from time to time, including the amounts of principal and interest payable and
paid to thesuch Lender from time to time hereunder. The entries made in such
account(s) of theany Lender or the Agent on behalf of thesuch Lender shall be
conclusive and binding for all purposes, absent manifest error.

 

41



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS OF LOANS

Section 3.01. Conditions Precedent to Initial Borrowing. The initial Borrowing
hereunder is subject to the condition precedent that the Agent shall have
received on or before the date of such initial Borrowing each of the following:

(a) the instruments, documents, agreements and opinions listed in Schedule VI,
each (unless otherwise indicated) dated such date, in form and substance
satisfactory to the Agent and theeach Lender;

(b) confirmation from S&P that the execution and delivery of this Agreement will
not result in the reduction or withdrawal of the then current ratings of the
Conduit Lender’s commercial paper notes;

(c) payment of all fees required to be paid on or before the Effective Date
pursuant to the Fee Letter;

(d) evidence satisfactory to it that (i) the requirements of Section 5.18
hereof, relating to insurance coverage of the Borrower, and (ii) the
requirements of Section 6.15 of the Servicing Agreement, relating to insurance
coverage of the Servicer, have been satisfied;

(e) the amount of the initial Borrowing is equal to or greater than $75,000,000;
and

(f) such other approvals, opinions or documents as the Agent may reasonably
request.

Section 3.02. Conditions Precedent to All Borrowings. Each Borrowing (including
the initial Borrowing) shall be subject to the further conditions precedent
that:

(a) Interim Borrowing Base Certificate: no later than two Business Days prior to
the date of such Borrowing, the Servicer and the Borrower shall have delivered
to the Agent, in form and substance reasonably satisfactory to the Agent, a
completed Interim Borrowing Base Certificate containing information accurate as
of a date no more than three Business Days prior to the date of such Borrowing
and confirming that no Borrowing Base Deficiency would exist after giving effect
to such Borrowing;

(b) Hedge Transaction: any Hedge Transaction required to be entered into
pursuant to Section 2.06 with respect to the Borrowing has been entered into by
the Borrower and an Eligible Hedge Counterparty;

(c) Representations and Warranties; No Default: on the date of such Borrowing,
the following statements shall be true and correct as of the date of such
Borrowing:

(i) each representation and warranty made by a MF/Borrower Related Party in the
Loan Documents, is true and correct on and as of the date of the making of such
Borrowing with the same force and effect as if made on and as of such date (or,
if any such representation or warranty is expressly stated to have been made as
of a specific date, as of such specific date);

 

42



--------------------------------------------------------------------------------

(ii) each MF/Borrower Related Party is in compliance in all material respects
with all governmental licenses and authorizations, statutory and regulatory
requirements;

(iii) no event has occurred and is continuing, or would result from such
Borrowing, which constitutes an Event of Default, a Default or a Termination
Event;

(iv) on and as of such day, after giving effect to such Borrowing, (A) the
Facility Amount would not exceed the Maximum Facility Amount, and (B) no
Borrowing Base Deficiency would exist;

(d) Termination Date: the Termination Date has not occurred;

(e) No Legal Bar: no law or regulation shall prohibit, and no order, judgment or
decree of any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of such Borrowing in
accordance with the provisions hereof;

(f) Notice of Borrowing: the Agent shall have received a completed Notice of
Borrowing and Pledge and Medallion Loan Schedule in accordance with Section 2.03
hereof;

(g) Medallion Loan Files: the Custodian shall have received a complete Medallion
Loan File with respect to each pledged Medallion Loan to be funded on the
Funding Date at least one Business Day prior to the funding of such Advance;

(h) Additional Documents: the Agent shall have received with regard to all
Medallion Loans, such information, documents, agreement, opinions or instruments
(including, without limitation, good standing certificates of each Obligor under
each Medallion Loan pledged hereunder) as the Agent reasonably requires with
respect to Medallion Loans to be pledged hereunder on such Business Day, each in
form and substance satisfactory to the Agent;

(i) No Borrower Material Adverse Effect: there shall not have occurred one or
more events that, in the judgment of the Agent or theany Lender exercised in
good faith, constitutes, or could reasonably be expected to constitute, a
Borrower Material Adverse Effect;

(j) Due Diligence Review: without limitation the Agent’s right to perform one or
more Due Diligence Reviews pursuant to Section 10.15 hereof, the Agent shall
have completed (i) any due diligence review of the Medallion Loan Documents
relating to such Advance and such other documents, records, agreements,
instruments, collateral or information relating to such Advances as the Agent in
its reasonable discretion deems appropriate to review and such review shall be
satisfactory to the Agent in its reasonable discretion, (ii) in the case of an
Approved Seller, any due diligence review of the applicable Approved Purchase
Agreement and any due diligence review of such Approved Seller (including,
without limitation, a review of its Underwriting Guidelines, credit and
collection policy and creditworthiness) as the Agent in its sole and absolute
discretion deems appropriate and such review shall be satisfactory to the Agent
in its sole and absolute discretion, (iii) in the case of an Approved Originator
other than the Top Tier Seller Entities, any due diligence review of the
applicable sale agreement and any due

 

43



--------------------------------------------------------------------------------

diligence review of such Approved Originator (including, without limitation, a
review of its Underwriting Guidelines, credit and collection policy and
creditworthiness) as the Agent in its sole and absolute discretion deems
appropriate and such review shall be satisfactory to the Agent in its sole and
absolute discretion, and the Borrower shall have reimbursed the Agent for all
reasonable out-of-pocket costs and expenses incurred by the Agent in connection
with such review pursuant to Section 10.15(b) hereof;

(k) Junior Participation Medallion Loan and Subordinated Loans: in the case of
each Junior Participation Medallion Loan or Medallion Loan for which there is a
Related Subordinated Loan, the Agent shall have determined in its sole and
absolute discretion that the subordinated participation is a Permitted Junior
Participation Interest or that the Related Subordinated Loan is a Permitted
Subordinated Loan, as applicable, and the Agent shall have so notified the
Borrower;

(l) Evidence of Notification to the Taxi Commission of Chicago: the Agent shall
have received evidence that in connection with the financing of any Chicago
Medallion Loans to the Borrower, an appropriate UCC-3 Financing Statements was
filed with the Illinois Secretary of State assigning the Borrower’s security
interest in such Chicago Medallion Loans to the Agent for the benefit of the
Secured Parties, and within five days after receipt of notice that such UCC-3
Financing Statement was properly filed, the Taxi Commission for Chicago,
Illinois shall have received a copy of such completed filing and all relevant
documents pertaining to such assignment of security interest to the Agent, for
the benefit of the Secured Parties;

(m) Participation and Subordination Agreements: the Agent shall have received
copies of any and all participation agreements and subordination agreements
executed by Medallion Funding in connection with any Medallion Loan to be
pledged under this Agreement in connection with such Advance, together with a
certificate of a Responsible Officer that such participation agreement does not
vary in any material respect from the form of participation agreement or
subordination agreement with the applicable Permitted Junior Participant or
Permitted Subordinated Lender, as applicable, previously provided to, and
approved by, the Agent;

(n) Bankruptcy Remoteness: in the case of an Advance the proceeds of which will
be used to acquire a Medallion Loan where all or any part of the related
Medallion Collateral securing such Medallion Loan is held by a Permitted Junior
Participant that is an Affiliate of the Borrower, the bankruptcy remoteness of
such Permitted Junior Participant shall be established to the satisfaction of
the Agent in its sole and absolute discretion prior to the related Funding Date;

(o) Medallion Loan Schedule and Exception Report: the Agent shall have received
a duly completed “Medallion Loan Schedule and Exception Report” (as defined in
the Custodial Agreement) with respect to the Medallion Loans pledged by the
Borrower hereunder on the Funding Date; and

(p) Evidence of Approval Letter from the Taxi Commission for the City of
Cambridge, Massachusetts: if any Medallion Loans are Cambridge Medallion Loans,
the Agent shall have received evidence, in form and substance satisfactory to
the Agent in the Agent’s sole and absolute discretion, that the Taxi Commission
for the City of Cambridge, Massachusetts has approved the Borrower’s grant of
security interest to the Agent in the Cambridge Medallion Loans pursuant to this
Agreement;

 

44



--------------------------------------------------------------------------------

(q) Evidence of Approval Letter from the Taxi Commission for the City of Boston,
Massachusetts: if any Medallion Loans are Boston Medallion Loans, and to the
extent the proceeds of a Boston Medallion Loan are used by the Obligor to
acquire a Medallion, the Agent shall have received evidence, in form and
substance satisfactory to the Agent in the Agent’s sole and absolute discretion,
that the Taxi Commission for the City of Boston, Massachusetts has approved the
Borrower’s grant of security interest to the Agent in the Boston Medallion Loans
pursuant to this Agreement.

(r) Other Actions: any other actions required or advisable to be taken by the
Borrower in connection with the purchase and pledging of any Medallion Loans to
be included in the Borrowing Base (including, without limitation, the giving of
notice of the purchase of such Medallion Loans and the giving of any notice
required to be given with respect to the pledge of such Medallion Loans to the
Agent for the benefit of the Secured Parties hereunder) shall have been taken.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

A. As of the Effective Date, each Funding Date and as to each date on which any
Collections are distributed to the Borrower or its designee pursuant to
Section 2.05, the Borrower represents and warrants to the Agent and theeach
Lender that:

Section 4.01. Eligible Medallion Loans. (a) As of the date on which a Medallion
Loan is initially pledged hereunder, such Medallion Loan was an Eligible
Medallion Loan and (b) each Medallion Loan included as an Eligible Medallion
Loan in any Medallion Loan Schedule, or any calculation of the Borrowing Base
made by the Borrower is (or was) as of the date of such schedule, tape, report,
other information or calculation, an Eligible Medallion Loan.

Section 4.02. Existence; Qualification; No Change to Organizational Documents.
The Borrower is a Delaware statutory trust duly organized, validly existing and
in good standing under the laws of the jurisdiction of its formation and has the
power and all licenses and permits necessary to own its assets and to transact
the business in which it is presently engaged, and is duly qualified and in good
standing under the laws of each jurisdiction where the conduct of its business
requires such qualification.

Section 4.03. Authority and Authorization; Enforceability; Approvals; Absence of
Adverse Notice. The Borrower has the power, authority and legal right to make,
deliver and perform this Agreement and each of the Loan Documents to which it is
a party and all of the transactions contemplated hereby and thereby, and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement and each of the Loan Documents to which it is a party, and to
grant to the Agent, on behalf of the Secured Parties, a first priority perfected
security interest in the Collateral on the terms and conditions of this
Agreement. This Agreement and each of the Loan Documents to which the Borrower
is a party constitutes the

 

45



--------------------------------------------------------------------------------

legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with their respective terms except as the enforceability
hereof and thereof may be limited by bankruptcy, insolvency, moratorium,
reorganization and other similar laws of general application affecting
creditors’ rights generally and by general principles of equity (whether such
enforceability is considered in a proceeding in equity or at law). No consent of
any other party and no consent, license, approval or authorization of, or
registration or declaration with, any Governmental Authority is required in
connection with the execution, delivery or performance by the Borrower of this
Agreement or any Loan Document to which it is a party, or the validity or
enforceability of this Agreement or any such Loan Document or the Medallion
Loans, other than such as have been met or obtained. The Borrower has not
received any notice, nor does the Borrower have any knowledge or reason to
believe, that any Taxi Commission or other Governmental Authority intends to
seek the cancellation, termination or modification of any of its licenses or
permits, or that valid grounds for such cancellation, termination or
modification exist.

Section 4.04. No Breach. The execution, delivery and performance of this
Agreement and all other agreements and instruments executed and delivered or to
be executed and delivered pursuant hereto or thereto in connection with the
pledge of the Collateral will not (i) create any Adverse Claim on the Collateral
other than as contemplated herein or (ii) violate any provision of any existing
law or regulation or any order or decree of any court, regulatory body or
administrative agency or the certificate of formation or by-laws of the Borrower
or any mortgage, indenture, contract or other agreement to which the Borrower is
a party or by which the Borrower or any property or assets of the Borrower may
be bound.

Section 4.05. Litigation. No litigation or administrative proceeding of or
before any court, tribunal or governmental body is presently pending or, to the
knowledge of the Borrower, threatened against the Borrower or any properties of
the Borrower or with respect to this Agreement which, if adversely determined,
could have a material effect on the business, assets or financial condition of
the Borrower or which would draw into question the validity of this Agreement,
any Loan Document to which the Borrower is a party, or any of the other
applicable documents forming part of the Collateral.

Section 4.06. No Adverse Selection. In selecting the Medallion Loans to be
pledged pursuant to this Agreement, no selection procedures were employed which
are intended to be, of had the effect of being, adverse to the interests of the
Secured Parties.

Section 4.07. Bulk Transfer. The grant of the security interest in the
Collateral by the Borrower to the Agent, on behalf of the Secured Parties,
pursuant to this Agreement is in the ordinary course of business for the
Borrower and is not subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.

Section 4.08. Indebtedness. The Borrower has no Indebtedness or obligation,
secured or unsecured, direct or indirect, absolute or contingent (including
guaranteeing any obligation), other than Indebtedness incurred under (or
contemplated by) the terms of this Agreement or any other Loan Document.

 

46



--------------------------------------------------------------------------------

Section 4.09. Borrower’s Purpose. The Borrower has been formed solely for the
purpose of engaging in transactions of the types contemplated by this Agreement
and the other Loan Documents.

Section 4.10. Adverse Orders. No injunction, writ, restraining order or other
order of any nature adversely affects the Borrower’s performance of its
obligations under this Agreement or any other Loan Document to which the
Borrower is a party.

Section 4.11. Taxes. The Parent has elected to be treated as and qualifies as a
“regulated investment company” within the meaning of the Code, unless (i) the
board of directors of the Parent has voluntarily elected not to be treated as a
“regulated investment company” and the Borrower has provided the Agent with not
less than 30 days’ prior written notice of such election and (ii) the failure of
the Parent to qualify as a “regulated investment company” has not resulted in,
and could not reasonably be expected to result in, any Transaction Material
Adverse Effect. The Borrower has filed (on a consolidated basis or otherwise) on
a timely basis all tax returns (including, without limitation, all foreign,
federal, state, local and other tax returns) required to be filed, is not liable
for taxes payable by any other Person and has paid or made adequate provisions
for the payment of all taxes, assessments and other governmental charges due
from the Borrower. No tax lien or similar adverse claim has been filed, and no
claim is being asserted, with respect to any such tax, assessment or other
governmental charge. Any taxes, fees and other governmental charges payable by
the Borrower in connection with the execution and delivery of this Agreement and
the other Loan Documents and the transactions contemplated hereby or thereby
have been paid or shall have been paid if and when due.

Section 4.12. Chief Executive Office; Jurisdiction of Organization. The
Borrower’s chief executive office is located at 437 Madison Avenue, New York,
New York 10022. The Borrower’s jurisdiction of organization is the State of
Delaware.

Section 4.13. Legal Name. The Borrower’s legal name is as set forth in this
Agreement; the Borrower has not changed its name since its formation; the
Borrower does not have trade names, fictitious names, assumed names or “doing
business as” names.

Section 4.14. Solvency. The Borrower is solvent and will not become insolvent
after giving effect to the transactions contemplated hereby; the Borrower is
paying its debts as they become due; and the Borrower, after giving effect to
the transactions contemplated hereby, will have adequate capital to conduct its
business.

Section 4.15. Subsidiaries. The Borrower has no subsidiaries.

Section 4.16. Consideration. Taking into account the capital contribution in the
Purchase Agreement, the Borrower has given fair consideration and reasonably
equivalent value in exchange for the sale of the Medallion Loans by Medallion
Funding, as Seller, under the Purchase Agreement.

Section 4.17. True and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of the
MF/Borrower Related Parties to the Agent, theany Lender or the Custodian in
connection with the negotiation,

 

47



--------------------------------------------------------------------------------

preparation or delivery of this Agreement and the other Loan Documents or
included herein or therein or delivered pursuant hereto or thereto are true and
correct in every material respect, or (in the case of projections) are based on
reasonable estimates, on the date as of which such information is stated or
certified. There is no fact known to a Responsible Officer of the Borrower that,
after due inquiry, should reasonably be expected to have a Borrower Material
Adverse Effect that has not been disclosed herein, in the other Loan Documents
or in a report, financial statement, exhibit, schedule, disclosure letter or
other writing furnished to the Agent and the LenderLenders for use in connection
with the transactions contemplated hereby or thereby.

Section 4.18. Proceeds Regulations. No proceeds of any Advances will be used by
the Borrower, the Parent or any of its Subsidiaries (i) to acquire any security
in any transaction which is subject to Section 13 or 14 of the Securities
Exchange Act of 1934, as amended or (ii) for the purpose of purchasing or
carrying any “margin stock” as such term is defined in Regulation U of the
Federal Reserve Board.

Section 4.19. Adverse Agreements. There are no agreements in effect adversely
affecting the rights of the Borrower to make, or cause to be made, the grant of
the security interest in the Collateral contemplated by Section 9.01.

Section 4.20. Investment Company. The Parent is a closed-end management
investment company registered under the Investment Company Act and has elected
to be treated as a “business development company” under and as defined in the
Investment Company Act. The Parent is an “investment company”, as such term is
defined in the Investment Company Act. The Borrower is not required to register
as an “investment company”, as such term is defined in the Investment Company
Act. The making of Advances hereunder, the application of the proceeds and
repayment of Advances by the Borrower and the performance of the transactions
contemplated by this Agreement and the other Loan Documents will not violate any
provision of said Act, or any rule, regulation or order issued by the Securities
Exchange Commission thereunder.

Section 4.21. No Default. No Default or Event of Default has occurred and is
continuing.

Section 4.22. Underwriting and Servicing. Each of the Medallion Loans was
underwritten in accordance with the Underwriting Guidelines and is being
serviced in conformance with the applicable Seller’s standard underwriting,
credit, collection, operating and reporting procedures and systems and otherwise
in accordance with Accepted Servicing Practices and the Credit and Collection
Policy.

Section 4.23. ERISA. The Borrower is in compliance with ERISA and has not
incurred and does not expect to incur any liabilities (except for premium
payments arising in the ordinary course of business) to the Pension Benefit
Guaranty Corporation (or any successor thereto) under ERISA.

Section 4.24. Sharing of Payments. There is not now, nor will there be at any
time in the future, any agreement or understanding between Medallion Funding and
the Borrower (other

 

48



--------------------------------------------------------------------------------

than as expressly set forth in the Loan Documents) providing for the allocation
or sharing of obligations to make payments or otherwise in respect of any taxes,
fees, assessments or other governmental charges.

Section 4.25. Collateral Security; Acquisition.

(a) Section 4.25. Collateral Security; Acquisition. (a) The Borrower has not
assigned, pledged, or otherwise conveyed or encumbered any Medallion Loan or
other Collateral to any other Person, and immediately prior to the pledge of
such Medallion Loan or any other Collateral to the Agent for the benefit of the
Secured Parties, the Borrower was the sole owner of such Medallion Loan or such
other Collateral and had good and marketable title thereto, free and clear of
all Liens other than those created hereunder and those in favor of the
applicable Seller or the Borrower and pledged hereunder, in each case except for
Permitted Junior Participation Interests and Liens to be released simultaneously
with the Liens granted in favor of the Agent for the benefit of the Secured
Parties hereunder. Each Medallion Loan was acquired by the Borrower from a
Seller.

(b) The provisions of this Agreement are effective to create in favor of the
Agent for the benefit of the Secured Parties a valid security interest in all
right, title and interest of the Borrower in, to and under the Collateral.

(c) Upon delivery to the Custodian of a complete Medallion Loan File, the Agent
for the benefit of the Secured Parties shall have a fully perfected first
priority security interest therein, in each Medallion Loan pledged hereunder and
in the Borrower’s interest in the related Medallion Collateral.

(d) Upon the filing of financing statements on Form UCC-1 naming the Agent as
“secured party” and the Borrower as “debtor”, and describing the Collateral, in
the jurisdictions and recording offices listed on Schedule VII attached hereto,
the security interests granted hereunder in the Collateral will constitute fully
perfected first priority security interests under the Uniform Commercial Code in
all right, title and interest of the Borrower in, to and under such Collateral
which can be perfected by filing under the Uniform Commercial Code.

Section 4.26. Subsidiary. Medallion Funding owns 100% of the beneficial
interests of the Borrower.

Section 4.27. Subsidiaries of the Parent. Schedule VIII sets forth, as of the
Effective Date,December 12, 2013, the name of each direct or indirect subsidiary
of the Parent, its form of organization and its jurisdiction of organization.

Section 4.28. Standard Form Medallion Loan Documentation. The Borrower has
previously delivered to the Agent correct and complete copies of all Standard
Form Medallion Loan Documentation, none of which has been amended or otherwise
modified and all of which represent the forms currently used by the Originators
to originate Medallion Loans.

Section 4.29. Anti-Terrorism Laws and Anti-Money Laundering Laws. The Borrower
is not and no Person who owns a controlling interest in or otherwise controls
the Borrower is or shall be, (i) listed on the Specially Designated Nationals
and Blocked Persons List

 

49



--------------------------------------------------------------------------------

maintained by the Office of Foreign Assets Control (“OFAC”), Department of the
Treasury, and/or on any other similar list maintained by the OFAC pursuant to
any authorizing statute, Executive Order or regulation (collectively, “OFAC Laws
and Regulations”); or (ii) a Person either (A) included within the term
“designated national” as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515, or (B) designated under Sections 1(a), 1(b), 1(c) or 1(d) of
Executive Order No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001) or
similarly designated under any related enabling legislation or any other similar
Executive Orders (collectively, the “Executive Orders”). The Borrower is not
(x) a Person or entity with which theany Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law or (y) a Person
or entity that commits, threatens or conspires to commit or supports “terrorism”
as defined in the Executive Orders or (z) is affiliated or associated with a
Person or entity listed in the preceding clause (x) or clause (y). None of the
Borrower, its Affiliates, brokers or other agents acting in any capacity in
connection with the transactions contemplated hereunder (I) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Orders or (II) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

Section 4.30. No Violation of Anti-Money Laundering Laws. Neither the Borrower
nor any holder of a direct or indirect interest in the Borrower (i) is under
investigation by any Governmental Authority for, or has been charged with, or
convicted of, money laundering under 18 U.S.C. §§ 1956 and 1957, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes, or any violation of the BSA, (ii) has been assessed civil penalties
under any Anti-Money Laundering Laws, or (iii) has had any of its funds seized
or forfeited in an action under any Anti-Money Laundering Laws.

Section 4.31. Deposit Accounts. All Lockbox Accounts are subject to a Lockbox
Account Control Agreement duly executed and delivered by the Borrower and the
applicable Lockbox Account Bank. All Obligors have been (or will be as promptly
as practical following the Effective Date, and in any event by no later than the
date required in order to avoid a Termination Event under Section 6.02(h))
instructed to make all payments due under the Medallion Loans directly to a
Lockbox Account (or to a post-office box maintained by a Lockbox Account Bank
exclusively for receipt of items to be deposited to a Lockbox Account).

Section 4.32. Transaction Information. None of the MF/Borrower Related Parties,
nor any Affiliate of an MF/Borrower Related Party or any third party with which
any MF/Borrower Related Party or any Affiliate thereof has contracted, has
delivered, in writing or orally, to any nationally recognized statistical rating
organization providing or proposing to provide a rating to, or monitoring the
rating of, the Conduit Lender’s commercial paper, any Transaction Information
without providing such Transaction Information to the Agent prior to delivery to
such nationally recognized statistical rating organization and has not
participated in any oral communications with respect to Transaction Information
with such nationally recognized statistical rating organizations without the
participation of a 17g-5 Representative of the Agent.

B. As of the Effective Date, each of the Agent, the Committed Lender and the
Conduit Lender represents and warrants to the Borrower that:

Section 4.33. Section 4.32. Qualified Purchaser. It is a “qualified purchaser”
within the meaning of the United States Investment Company Act of 1940, as
amended.

 

50



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

The Borrower covenants and agrees with the Agent and the LenderLenders that, so
long as any Advance is outstanding and until the later to occur of the payment
in full of all Secured Obligations and the termination of this Agreement:

Section 5.01. Existence; etc.

(a) The Borrower is a Delaware statutory trust and will observe all procedures
required by its trust agreement (or equivalent document) and the laws of its
jurisdiction of formation. The Borrower will maintain its existence in good
standing under the laws of its jurisdiction of formation and will promptly
obtain and thereafter maintain qualifications to do business as a foreign
statutory trust in any other state in which it does business and in which it is
required to so qualify.

(b) The Borrower will comply with the requirements of all applicable laws,
rules, regulations and orders of Governmental Authorities (including, without
limitation, all environmental laws, all laws with respect to unfair and
deceptive lending practices and predatory lending practices), if failure to
comply with such requirements would be reasonably likely (either individually or
in the aggregate) to have a Borrower Material Adverse Effect.

(c) The Borrower will not move its chief executive office from the address
referred to in Section 4.12 unless it shall have provided the Agent 30 days’
prior written notice of such change. The Borrower will not change its
jurisdiction of organization from the jurisdiction referred to in Section 4.02.

(d) The Borrower will pay and discharge all taxes, assessments and governmental
charges or levies imposed on it or on its income or profits or on any of its
Property prior to the date on which penalties attach thereto, except for any
such tax, assessment, charge or levy the payment of which is being contested in
good faith and by proper proceedings and against which adequate reserves are
being maintained.

(e) The Borrower will permit representatives of the Agent, during normal
business hours, to examine, copy and make extracts from its books and records,
to inspect any of its Properties, and to discuss its business and affairs with
its officers, all to the extent reasonably requested by the Agent.

Section 5.02. Special Purpose Entity.

(a) The Borrower will at all times ensure that (i) its managers act
independently and in its interests, (ii) it shall at all times maintain at least
one independent managerIndependent Manager reasonably acceptable to the Agent,
(x) who is not currently and has not been during

 

51



--------------------------------------------------------------------------------

the five years preceding the date of this Agreement an officer, director,
manager or employee of the Borrower or an Affiliate thereof (other than a
limited purpose corporation, business trust, partnership or other entity
organized for the purpose of acquiring, financing or otherwise investing,
directly or indirectly, in assets or receivables originated, owned or serviced
by Medallion Funding or an Affiliate thereof), (y) who is not a current or
former officer or employee of the Borrower and (z) who is not a manager of the
Borrower or an Affiliate thereof, (iii) its assets are not commingled with those
of Medallion Funding or any other Affiliate of the Borrower, (iv) its board of
managers duly authorizes all of its statutory trust actions, (v) it maintains
separate and accurate records and books of account and such books and records
are kept separate from those of Medallion Funding and any other Affiliate of the
Borrower, and (vi) it maintains minutes of the meetings and other proceedings of
the members and the board of managers. Where necessary, the Borrower will obtain
proper authorization from its managers for statutory trust action.

(b) The Borrower will pay its operating expenses and liabilities (including, as
applicable, shared personnel and overhead expenses) from its own assets;
provided, however, that the Borrower’s organizational expenses and the expenses
incurred in connection with the negotiation and execution of this Agreement and
the other Loan Documents may be paid by Medallion Funding.

(c) The Borrower will not have any of its indebtedness guaranteed by Medallion
Funding or any Affiliate of Medallion Funding (except as provided in the
Medallion Funding Guaranty). Furthermore, the Borrower will not hold itself out,
or permit itself to be held out, as having agreed to pay or as being liable for
the debts of any Person and the Borrower will not engage in business
transactions with any Affiliate of the Borrower, except on an arm’s-length
basis. The Borrower will not hold Medallion Funding or any Affiliate of the
Borrower out to third parties as other than an entity with assets and
liabilities distinct from the Borrower. The Borrower will cause any financial
statements consolidated with those of Medallion Funding or any Affiliate of the
Borrower to state that the Borrower is a separate legal entity with its own
separate creditors who, in any liquidation of the Borrower, will be entitled to
be satisfied out of the Borrower’s assets prior to any value in the Borrower
becoming available to the Borrower’s equity holders. The Borrower will not act
in any other matter that could foreseeably mislead others with respect to the
Borrower’s separate identity.

(d) The Borrower shall own no assets, and will not engage in any business, other
than the assets and transactions specifically contemplated by this Agreement and
the Loan Documents.

(e) The Borrower shall be, and at all times will hold itself out to the public
as, a legal entity separate and distinct from any other entity (including any
Affiliate), shall correct any known misunderstanding regarding the Borrower’s
status as a separate entity, shall conduct business in the Borrower’s own name,
shall not identify itself or any of its Affiliates as a division or part of the
other and shall maintain and utilize a separate telephone number and separate
stationery, invoices and checks.

 

52



--------------------------------------------------------------------------------

(f) The Borrower shall maintain the Borrower’s assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify the
Borrower’s individual assets from those of any Affiliate or any other Person.

(g) The Borrower shall, at all times, be a wholly-owned subsidiary of Medallion
Funding.

(h) The Borrower shall maintain its charter documents in conformity with this
Agreement, such that (1) it does not amend, restate, supplement or otherwise
modify its certificate of trust or trust agreement in any respect that would
impair its ability to comply with the terms or provisions of any of the Related
Documents, including, without limitation, Section 5.02 of this Agreement; and
(2) its trust agreement, at all times that this Agreement is in effect, provides
for not less than five (5) days’ prior written notice to the Agent of the
replacement or appointment of any manager that is to serve as an Independent
Manager in accordance with Section 5.02(i).

(i) The Borrower will notify the Agent in writing of (i) the decision to appoint
a new Person as the “Independent Manager” of the Borrower for purposes of this
Agreement, such notice (a) to be issued not less than five (5) days prior to the
effective date of such appointment and (b) to contain a written certification of
a Responsible Officer of the Borrower that the designated Person satisfies the
criteria set forth in the definition herein of “Independent Manager,” and
(ii) the removal of any Independent Manager of the Borrower, such notice (a) to
be issued promptly, but in any event, not less than five (5) days prior to the
appointment of a replacement Independent Manager and (b) to contain a written
certification of a Responsible Officer of the Borrower citing which clause of
Section 5.26 permits the removal of such Independent Director.

Section 5.03. Accuracy of Opinions. The Borrower shall take all other actions
necessary to maintain the accuracy of the factual assumptions set forth in the
legal opinion of Willkie Farr & Gallagher LLP, counsel to Medallion Funding and
the Borrower, issued in connection with the Purchase Agreement and relating to
the issues of substantive consolidation and true sale of the Medallion Loans.

Section 5.04. Prohibition on Adverse Claims. Except as otherwise provided herein
or in any other Loan Document, the Borrower shall not (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or create or suffer to
exist any Adverse Claim upon or with respect to, any Medallion Loan, any
Collections related thereto or any other Collateral related thereto, or upon or
with respect to any account to which any Collections of any Medallion Loan are
sent, or assign any right to receive income in respect thereof or (ii) create or
suffer to exist any Adverse Claim upon or with respect to any of the Borrower’s
assets.

Section 5.05. Prohibition on Fundamental Change. The Borrower will not engage
in, or suffer any, change of ownership, dissolution, winding up, liquidation,
merger or consolidation with, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions), all or
substantially all of its assets (whether now owned or hereafter acquired), or
acquire all or substantially all of the assets or capital stock or other
ownership interest of, any Person.

 

53



--------------------------------------------------------------------------------

Section 5.06. Sale or Contribution Treatment. The Borrower will not account for
or treat (whether in financial statements or otherwise) the transactions
contemplated by the Purchase Agreement in any manner other than the sale or
contribution of Medallion Loans and other Collateral by Medallion Funding to the
Borrower.

Section 5.07. Prohibition on Modifications. The Borrower will not amend, modify,
waive or terminate any terms or conditions of the Loan Documents or, in any
material respect, the Standard Form Medallion Loan Documentation without the
written consent of the Agent (which consent shall not be unreasonably withheld
in the case of an amendment curing an ambiguity or correcting any inconsistent
provisions of the Purchase Agreement or any Approved Purchase Agreement), and
shall perform its obligations thereunder.

Section 5.08. Amendment to Organizational Documents. The Borrower will not
amend, modify or otherwise make any change (other than an inconsequential
change) to its certificate of trust, trust agreement or other organizational
documents without the prior written consent of the Agent. The, provided that
(x) the Borrower will notifynot provide less than five (5) Business Days’ prior
written notice to the Agent of any amendment (whether or not inconsequential
change) to its certificate of trust, trust agreement or other organizational
documents prior to the consummation thereofand (y) no such amendment that
requires the consent of the “Independent Manager” of the Borrower (as such term
is defined herein) shall be made without the prior written consent of the Agent.

Section 5.09. Remittance of Collections; Bank Statements. The Borrower shall
cause (i) all Obligors to be instructed to remit Collections in respect of the
Medallion Loans directly to a Lockbox Account (or to a post-office box
maintained by a Lockbox Account Bank exclusively for receipt of items to be
deposited to a Lockbox Account) and (ii) all Collections on deposit in any
Lockbox Account to be remitted to the Collection Account at least once on each
Business Day. If, notwithstanding such instructions, any MF/Borrower Related
Party or Affiliate thereof receives any Collections, the Borrower will remit (or
cause the applicable MF/Borrower Related Party or Affiliate to remit) such
Collections to the Collection Account by the close of business on the Business
Day following the date of receipt; provided that if such Collections are
received on a day that is not a Business Day, then such Collections shall be
deemed to have been received on the next Business Day. The Borrower shall
deliver to the Agent, promptly upon its receipt thereof, copies of all bank
statements received by the Borrower with respect to the Collection Account and
each Lockbox Account. The Borrower will use its best efforts not to permit funds
other than Collections on the Medallion Loans to be deposited into any Lockbox
Account or the Collection Account. To the extent any funds other than
Collections are deposited into the Collection Account, the Borrower shall
promptly identify such funds and notify the Agent of the same and direct the
Agent to remit such funds the Person entitled thereto.

Section 5.10. Litigation. The Borrower will promptly, and in any event within 10
days after service of process on any of the following, give to the Agent notice
of all litigation, actions, suits, arbitrations, investigations (including,
without limitation, any of the foregoing which are pending or threatened) or
other legal or arbitral proceedings affecting the Borrower or any of its
Subsidiaries or affecting any of the Property of any of them before any
Governmental Authority that (i) questions or challenges the validity or
enforceability of any of the Loan Documents or any action to be taken in
connection with the transactions contemplated hereby, (ii) which,

 

54



--------------------------------------------------------------------------------

individually or in the aggregate, if adversely determined, could be reasonably
likely to have a Borrower Material Adverse Effect, or (iii) requires filing with
the Securities and Exchange Commission in accordance with the Securities
Exchange Act of 1934 and any rules thereunder.

Section 5.11. Notices. The Borrower shall give notice to the Agent:

(a) promptly upon receipt of notice or knowledge of the occurrence of any
Default, Event of Default, Termination Event or Servicer Default;

(b) promptly upon receipt of notice or knowledge of (i) any default related to
any Collateral, (ii) any Lien or security interest (other than security
interests created hereby or by the other Loan Documents) on, or claim asserted
against, any of the Collateral or (iii) any event or change in circumstances
which could reasonably be expected to have a Borrower Material Adverse Effect;

(c) promptly upon any material change in the Medallion Valuation Amount of any
Medallion Collateral;

(d) promptly upon receipt of notice or knowledge of any issuance, or possible
issuance, of additional Medallions by New York City, Chicago, Boston, Cambridge,
Newark, Philadelphia or any other jurisdiction for which theany Lender has
financed the purchase of Medallion Loans by the Borrower; and

(e) promptly upon receipt of notice or knowledge that a Medallion Loan is not an
Eligible Medallion Loan.

Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken or proposes
to take with respect thereto.

Section 5.12. Additional Information. The Borrower shall, from time to time,
provide to the Agent and the LenderLenders such other information, reports,
financial statements and documents as the Agent or the LenderLenders may
reasonably request.

Section 5.13. Transaction with Affiliates. The Borrower will not enter into any
transaction, including without limitation any purchase, sale, lease or exchange
of property or the rendering of any service, with any Affiliate unless such
transaction is (a) otherwise permitted under this Agreement, (b) in the ordinary
course of the Borrower’s business and (c) upon fair and reasonable terms no less
favorable to the Borrower than it would obtain in a comparable arm’s length
transaction with a Person which is not an Affiliate, or make a payment that is
not otherwise permitted by this Section to any Affiliate.

Section 5.14. Protection of Agent’s Security Interest; Limitation on Liens. The
Borrower will take all actions necessary or appropriate, or that the Agent may
reasonable request, to ensure that the Agent has at all times a valid first
priority perfected security interest in the Collateral. The Borrower will defend
the Collateral against, and will take such other action as is necessary to
remove, any Lien, security interest or claim on or to the Collateral, other than
the security interests created under this Agreement, Permitted Subordinated
Loans or Permitted

 

55



--------------------------------------------------------------------------------

Junior Participation Interests, and the Borrower will defend the right, title
and interest of the Agent and the Secured Parties in and to any of the
Collateral against the claims and demands of all persons whomsoever.

Section 5.15. Compliance with Law; Advertising, Origination and Servicing
Activities. The Borrower shall comply in all material respects with all
Requirements of Law. Without limiting the generality of the foregoing, the
Borrower shall cause all advertising, origination and servicing activities,
procedures and materials used with regard to any Medallion Loan made or accounts
acquired, collected or serviced by the Borrower to comply with all applicable
Federal, state and local laws, ordinances, rules and regulations, including but
not limited to those related to usury, truth in lending, real estate settlement
procedures, consumer protection, equal credit opportunity, fair debt collection,
rescission rights and disclosures, except where failure to comply would not have
a Borrower Material Adverse Effect.

Section 5.16. Required Filings. The Borrower shall promptly provide the Agent
with copies of all documents which the Parent is required to file with the
Securities and Exchange Commission in accordance with the Securities Exchange
Act of 1934 or any rules thereunder.

Section 5.17. Financial Statements.

(a) Section 5.17. Financial Statements. (a) The Borrower shall deliver to the
Agent within 30 days after the last day of each calendar month, (i) unaudited
balance sheets and statements of income for Medallion Funding for such month and
(ii) a certificate of a Responsible Officer of Medallion Funding, stating that
such financial statements are presented fairly in all material respects and in
accordance with GAAP, subject to year-end audit adjustments.

(b) The Borrower shall deliver to the Agent within 90 days after the end of each
fiscal year, the consolidated and consolidating balance sheets of Medallion
Funding as at the end of such fiscal year and the related consolidated and
consolidating statements of income and retained earnings and of cash flows for
Medallion Funding, for such year, setting forth in each case in comparative form
the figures for the previous year, accompanied by an opinion thereon of
independent certified public accountants of recognized national standing, which
opinion shall not be qualified as to scope of audit or going concern and shall
state that said financial statements fairly present the consolidated financial
condition and results of operations of Medallion Funding as at the end of, and
for, such fiscal year in accordance with GAAP, and a certificate of such
accountants stating that, in making the examination necessary for their opinion,
they obtained no knowledge, except as specifically stated, of any Default or
Event of Default.

(c) The Borrower will furnish to the Agent, at the time it furnishes each set of
financial statements pursuant to paragraphs (a) and (b) above, a Compliance
Certificate signed by a Responsible Officer of each of the Borrower and
Medallion Funding and dated the date of such annual financial statement or such
quarterly financial statement.

(d) All financial statements required to be delivered in respect of Medallion
Funding pursuant to this Section 5.17 must be delivered on both a consolidated
(with its consolidated subsidiaries) and a consolidating basis, including
separate financial statements for the Borrower

 

56



--------------------------------------------------------------------------------

on a stand-alone basis presented as supplemental consolidating financial
statements; provided, however, that solely for the year ended 2008, such
consolidating financial statements are not required to be covered by the report
of independent certified public accountants required pursuant to
Section 5.17(b).

Section 5.18. Maintenance of Insurance. The Borrower will maintain at all times
in full force and effect with financially sound and reputable insurance
companies insurance covering such risks and liabilities and with such
deductibles or self-insured retentions as are in accordance with normal industry
practices for policies of insurance. The Borrower shall provide to the Agent,
not less than annually, evidence reasonably satisfactory to the Agent
demonstrating that each insurance policy required to be maintained by it
hereunder has been so maintained and all premiums required to be paid with
respect thereto have been so paid.

Section 5.19. Pricing Reports; Liquidation Reports. The Borrower shall deliver
to the Agent within 30 days after the last day of each calendar month (i) a
report meeting the requirements set forth on Schedule IX hereto, in form
acceptable to the Agent in its sole and absolute discretion and (ii) a monthly
report for New York City, Chicago, Boston, Cambridge, Newark, Philadelphia and
any other location of an Other Acceptable Taxi Commission of the cost of fully
liquidating Medallions during the preceding two months, and the average cost for
such liquidations (or if fewer than ten Medallions were liquidated during such
two-month period, the cost of liquidating the ten most recently liquidated
Medallions, and the average cost for such liquidations), in form and substance
acceptable to the Agent in its sole and absolute discretion.

Section 5.20. Underwriting Guidelines; Credit and Collection Policy. The
Borrower shall promptly notify the Agent if the Borrower has knowledge that any
Approved Seller has amended, modified or revised its Underwriting Guidelines
(and the Borrower shall require any Approved Seller to notify the Borrower of
any such amendment, modification or revision). If theany Lender determines, in
its sole discretion, that a proposed change to Underwriting Guidelines is
material, thesuch Lender will have no obligation to finance any Medallion Loans
that are originated pursuant to such new Underwriting Guidelines and, at the
option of thesuch Lender, any such Medallion Loans shall be deemed not to be
Eligible Medallion Loans hereunder. The Borrower will not make, and will not
consent to, any material change to the Credit and Collection Policy without the
prior consent of the Agent.

Section 5.21. Approved Purchase Agreement Sale or Contribution Treatment. The
Borrower will not account for or treat (whether in financial statements or
otherwise) the transactions contemplated by any Approved Purchase Agreement in
any manner other than the sale or capital contributions of Medallion Loans and
other Collateral by the applicable Approved Seller to the Borrower.

Section 5.22. [RESERVED]

Section 5.23. Alteration of Medallion Loan Documents. After the Funding
Documentation Receipt Date, until the pledge of any Medallion Loan is
relinquished by the Agent, the Borrower will not or alter the terms of any
Medallion Loan or any related Medallion Loan Documents except (i) if a Default
has occurred and is continuing, with the Agent’s prior written consent, (ii) if
the Termination Date has occurred, with the Agent’s prior written consent

 

57



--------------------------------------------------------------------------------

and (iii) at all other times, in accordance with the applicable Seller’s written
Underwriting Guidelines and the Credit and Collection Policy and as expressly
permitted under the Servicing Agreement.

Section 5.24. Enforcement of Related Documents. The Borrower will (i) maintain
each Loan Document in full force and effect, and (ii) take any action required
or permitted to be taken by it under any Loan Document as reasonably directed by
the Agent, including, without limitation, (A) making claims to which it may be
entitled under any indemnity reimbursement or similar provision contained in any
Loan Document, (B) enforcing its rights and remedies (and the rights and
remedies of the Agent and the LenderLenders, as assignees of the Borrower) under
any Loan Document and (C) making demands or requests for information or reports
or for action from the other party or parties to such Loan Documents.

Section 5.25. Transaction Information. The Borrower shall not, nor shall it
permit any Affiliate of the Borrower or the Servicer, any other MF/Borrower
Related Party, or any third party with which the Borrower, the Servicer or any
Affiliate thereof, or any other MF/Borrower Related Party has contracted, to
deliver, in writing or orally, to any nationally recognized statistical rating
organization providing or proposing to provide a rating to, or monitoring a
rating of, the Conduit Lender’s commercial paper, any Transaction Information
without providing such Transaction Information to the Agent prior to delivery to
such nationally recognized statistical rating organization or participate in any
oral communications with respect to Transaction Information with such nationally
recognized statistical rating organizations without the participation of a 17g-5
Representative of the Agent.

Section 5.26. Removal of Independent Manager. The Borrower shall not, nor shall
it permit any of its Affiliates to, remove or permit the removal of any
Independent Manager of the Borrower, except (1) for Cause, (2) in the event the
Independent Manager ceases to be employed by the service provider which is his
or her employer on the date such Independent Manager was first engaged by the
Borrower, or (3) with the written consent of the Agent.

ARTICLE VI

EVENTS OF DEFAULT; TERMINATION EVENTS

Section 6.01. Events of Default. If any of the following events (each an “Event
of Default”) shall occur:

(a) the Borrower shall fail to make any payment or deposit as and when required
under this Agreement or any other Loan Document and such failure shall remain
unremedied for two Business Days; or the Secured Obligations shall not be paid
in full on or prior to the Termination Date; or

(b) a Borrowing Base Deficiency shall occur and shall remain unremedied for two
consecutive Business Days after the earlier to occur of (x) the date on which a
Responsible Officer of the Borrower or the Servicer knows of such breach and
(y) the date on which the Agent or any Secured Party notifies the Borrower or
the Servicer of such breach; or

 

58



--------------------------------------------------------------------------------

(c) the average Medallion Valuation Amount of the Medallion Loans shall decline
by 20% or more during any three calendar month (or shorter) period, if at the
end of such period the aggregate LTV of all Medallion Loans is 70% or greater;
or

(d) at any time, (i) the average Medallion Valuation Amount of the Medallion
Loans for the most recent Monthly Period for which such average has been
reported hereunder shall have declined by 15% or more during such Monthly Period
and (ii) the Delinquency Rate for the most recent Monthly Period for which such
Delinquency Rate has been reported hereunder is greater than or equal to 6%; or

(e) (i) the introduction of or any change in or in the interpretation by any
Governmental Authority of any law or regulation applicable to Medallions or
Medallion Loans or (ii) the compliance by the Borrower with any directive or
request from any Governmental Authority (whether or not having the force of law)
imposed after the date hereof, shall adversely affect the value of the Medallion
Loans or any Medallion Loan Collateral, as determined by the Agent in good
faith; or

(f) any Termination Event described in clause (d), (e) or (f) of Section 6.02;
or

(g) a Financial Covenant Default; or

(h) any representation, warranty, certification or statement made by the
Borrower pursuant to or in connection with this Agreement or any other Loan
Document shall prove to have been incorrect in any material respect when made or
deemed made and, if capable of being remedied, such breach shall remain
unremedied for five Business Days after the earlier to occur of (x) the date on
which a Responsible Officer of the Borrower knows of such breach and (y) the
date on which the Agent or any Secured Party notifies the Borrower of such
breach; provided that a breach of the representation and warranty set forth in
Section 4.01(a) shall not, in and of itself, constitute an Event of Default
hereunder so long as the Borrower did not have actual knowledge of such breach
at the time such representation and warranty was made (it being understood and
agreed that, to the extent such breach results in a Borrowing Base Deficiency,
such breach may give rise to an Event of Default under Section 6.01(b) if it is
not cured within the time period set forth therein); or

(i) the Borrower shall fail to perform or observe any term, covenant or
agreement set forth in the first sentence of Section 5.01(a), Section 5.04
(except as provided in clause (l) below), Section 5.05, Section 5.08,
Section 5.11 (with respect to clause (a) only); or

(j) the Borrower shall fail to perform or observe any other term, covenant or
agreement hereunder or under any other Loan Document (other than as referred to
above in this Section) and such failure shall remain unremedied for five
Business Days after the earlier to occur of (x) the date on which a Responsible
Officer of the Borrower knows of such failure and (y) the date on which the
Agent or any Secured Party notifies the Borrower of such failure; or

(k) a Bankruptcy Event shall occur with respect to the Borrower; or

(l) the Agent, for the benefit of the Secured Parties, shall, for any reason,
fail to have a valid and perfected first priority security interest in all of
the Collateral; or any Adverse Claims

 

59



--------------------------------------------------------------------------------

shall exist with respect to the Collateral; or the Borrower shall, for any
reason, fail to have good and marketable title to each Medallion Loan and all
Medallion Loan Collateral and Collections with respect thereto, free and clear
of all Adverse Claims; provided that the occurrence of any of the foregoing
circumstances shall not constitute an Event of Default hereunder if such
circumstance is cured (by a repurchase of each affected Medallion Loan by
Medallion Funding pursuant to the Purchase Agreement) within two Business Days
of the earlier to occur of (x) the date on which a Responsible Officer of the
Borrower knows of such circumstance and (y) the date on which the Agent or any
Secured Party notifies the Borrower of such circumstance; or

(m) [RESERVED;]

(n) (i) a final judgment or judgments for the payment of money in excess of
$500,000 in the aggregate shall be rendered against the Borrower by one or more
courts, administrative tribunals or other bodies having jurisdiction and the
same shall not be satisfied, discharged (or provision shall not be made for such
discharge) or bonded, or a stay of execution thereof shall not be procured,
within five Business Days from the date of entry thereof, and the Borrower shall
not, within said period of five Business Days, or such longer period during
which execution of the same shall have been stayed or bonded, appeal therefrom
and cause the execution thereof to be stayed during such appeal or (ii) the
Borrower shall fail to pay any final judgment for the payment of money when
payment of such money is payable in accordance with such final judgment; or

(o) a Servicer Default shall occur; or

(p) the Borrower shall have suffered any material adverse change, as determined
by the Agent in its sole discretion, to its financial condition or operations
which could reasonably be expected to affect the collectability of the Medallion
Loans or the Borrower’s or the Servicer’s ability to conduct its business or
perform its obligations under the Loan Documents; or

(q) a Change of Control shall occur without the prior written consent of the
Agent; or

(r) the annual audited consolidated financial statements of the Borrower are
qualified in any material manner; or

(s) any Key Employee shall cease to be actively employed by Medallion Funding or
shall cease to have primary responsibility for managing the operations of the
Servicer and shall not have been replaced by successors satisfactory to the
Agent within 30 days; or

(t) the Backup Servicer, the Servicer or the Custodian shall have delivered a
notice of resignation under the Backup Servicing Agreement, the Servicing
Agreement or the Custodial Agreement, as applicable, and shall not have been
replaced with a successor Backup Servicer, Servicer or Custodian, as applicable,
reasonably satisfactory to the Agent in its sole discretion within 90 days of
the date such notice is so delivered, or the Backup Servicing Agreement, the
Servicing Agreement or the Custodial Agreement shall otherwise cease to be in
full force and effect or the engagement of the Backup Servicer, the Servicer or
the Custodian thereunder shall otherwise terminate for any reason without the
prior written consent of the Agent; or

 

60



--------------------------------------------------------------------------------

(u) the Weighted Average Portfolio Yield shall at any time be less than the
Minimum Portfolio Yield;

(v) any Hedge Counterparty fails or ceases to be an Eligible Hedge Counterparty
and such Hedge Counterparty is not replaced by an Eligible Hedge Counterparty
under all Hedge Transactions to which it is a party within 30 days following the
date on which such Hedge Counterparty ceased to be an Eligible Hedge
Counterparty, such replacement to be made pursuant to documentation in form and
substance reasonably satisfactory to the Agent; or

(w) the Borrower fails to maintain in full force and effect all Hedge
Transactions required to be maintained by it pursuant to Section 2.06 or any
“Event of Default” or “Termination Event” shall occur under any such Hedge
Transaction with the Borrower as the “Defaulting Party” or “Affected Party”; or;

(x) any Approved Purchase Agreement, the Custodial Agreement, the Servicing
Agreement or any other Loan Documents shall cease to be in full force and effect
or the enforceability thereof shall be contested by any MF/Borrower Related
Party or any Affiliate thereof; or

(y) the Borrower’s or the Servicer’s activities are terminated in whole or in
part for any reason by (i) any Taxi Commission (other than the New York City
Taxi Commission) or any Governmental Authority and such termination has a
Borrower Material Adverse Effect or (ii) the New York City Taxi Commission; or

(z) a Purchase Termination Event; or

(aa) any Person shall be appointed as an Independent Manager of the Borrower
without prior notice and certification thereof having been given to the Agent in
accordance with Section 5.02(i) or without satisfying all of the criteria set
forth in the definition herein of “Independent Manager,”

then, and in any such event, the Agent mayshall (at the request of the Majority
Lenders), or may (with the consent of the Majority Lenders) by notice to the
Borrower, declare the Termination Date to have occurred, whereupon all of the
Secured Obligations shall become immediately due and payable, except that, in
the case of any Bankruptcy Event, a Bankruptcy Purchase Termination Event or a
Servicer Bankruptcy Event, the Termination Date shall be deemed to have occurred
automatically upon the occurrence of such event and all of the Secured
Obligations shall automatically become and be immediately due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.

Section 6.02. Termination Events. If any of the following events (each a
“Termination Event”) shall occur:

(a) (i) the aggregate Net Principal Balance of the Eligible Medallion Loans that
are Class A Medallions Loans, shall at any time be less than (ii) 80% of the
Pledged Receivables Balance; or

 

61



--------------------------------------------------------------------------------

(b) (i) the sum of (A) the aggregate Net Principal Balance of the Eligible
Medallion Loans that are Class A Medallions Loans and (B) the aggregate Net
Principal Balance of the Eligible Medallion Loans that are Class B Medallions
Loans, shall at any time be less than (ii) 85% of the Pledged Receivables
Balance; or

(c) the average Medallion Valuation Amount of the Medallion Loans shall decline
by 20% or more during any three calendar month (or shorter) period; or

(d) (c) any Event of Default; or

(e) (d) the Termination Date; or

(f) (e) as at the end of any Monthly Period, the average of the Delinquency
Rates for such Monthly Period and the immediately preceding three Monthly
Periods shall exceed 6.0%; or

(g) (f) as at the end of any Monthly Period, the average of the Default Rates
for such Monthly Period and the immediately preceding three Monthly Periods
shall exceed 4.5%; or

(h) (g) a Governmental Authority shall direct that the activities of the Agent
or theany Lender, or any Affiliate of thesuch Lender or the Agent, contemplated
hereby be terminated (whether or not such direction has the force of law) or any
other law, rule or regulation or other action by any Governmental Authority
shall occur or be in effect that shall make it unlawful for Medallion Funding,
the Borrower, theany Lender or the Agent to enter into or perform or exercise
any of their respective rights or obligations under this Agreement or any other
Loan Document; or

(i) (h) the Lockbox Collection Percentage shall be less than (i) 60% for any
Monthly Period from and including September 2009 through and including December
2009; (ii) 70% for any Monthly Period from and including January 2010 through
and including February 2010; and (iii) 80% for any Monthly Period after February
2010;

then, and in any such event, the Agent mayshall (at the request of the Majority
Lenders) or may (with the consent of the Majority Lenders) by notice to the
Borrower, declare the Revolving Period Termination Date to have occurred,
whereupon the LenderLenders shall have no further obligation to make any
Advances hereunder.

Section 6.03. Eligible Medallion Loans; Freshstart and Medallion Capital.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, upon the occurrence of an Affiliated Seller Purchase Termination Event
with respect to any Affiliated Seller, each Medallion Loan sold by such
Affiliated Seller under the applicable Affiliated Seller Loan Sale Agreement
shall cease to be an Eligible Medallion Loan for all purposes under the Loan
Documents, including without limitation for purposes of calculating the
Borrowing Base.

 

62



--------------------------------------------------------------------------------

ARTICLE VII

THE AGENT

Section 7.01. Authorization and Action.

(a) Section 7.01. Authorization and Action. (a) By accepting the benefits of
this Agreement, each Secured Party hereby designates and appoints DZ Bank to act
as its agent hereunder and under each other Loan Document, and authorizes the
Agent to take such actions as agent on its behalf and to exercise such powers as
are delegated to the Agent by the terms of this Agreement and the other Loan
Documents together with such powers as are reasonably incidental thereto. The
Agent shall not have any duties or responsibilities, except those expressly set
forth herein or in any other Loan Document, or any fiduciary relationship with
any Secured Party, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities on the part of the Agent shall be read into
this Agreement or any other Loan Document or otherwise exist for the Agent. In
performing its functions and duties hereunder and under the other Loan
Documents, the Agent shall act solely as agent for the Secured Parties and does
not assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for any Medallion Party. The Agent shall not be required
to take any action which exposes the Agent to personal liability or which is
contrary to this Agreement, any other Loan Document or applicable law. The
appointment and authority of the Agent hereunder shall terminate on the Final
Payout Date. Each Secured Party hereby authorizes the Agent to execute each of
the Uniform Commercial Code financing statements, together with such other
instruments or documents determined by the Agent to be necessary or desirable in
order to perfect, evidence or more fully protect the interest of the Secured
Parties contemplated hereunder, on behalf of such Secured Party (the terms of
which shall be binding on such Secured Party). The Borrower may in any event act
in accordance with the instructions of the Agent without further inquiry into
the authority of the Agent to give such instructions.

(b) Without limiting the generality of the foregoing, the Agent is authorized
(but not required) to act on behalf of the Secured Parties in connection with
providing such instructions, approvals, waivers or consents as may from time to
time be required hereunder or under the other Loan Documents to permit or
authorize or direct the Borrower to take or refrain from taking any action under
the Loan Documents; provided that the Agent may at any time, in its sole
discretion, elect to refrain from providing any such instructions, approvals,
waivers or consents until such time as it shall have received the consent
thereto of the LenderLenders.

Section 7.02. Delegation of Duties. The Agent may execute any of its duties
under this Agreement and each other Loan Document by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

Section 7.03. Exculpatory Provisions. Neither the Agent nor any of its
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement or any other Loan Document (except for its, their or such
Person’s own gross negligence or willful misconduct), or (ii)

 

63



--------------------------------------------------------------------------------

responsible in any manner to any of the Secured Parties for any recitals,
statements, representations or warranties made by any Medallion Party contained
in this Agreement, any other Loan Document or any certificate, report, statement
or other document referred to or provided for in, or received under or in
connection with, this Agreement, or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement, or any other Loan Document or any other document furnished in
connection herewith or therewith, or for any failure of any Medallion Party to
perform its obligations hereunder or thereunder, or for the satisfaction of any
condition specified in Article III, or for the perfection, priority, condition,
value or sufficiency or any Collateral pledged in connection herewith. The Agent
shall not be under any obligation to any Secured Party to ascertain or to
inquire as to the observance or performance of any of the agreements or
covenants contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Medallion Party.
The Agent shall not be deemed to have knowledge of any Event of Default,
Servicer Default or Termination Event or any event which, with the giving of
notice or the passage of time, or both, would constitute an Event of Default,
Servicer Default or Termination Event, unless the Agent has received notice from
the Borrower, the Servicer or a Secured Party.

Section 7.04. Reliance by Agent. The Agent shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to any MF/Borrower Related Party),
independent accountants and other experts selected by the Agent. The Agent shall
in all cases be fully justified in failing or refusing to take any action under
this Agreement or any other Transaction Document unless it shall first receive
such advice or concurrence of the LenderLenders as it deems appropriate and it
shall first be indemnified to its satisfaction by the Secured Parties, provided
that unless and until the Agent shall have received such advice, the Agent may
take or refrain from taking any action, as the Agent shall deem advisable and in
the best interests of the Secured Parties. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, in accordance with a request
of the LenderLenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Secured Parties.

Section 7.05. Non-Reliance on Agent and Other Secured Parties. Each Secured
Party expressly acknowledges that neither the Agent, nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Agent hereafter
taken, including, without limitation, any review of the affairs of the Medallion
Parties, shall be deemed to constitute any representation or warranty by the
Agent. Each Secured Party represents and warrants to the Agent that it has and
will, independently and without reliance upon the Agent or any other Secured
Party and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, operations,
property, prospects, financial and other conditions and creditworthiness of the
Medallion Parties and made its own decision to enter into this Agreement, the
other Loan Documents and all other documents related hereto or thereto.

Section 7.06. Agent in Its Individual Capacity. The Agent and its Affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with the

 

64



--------------------------------------------------------------------------------

Borrower or any Affiliate of the Borrower as though the Agent were not the Agent
hereunder. With respect to the Secured Obligations owing to the Agent hereunder,
the Agent shall have the same rights and powers under this Agreement as any
other Secured Party and may exercise the same as though it were not the Agent,
and the term “Secured Party” shall include the Agent in its individual capacity.

Section 7.07. Successor Agent. The Agent may, upon five days’ notice to the
Borrower and the Secured Parties, resign as Agent. If the Agent shall resign,
then the LenderLenders during such five-day period shall appoint from among the
Secured Parties a successor agent. If for any reason no successor Agent is
appointed by the LenderLenders during such five-day period, then effective upon
the termination of such five day period, the Committed Lender shall perform all
of the duties of the Agent hereunder. After the effectiveness of any retiring
Agent’s resignation hereunder as Agent, the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents and
the provisions of this Article VII and Article VIII shall continue in effect for
its benefit with respect to any actions taken or omitted to be taken by it while
it was Agent under this Agreement and under the other Loan Documents.

ARTICLE VIII

INDEMNIFICATION

Section 8.01. Indemnities by the Borrower. The Borrower agrees to hold theeach
Lender, the Agent, the Custodian, the Collection Account Bank, the Lockbox
Account Bank, the Backup Servicer, any successor servicer and each Liquidity
Provider, and their respective directors, officers, advisors and employees
(each, an “Indemnified Party”) harmless from and indemnify each Indemnified
Party against all liabilities, losses, damages, judgments, costs and expenses of
any kind which may be imposed on, incurred by or asserted against such
Indemnified Party in any suit, action, claim or proceeding relating to or
arising out of this Agreement, any other Loan Document, any Collateral or any
transaction contemplated hereby or thereby, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, any other Loan Document, any Collateral or any transaction
contemplated hereby or thereby, including, without limitation, (i) any Medallion
Loan pledged hereunder not constituting an Eligible Medallion Loan, (ii) the
offering or effectuation of any securitization, or (iii) the commingling of the
proceeds of the Collateral at any time with other funds, except, in each case,
to the extent arising from such Indemnified Party’s gross negligence or willful
misconduct. In any suit, proceeding or action brought by the Agent or any other
Secured Party in connection with any Collateral for any sum owing thereunder, or
to enforce any provisions of such Collateral, the Borrower will save, indemnify
and hold such Secured Party harmless from and against all expense, loss or
damage suffered by reason of any defense, set-off, counterclaim, recoupment or
reduction or liability whatsoever of the account debtor or obligor thereunder,
arising out of a breach by the Borrower of any obligation thereunder or arising
out of any other agreement, indebtedness or liability at any time owing to or in
favor of such account debtor or obligor or its successors from the Borrower. The
Borrower also agrees to reimburse the Agent and theeach Lender as and when
billed by the Agent or thesuch Lender for all of such Person’s reasonable costs
and expenses incurred in connection with the enforcement or the

 

65



--------------------------------------------------------------------------------

preservation of such Person’s rights under this Agreement, any other Loan
Document, any Collateral or any transaction contemplated hereby or thereby,
including without limitation the reasonable fees and disbursements of its
counsel (including reasonable fees and disbursements incurred in any action or
proceeding between the Borrower and an Indemnified Party or between an
Indemnified Party and any third party relating hereto). The Borrower hereby
acknowledges that, notwithstanding the fact that the Secured Obligations are
secured by the Collateral, each Secured Obligation is a recourse obligation of
the Borrower.

Section 8.02. Other Costs and Expenses.

The Borrower shall pay to the Agent, the Collection Account Bank, the Lockbox
Account Bank, the Backup Servicer, any successor servicer and the LenderLenders
on demand all reasonable costs and out-of-pocket expenses in connection with the
preparation, execution, delivery and administration of this Agreement and the
other Loan Documents, the transactions contemplated hereby and the other
documents to be delivered hereunder, including without limitation, the
reasonable cost of the each Lender’s auditors auditing the books, records and
procedures of the Servicer, the Backup Servicer, and the MF/Borrower Related
Parties, reasonable and documented fees and out-of-pocket expenses of legal
counsel for the LenderLenders and the Agent (which counsel may be employees of
the LenderLenders or the Agent) with respect thereto and with respect to
advising the LenderLenders and the Agent as to their respective rights and
remedies under this Agreement, all rating agency fees incurred by or on behalf
of the Conduit Lender and any fees and expenses incurred in connection with any
background check or Medallion Loan confirmation.

ARTICLE IX

COLLATERAL SECURITY

Section 9.01. Collateral; Security Interest.

(a) The Custodian shall hold the Medallion Loan Documents as exclusive bailee
and agent for the Agent and the Secured Parties pursuant to terms of the
Custodial Agreement.

(b) All of the Borrower’s right, title and interest in, to and under each of the
following items of property, whether now owned or hereafter acquired, now
existing or hereafter created and wherever located, is hereinafter referred to
as the “Collateral”:

(i) all Medallion Loans identified on a Notice of Borrowing and Pledge delivered
by the Borrower hereunder from time to time, including, without limitation all
liquidation proceeds and recoveries with respect thereto, and the Medallion
Collateral securing same, and any security interest in such Medallion Loans in
favor of the applicable Seller;

(ii) all Medallion Loan Documents;

 

66



--------------------------------------------------------------------------------

(iii) the Purchase Agreement (including, without limitation all rights of the
Borrower to amounts due, and all rights of indemnity arising, under or in
connection with the Purchase Agreement);

(iv) all Approved Purchase Agreements (including, without limitation all rights
of the Borrower to amounts due, and all rights of indemnity arising, under or in
connection with any Approved Purchase Agreement);

(v) all Hedge Transactions;

(vi) all fidelity bonds, insurance policies and any proceeds from such insurance
policies and fidelity bonds that relate to the Medallion Loans, the Obligors or
the related Medallion Collateral;

(vii) all Collections and all rights with respect thereto;

(viii) the Collection Account, each Lockbox Account and the balances,
investments and other items of value attributable or credited to the Collection
Account, the Lockbox Accounts and all rights with respect thereto;

(ix) all “chattel paper” and “documents” (as defined in the Uniform Commercial
Code) evidencing or relating to the Medallion Loans;

(x) the Servicing Agreement, the Backup Servicing Agreement and all Servicing
Records;

(xi) all Permitted Junior Participation Interests and Permitted Subordinated
Loans, and all agreements with respect thereto;

(xii) all goods (including inventory, equipment and any accessions thereto and
fixtures), instruments (including promissory notes), documents, accounts,
chattel paper (whether tangible or electronic), deposit accounts,
letter-of-credit rights, commercial tort claims, securities and all other
investment property, supporting obligations, any other contract rights or rights
to the payment of money, insurance claims and proceeds, and all general
intangibles (including all payment intangibles); and

(xiii) any and all replacements, substitutions, distributions on, or proceeds of
any and all of the foregoing.

(c) As security for the Secured Obligations, the Borrower hereby pledges to the
Agent for the benefit of the Secured Parties, and grants a security interest in
favor of the Agent for the benefit of the Secured Parties in, all of the
Borrower’s right, title and interest in, to and under the Collateral, whether
now owned or hereafter acquired, now existing or hereafter created. Each of the
Borrower and the Servicer agrees to mark its master computer databases and
computer files (by way of the creation of a special “field” or otherwise), in a
manner acceptable to the Agent, to evidence the interests granted to the Agent
for the benefit of the Secured Parties hereunder.

(d) The Secured Parties will not create a security interest in the Collateral in
their possession or control for the benefit of their secured parties.

 

67



--------------------------------------------------------------------------------

Section 9.02. Further Documentation. At any time and from time to time, and at
the sole expense of the Borrower, the Borrower will promptly and duly execute
and deliver, or will promptly cause to be executed and delivered, such further
instruments and documents and take such further actions as are necessary (or as
are reasonably requested by the Agent or theany Lender) for the purpose of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including, without limitation, the filing of any
financing or continuation statements under the Uniform Commercial Code in effect
in any jurisdiction with respect to the Liens created hereby or the taking of
any other action necessary to preserve the status of the Agent’s Liens on the
Collateral as first priority perfected liens. The Borrower also hereby
authorizes the Agent to file any such financing or continuation statement
without the signature of the Borrower to the extent permitted by applicable law.
A photographic or other reproduction of this Agreement shall be sufficient as a
financing statement for filing in any jurisdiction.

Section 9.03. Changes in Locations, Name, etc. The Borrower shall not change its
name, identity or corporate structure (or the equivalent) or change the location
where it maintains its records with respect to the Collateral or reincorporate
or reorganize under the laws of another jurisdiction, in each case unless it
shall have given the Agent prior written notice thereof and shall have delivered
to the Agent all Uniform Commercial Code financing statements and amendments
thereto as the Agent shall reasonably request and taken all other actions deemed
reasonably necessary by the Agent or theany Lender to continue its perfected
status in the Collateral with the same or better priority; provided that the
Borrower shall not change its jurisdiction of organization or its name without
the prior written consent of the Agent. The Borrower’s organizational
identification number with the Delaware Secretary of State is 4623015 and the
Borrower’s federal tax identification number is 26-6643794. The Borrower shall
promptly notify the Agent of any change in such organizational identification
number. In the event of a disaster at the location of the Borrower’s chief
executive office or at the location of the Borrower’s records regarding the
Medallion Loans, the Borrower shall maintain its backup office and records at
11-49 44th Drive, Long Island City, New York 11101.

Section 9.04. Agent’s Appointment as Attorney-in-Fact.

(a) The Borrower hereby irrevocably constitutes and appoints the Agent and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of the Borrower and in the name of the Borrower or in its own name,
from time to time in the Agent’s discretion, for the purpose of carrying out the
terms of this Agreement, to take any and all appropriate action and to execute
any and all documents and instruments related to the Collateral which may be
necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, the Borrower hereby gives the
Agent the power and right, on behalf of the Borrower, without assent by the
Borrower, if an Event of Default shall have occurred and be continuing, to do
the following:

(i) in the name of the Borrower or its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any insurance policy or
with respect to any other Collateral and to file any claim or to take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Agent for the purpose of collecting any and all such moneys
due under any such insurance policy or with respect to any other Collateral
whenever payable;

 

68



--------------------------------------------------------------------------------

(ii) to pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral; and

(iii) (A) to direct any party liable for any payment under any Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Agent or as the Agent shall direct; (B) to ask or demand for, collect,
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Collateral;
(C) to sign and endorse any invoices, assignments, verifications, notices and
other documents in connection with any of the Collateral; (D) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any thereof and to enforce
any other right in respect of any Collateral; (E) to defend any suit, action or
proceeding brought against the Borrower with respect to any Collateral; (F) to
settle, compromise or adjust any suit, action or proceeding described in clause
(E) above and, in connection therewith, to give such discharges or releases as
the Agent may deem appropriate; (G) to make any filing or other submission to
any Taxi Commission on behalf of the Borrower; and (H) generally, to sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any of the Collateral as fully and completely as though the Agent were the
absolute owner thereof for all purposes, and to do, at the Agent’s option and
the Borrower’s expense, at any time, and from time to time, all acts and things
which the Agent deems necessary to protect, preserve or realize upon the
Collateral and the Agent’s Liens thereon and to effect the intent of this
Agreement, all as fully and effectively as the Borrower might do.

The Borrower hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.

(b) The Borrower also authorizes the Agent, at any time and from time to time,
to execute, in connection with any sale provided for in Section 9.07 hereof, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral and to file any initial financing statements
amendments thereto and continuation statements with or without the signature of
any Borrower as authorized by applicable law, as applicable to all or any part
of the Collateral and to file any initial financing statements, amendments
thereto and continuation statements with or without the signature of any
Borrower as authorized by applicable law, as applicable to all or any part of
the Collateral. Without limiting the foregoing, the Borrower agrees that the
Agent may file a UCC-1 financing statement against the Borrower describing the
Collateral as being “all assets of the debtor, whether now owned or hereafter
acquired or arising, wheresoever located, together with all proceeds thereof” or
words of like import.

 

69



--------------------------------------------------------------------------------

(c) The powers conferred on the Agent are solely to protect the Agent’s and the
Secured Parties’ respective interests in the Collateral and shall not impose any
duty upon the Agent to exercise any such powers or any Secured Party to cause
the Agent to exercise such powers. The Agent shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers,
and, without limiting Section 9.08, neither the Agent nor any of its officers,
directors, or employees shall be responsible to the Borrower or any Secured
Party for any act or failure to act under this Section 9.04, except for its own
gross negligence or willful misconduct.

(d) In furtherance of the foregoing, the Borrower will execute and deliver a
separate power of attorney in the form of Exhibit I and such other documents
requested by the Agent to effectuate this Section 9.04.

Section 9.05. Performance of Borrower’s Obligations. If the Borrower fails to
perform or comply with any of its agreements contained in the Loan Documents and
the Agent or theany Lender may itself perform or comply, or otherwise cause
performance or compliance, with such agreement, the out-of-pocket costs and
expenses of the Agent or thesuch Lender, as applicable, incurred in connection
with such performance or compliance, together with interest thereon at a rate
per annum equal to the Default Funding Rate, shall be payable by the Borrower to
the Agent or thesuch Lender on demand and shall constitute Secured Obligations.
Anything herein to the contrary notwithstanding, the exercise by the Agent and
theany Lender of their rights hereunder shall not release the Borrower or any
other MF/Borrower Related Party from any of their duties or obligations with
respect to any Medallion Loans, the related Medallion Loan Documents or any
other instrument, document or agreement included in the Collateral. Neither the
Agent nor theany Lender shall have any obligation or liability with respect to
any Medallion Loan, any Medallion Loan Document or any other instrument,
document or agreement included in the Collateral, nor shall any of them be
obligated to perform the obligations of the Borrower or any other MF/Borrower
Related Party.

Section 9.06. Proceeds. If an Event of Default shall occur and be continuing,
(a) all proceeds of Collateral received by the Borrower consisting of cash,
checks and other cash equivalents shall be held by the Borrower in trust for the
Agent for the benefit of the Secured Parties, segregated from other funds of the
Borrower, and shall forthwith upon receipt by the Borrower may, in the sole
discretion of the Agent, be turned over to the Agent for the benefit of the
Secured Parties in the exact form received by the Borrower (duly endorsed by the
Borrower to the Agent, if required) and (b) any and all such proceeds received
by the Agent (whether from the Borrower or otherwise) may, in the sole
discretion of the Agent, be held by the Agent as collateral security for, and/or
then or at any time thereafter may be applied by the Agent against, the Secured
Obligations (whether matured or unmatured), such application to be in such order
as the Agent shall elect. Any balance of such proceeds remaining after the
Secured Obligations shall have been paid in full and this Agreement shall have
been terminated shall be paid over to the Borrower or to whomsoever may be
lawfully entitled to receive the same. For purposes hereof, proceeds shall
include, but not be limited to, all principal and interest payments, all
prepayments and payoffs, insurance claims, recoveries against Obligors, sale and
foreclosure proceeds, and any other income and all other amounts received with
respect to the Collateral.

 

70



--------------------------------------------------------------------------------

Section 9.07. Remedies. If an Event of Default shall occur and be continuing,
the Agent may exercise, in addition to all other rights and remedies granted to
it in this Agreement and in any other instrument or agreement securing,
evidencing or relating to the Secured Obligations, all rights and remedies of a
secured party under the Uniform Commercial Code. Without limiting the generality
of the foregoing, the Agent without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon the Borrower or any other Person
(each and all of which demands, presentments, protests, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell (on a servicing released basis, at the Agent’s
option), lease, assign, give option or options to purchase, or otherwise dispose
of and deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels or as an entirety at public or private sale
or sales, at any exchange, broker’s board or office of the Agent or elsewhere
upon such terms and conditions as it may deem advisable and at such prices as it
may deem best, for cash or on credit or for future delivery without assumption
of any credit risk. The Agent shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption in the Borrower, which right or equity is hereby waived
or released. In the event that the Agent elects (or is directed) to take any
action described in this Section 9.07, the Borrower further agrees, at the
Agent’s request, to assemble the Collateral and make it available to the Agent
at places which the Agent shall reasonably select, whether at the Borrower’s
premises or elsewhere. The Agent shall apply the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale, after
deducting all reasonable costs and expenses of every kind incurred therein or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Agent and the Secured Parties
hereunder, including without limitation reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Secured Obligations, in
such order as the Agent may elect, and only after such application and after the
payment by the Agent of any other amount required or permitted by any provision
of law, including without limitation Sections 9-610 and 9-615 of the Uniform
Commercial Code, need the Agent account for the surplus, if any, to the
Borrower. To the extent permitted by applicable law, the Borrower waives all
claims, damages and demands it may acquire against the Agent arising out of the
exercise by the Agent of any of its rights hereunder, other than those claims,
damages and demands arising from the gross negligence or willful misconduct of
the Agent. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 days before such sale or other disposition. The Borrower shall
remain liable for any deficiency (plus accrued interest thereon as contemplated
herein) if the proceeds of any sale or other disposition of the Collateral are
insufficient to pay the Secured Obligations, including the fees and
disbursements of any attorneys employed by the Agent to collect such deficiency.

Section 9.08. Limitation on Duties Regarding Presentation of Collateral. The
Agent’s duty with respect to the custody, safekeeping and physical preservation
of the Collateral in its possession, under Section 9-207 of the Uniform
Commercial Code or otherwise, shall be to

 

71



--------------------------------------------------------------------------------

deal with it in the same manner as the Agent deals with similar property for its
own account. Neither the Agent nor any of its directors, officers or employees
shall be liable for failure to demand, collect or realize upon all or any part
of the Collateral or for any delay in doing so or shall be under any obligation
to sell or otherwise dispose of any Collateral upon the request of the Borrower
or otherwise.

Section 9.09. Powers Coupled with an Interest. All authorizations and agencies
herein contained with respect to the Collateral are irrevocable and powers
coupled with an interest.

Section 9.10. Release of Security Interest. Upon (x) termination of this
Agreement, repayment to the Agent and the Secured Parties of all Secured
Obligations and the performance of all other obligations under the Loan
Documents, the Agent shall release its security interest in any remaining
Collateral, (y) repayment of a Medallion Loan in full by the related Obligor or
sale of a Medallion Loan by the Borrower to the extent permitted by this
Agreement, the Agent shall release its security interest in any Collateral
securing such Medallion Loan, in the case of this clause (y), upon receipt by
the Agent of the amount of such repayment or sales proceeds; provided that if
any payment, or any part thereof, of any of the Secured Obligations is rescinded
or must otherwise be restored or returned by the Agent upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower, or upon
or as a result of the appointment of a receiver, intervener or conservator of,
or a trustee or similar officer for, the Borrower or any substantial part of its
property, or otherwise, this Agreement, all rights hereunder and the Liens
created hereby (other than Liens referred to in clause (y) above) shall continue
to be effective, or be reinstated, as though such payments had not been made.

ARTICLE X

MISCELLANEOUS

Section 10.01. Amendments and Waivers.

(a) Section 10.01. Amendments and Waivers. No amendment or modification of any
provision of this Agreement shall be effective without the written agreement of
the Borrower, the Agent and the LenderMajority Lenders; provided that no
amendment or modification of Section 2.05 that would materially and adversely
affect the interests of U.S. Bank, National Association in its capacity as the
Collection Account Bank or Lockbox Account Bank or Lyon Financial Services, Inc.
(d/b/a U.S. Bank Portfolio Services) in its capacity as Backup Servicer shall be
made without such entity’s prior written consent. No termination or waiver of
any provision of this Agreement or consent to any departure therefrom by the
Borrower shall be effective without the written concurrence of the Agent and the
Majority Lender. Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

(b) Notwithstanding the provisions of Section 10.01(a), in the event that there
is more than one Lender, the written consent of each Lender shall be required
for any amendment, modification or waiver (i) reducing any outstanding Advances,
or the Interest accrued thereon,

 

72



--------------------------------------------------------------------------------

(ii) postponing any date for any payment of any Advance, or the Interest accrued
thereon, (iii) modifying the provisions of this Section 10.01, (iv) increasing
the Maximum Facility Amount or (v) of the definition of “Borrowing Base” or
“Majority Lenders”.

Section 10.02. Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
communication by facsimile copy) and mailed, transmitted or delivered, as to
each party hereto, at its address set forth as follows: (i) if to the Borrower:
c/o Medallion Financial Corp., 437 Madison Avenue, New York, New York 10022,
Attention: President, Telephone No.: 212-328-2100, Facsimile No.: 212-328-2121,
or at such other address as shall be designated by such party in a written
notice to the other parties hereto; (ii) if to the Committed Lender or to the
Agent: DZ Bank AG Deutsche Zentral-Genossenschaftsbank, New York, Branch, 609
5th Avenue, New York, New York 10017-1021, Attention: Structured Finance-Asset
Securitization Group, Facsimile: (212) 745-1651, Confirmation No.:
(212) 745-1656,1678, or specified in the Committed Lender’s or Agent’s
Assignment and Acceptance or at such other address as shall be designated by
such party in a written notice to the other parties hereto; and (iii) if to the
Conduit Lender: Autobahn Funding Company LLC, c/o DZ Bank AG Deutsche
Zentral-Genossenschaftsbank, New York, Branch, 609 5th Avenue, New York, New
York 10017-1021, Attention: Structured Finance-Asset Securitization Group,
Facsimile: (212) 745-1651, Confirmation No.: (212) 745-1656,1678, or specified
in the Conduit Lender’s Assignment and Acceptance or at such other address as
shall be designated by such party in a written notice to the other parties
hereto. All such notices and communications shall be effective, upon receipt, or
in the case of (x) notice by mail, five days after being deposited in the United
States mails, first-class postage prepaid, (y) notice by facsimile copy, when
verbal communication of receipt is obtained or (z) in the case of personal
delivery or overnight mail, when delivered, except that notices and
communications pursuant to Article II shall not be effective until received.

Section 10.03. No Waiver; Remedies. No failure on the part of the Agent or
theany Lender to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

Section 10.04. Binding Effect; Assignability. This Agreement shall be binding
upon and inure to the benefit of the Borrower, the Agent, the LenderLenders and
their respective successors and permitted assigns. This Agreement and theeach
Lender’s rights and obligations hereunder and interest herein shall be
assignable in whole or in part (including, without limitation, by way of the
sale of participation interests therein) by thesuch Lender and its successors
and assigns; provided that, so long as no Event of Default has occurred and is
continuing, any such assignment by thesuch Lender shall require the prior
written consent of the Borrower (such consent not to be unreasonably withheld)
unless such assignment is to the Agent, an Affiliate of the Agent or any Person
managed or administered by the Agent or an Affiliate of the Agent, in which case
no such consent from the Borrower shall be required. Without limiting the
foregoing, the Conduit Lender (if the Conduit Lender is Autobahn) may, in its
sole discretion and at any time, assign its rights, obligations (if any) and
interests under this Agreement to the Committed Lender and, at or after such
time, the Conduit Lender may, in its sole discretion, cease to be a Conduit
Lender and a Lender under this Agreement upon providing notice of such

 

73



--------------------------------------------------------------------------------

cessation to the Borrower. In any event, this Agreement may only be assigned to
assignees that are “qualified purchasers” within the meaning of the United
States Investment Company Act of 1940, as amended. The Borrower may not assign
any of its rights and obligations hereunder or any interest herein without the
prior written consent of the LenderLenders and the Agent. The parties to each
assignment or participation made by theany Lender pursuant to this Section 10.04
shall execute and deliver to the Agent for its acceptance and recording in its
books and records, an Assignment and Acceptance or a participation agreement or
other transfer instrument reasonably satisfactory in form and substance to the
Agent. Each such assignment or participation shall be effective as of the date
specified in the applicable Assignment and Acceptance or other agreement or
instrument only after the execution, delivery, acceptance and recording as
described in the preceding sentence. The Agent shall notify the Borrower of any
assignment or participation thereof made pursuant to this Section 10.04. Subject
to Section 10.13, theany Lender may, in connection with any assignment or
participation or any proposed assignment or participation pursuant to this
Section 10.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the MF/Borrower Related Parties and the
Collateral furnished to thesuch Lender by or on behalf of the MF/Borrower
Related Parties, the Servicer or any other Person.

Section 10.05. Term of This Agreement. This Agreement, including, without
limitation, the Borrower’s obligation to observe its covenants set forth in
Article V, shall remain in full force and effect until the Final Payout Date;
provided, however, that the rights and remedies with respect to any breach of
any representation and warranty made or deemed made by Borrower pursuant to
Articles III and IV and the indemnification and payment provisions of Article
VIII and the provisions of Sections 10.09, 10.10, 10.11, 10.13 and 10.14 shall
be continuing and shall survive any termination of this Agreement.

Section 10.06. Governing Law; Jury Waiver.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES).

(b) EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING
DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREUNDER.

Section 10.07. Consent to Jurisdiction. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT
COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY OR, TO THE EXTENT
SUCH COURT LACKS JURISDICTION, THE COURTS OF THE STATE OF NEW YORK, AND EACH
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL
SUCH SERVICE OF PROCESS BE MADE BY REGISTERED MAIL, AND SERVICE SO MADE SHALL BE
DEEMED TO BE COMPLETED FIVE DAYS AFTER THE SAME SHALL HAVE BEEN

 

74



--------------------------------------------------------------------------------

DEPOSITED IN THE U.S. MAILS, POSTAGE PREPAID. EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY
OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER, AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT. NOTHING IN THIS SECTION SHALL AFFECT THE RIGHT OF ANY PARTY TO THIS
AGREEMENT TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT
ANY PARTY’S RIGHT TO BRING ANY ACTION OR PROCEEDING IN THE COURTS OF ANY OTHER
JURISDICTION.

Section 10.08. Ordinary Course. The Borrower represents and warrants that each
remittance of Collections under this Agreement will have been (i) in payment of
a debt incurred by the Borrower in the ordinary course of business or financial
affairs of the Borrower and (ii) made in the ordinary course of business or
financial affairs of the Borrower.

Section 10.09. Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of theany Lender, the Agent or
a Secured Party, (i) the Borrower, to the extent permitted by law, waives any
claim may be made by the Borrower or any other Person against thesuch Lender,
the Agent, any Secured Party or their respective Affiliates, directors,
officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and (ii) each of the Borrower, Medallion Funding and
Medallion Funding (on behalf of itself and all of its Subsidiaries and
Affiliates), to the extent permitted by law, hereby waives, releases, and agrees
not to sue upon any claim for any such special, indirect, consequential or
punitive damages. The provisions of this Section shall survive the termination
of this Agreement.

Section 10.10. No Proceedings. Each of the parties hereto (other than the
Conduit Lender) hereby agrees that it will not institute against, or join any
other Person in instituting against, the Conduit Lender any bankruptcy,
insolvency or similar proceeding so long as any commercial paper issued by the
Conduit Lender shall be outstanding or there shall not have elapsed one year and
one day since the last day on which any such commercial paper shall have been
outstanding. The provisions of this Section shall survive the termination of
this Agreement.

Section 10.11. Recourse Against Certain Parties. No recourse under or with
respect to any obligation, covenant or agreement (including, without limitation,
the payment of any fees or any other obligations) of theany Lender as contained
in this Agreement or any other agreement, instrument or document entered into by
it pursuant hereto or in connection herewith shall be had against any
administrator of theany Lender or any incorporator, Affiliate, stockholder,
officer, employee or director of theany Lender or of any such administrator, as
such, by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that the agreements of the LenderLenders contained in this Agreement
and all of the other agreements, instruments and documents entered into by it
pursuant hereto or in connection herewith are, in each case, solely the limited
liability company, or corporate, as applicable, obligations of the Lendersuch
Lenders, and that no personal liability whatsoever shall attach to or be
incurred by any administrator of

 

75



--------------------------------------------------------------------------------

theany Lender or any organizer, member, Affiliate, officer, employee or director
of thesuch Lender or of any such administrator, as such, or any other them,
under or by reason of any of the obligations, covenants or agreements of thesuch
Lender contained in this Agreement or in any other such instruments, documents
or agreements, or which are implied therefrom, and that any and all personal
liability of every such administrator of thesuch Lender and each organizer,
member, Affiliate, officer, employee or director of thesuch Lender or of any
such administrator, or any of them, for breaches by thesuch Lender of any such
obligations, covenants or agreements, which liability may arise either at common
law or at equity, by statute or constitution, or otherwise, is hereby expressly
waived as a condition of and in consideration for the execution of this
Agreement; provided, however, that the foregoing shall not relieve any such
Person from any liability it might otherwise have as a result of fraudulent
actions taken or fraudulent omissions made by them. The provisions of this
Section shall survive the termination of this Agreement.

Section 10.12. Execution in Counterparts; Severability; Integration. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. Delivery of an executed counterpart of this Agreement by
facsimile or portable document format (PDF) shall be effective as delivery of a
manually executed counterpart of this Agreement. In case any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. This
Agreement contains the final and complete integration of all prior expressions
by the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings
other than the Loan Documents executed as of the date hereofDecember 12, 2008 to
which the Agent is a party.

Section 10.13. Confidentiality.

(a) By accepting delivery of this Agreement, the Borrower agrees not to disclose
to any person or entity the existence of this Agreement or the Loan Documents or
the terms hereof or thereof (including, without limitation, any specific pricing
information provided by the Agent or the LenderLenders or the amount or terms of
any fees payable to the Agent or the LenderLenders in connection with the
transaction contemplated by this Agreement, the “Transaction”), the proposal or
structure of the Transaction, any related structures developed by the Agent for
the Borrower, the existence or status of any ongoing negotiations between the
Borrower, the Agent and the LenderLenders concerning the Transaction
(collectively, the “Product Information”), except (i) to its and its Affiliates’
officers, directors, employees, agents, accountants, legal counsel and other
representatives (collectively, the “Borrower Representatives”) who have a need
to know the Product Information for the purpose of assisting in the negotiation
and completion of the Transaction and who agree to be bound by the provisions of
this section applicable to the Borrower, (ii) in connection with any legal or
regulatory action or proceeding relating to this Agreement or the transactions
contemplated hereby or the exercise of any remedies hereunder, (iii) to extent
required by applicable law, regulation or other legal process, or (iv) to the
extent requested by any governmental or

 

76



--------------------------------------------------------------------------------

regulatory authority having jurisdiction over the Borrower, the Seller or any
Borrower Representative. The Borrower will be responsible for any failure of any
Borrower Representative to comply with the provisions of this clause (a).

(b) The Agent and the LenderLenders will not disclose to any person or entity
the confidential or proprietary information of the MF/Borrower Related Parties
furnished to the Agent and the LenderLenders in connection with the Transaction
(the “Borrower Information”), except (i) to their respective and their
Affiliates’ officers, directors, employees, agents, accountants, legal counsel
and other representatives (collectively, the “Lender Representatives”), (ii) to
the extent required by applicable law, regulation, subpoena or other legal
process, (iii) to the extent requested by any governmental or regulatory
authority having jurisdiction over the Agent, theany Lender or any Lender
Representative, (iv) to the rating agencies, (v) to the extent agreed to in
writing by the Borrower or (vi) to credit enhancers and dealers and investors in
respect of commercial paper of the Conduit Lender in accordance with the
customary practices of the Conduit Lender for disclosures to credit enhancers,
dealers or investors, as the case may be.

(c) Notwithstanding anything to the contrary contained herein or in any of the
other Related Documents, each of the parties hereto acknowledges and agrees that
the Agent may post to a password-protected internet website maintained by the
Agent and required by any nationally recognized rating agency providing a rating
or proposing to provide a rating to the Conduit Lender’s commercial paper in
connection with Rule 17g-5, the following information: (x)(i) to the extent
disclosed to any nationally recognized rating agency providing or proposing to
provide a rating to, or monitoring a credit rating of, the Conduit Lender’s
commercial paper, any confidential proprietary information with respect to any
Medallion Party and each of their respective businesses obtained by any Lender
or the Agent in connection with the structuring, negotiation and execution of
the transactions contemplated herein and in the other Related Documents and
(ii) any other nonpublic information with respect to any Medallion Party
received by any Lender or the Agent, in each case to the extent such information
was provided to such nationally recognized rating agency in connection with
providing or proposing to provide a rating to, or to monitor an existing rating
of, the Conduit Lender’s commercial paper, (y) the Related Documents and (z) any
other Transaction Information.

(d) (c) Notwithstanding any other provision herein, the Borrower (and its
employees, representatives or other agents) may disclose to any and all persons,
without limitation of any kind, the U.S. tax treatment and U.S. tax structure of
this Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to such party relating to such U.S. tax treatment
and U.S. tax structure, other than any information for which nondisclosure is
reasonably necessary in order to comply with applicable securities laws.

Section 10.14. Limitation on Payments. Notwithstanding any provisions contained
in this Agreement to the contrary, the LenderLenders shall not, and shall not be
obligated to, pay any amount pursuant to this Agreement unless thesuch Lender
has received funds which may be used to make such payment and which funds are
not required to repay commercial paper notes issued by the Conduit Lender when
due. Any amount which theany Lender does not pay hereunder pursuant to the
operation of the preceding sentence shall not constitute a claim (as defined in
§101 of the Bankruptcy Code) against or corporate obligation of thesuch Lender
for any such insufficiency. The provisions of this Section 10.14 shall survive
the termination of this Agreement.

 

77



--------------------------------------------------------------------------------

Section 10.15. Periodic Due Diligence Review.

(a) The Borrower acknowledges that the Agent has the right to perform continuing
due diligence reviews with respect to the MF/Borrower Related Parties and the
Medallion Loans, for purposes of verifying compliance with the representations,
warranties and specifications made hereunder, or otherwise, and the Borrower
agrees that upon reasonable (but no less than one (1) Business Day’s) prior
notice to the Borrower (which prior notice shall not be required after the
occurrence and during the continuation of a Default), the Agent or its
authorized representatives (including independent audit and consulting firm
specializing in securitization transactions) will be permitted during normal
business hours to examine, inspect, and make copies and extracts of, the
Medallion Loan Files and any and all documents, records, agreements, instruments
or information relating to such Medallion Loans in the possession or under the
control of the Borrower, any other MF/Borrower Related Party and/or the
Custodian. The Borrower also shall make, and cause each other MF/Borrower
Related Party to make, available to the Agent a knowledgeable financial or
accounting officer for the purpose of answering questions respecting the
Medallion Loan Files, the Medallion Loans, the Borrowing Base or other related
matters. Without limiting the generality of the foregoing, the Borrower
acknowledges that the LenderLenders may make Advances to the Borrower based
solely upon the information provided by the Borrower to the Agent and the
LenderLenders and the representations, warranties and covenants contained
herein, and that the Agent, at its option, has the right at any time to conduct
a partial or complete due diligence review on some or all of the Medallion Loans
securing such Advance, including without limitation ordering new credit reports
and otherwise re-generating the information used to originate such Medallion
Loans. The Agent may underwrite such Medallion Loans itself or engage a third
party underwriter (including independent audit and consulting firm specializing
in securitization transactions) to perform such underwriting, provided that such
third party underwriter shall agree in writing with the Borrower to maintain the
confidentiality of the information reviewed and only to use such information in
connection with its engagement by the Agent, on behalf of the Secured Parties,
in connection with this Agreement. The Borrower agrees to cooperate with the
Agent and any third party underwriter in connection with such underwriting,
including, but not limited to, providing the Agent and any third party
underwriter with access to any and all documents, records, agreements,
instruments or information relating to such Medallion Loans in the possession,
or under the control, of the Borrower. The Borrower shall reimburse the Agent
for all fees and related out-of-pocket costs and expenses incurred by the Agent
in connection with the Agent’s activities pursuant to this Section 10.15 and
Section 9.09 of the Servicing Agreement; provided, however, that, (i) the
Borrower shall not be required to reimburse the Agent for more than two (on an
aggregate basis with any audits engaged in under any other Loan Document)
independent audits for any calendar year so long as (x) no Event of Default
shall have occurred and be continuing and (y) the results of the previous audits
were complete and reasonably acceptable to the Agent and (ii) so long as no
Event of Default shall have occurred and be continuing, the Borrower shall not
be required to reimburse the Agent for the fees of the independent audit and
consulting firm specializing in securitization transactions engaged in
connection with any such audit to the extent that such fees exceed $25,000 in
any calendar year (on an aggregate basis with any audits engaged in under any
other Loan Document); provided, further, that the $25,000 limit

 

78



--------------------------------------------------------------------------------

described in the foregoing clause (ii) is not applicable unless (X) the
Medallion Loan Files and any and all documents, records, agreements, instruments
or information required to complete the audit, are contained in one location;
(Y) the Borrower fully cooperates with the independent audit and consulting firm
specializing in securitization transactions performing any applicable audit
contemplated hereunder; and (Z) no material findings are uncovered by or on
behalf of the Agent requiring additional audit work.

(b) The Borrower shall reimburse the Agent and the LenderLenders for all
reasonable out-of-pocket costs and expenses incurred by such Persons in
connection with any due diligence review of a proposed Approved Seller or a
proposed Approved Purchase Agreement. Amounts reimbursed pursuant to this
Section 10.15(b) shall not be subject to or applied toward the reimbursement cap
set forth in Section 10.15(a) hereof.

(c) The Agent may, at the reasonable expense of the Borrower, (i) perform or
direct the Borrower to perform background checks on any material personnel hired
by any MF/Borrower Related Party after the Effective Date and (ii) on a
quarterly basis (at the same time as any under any other Loan Document), contact
Obligors directly for the purpose of confirming information relating to the
Medallion Loans. The Borrower shall cooperate with the Agent in any such
background check, confirmation or audit and shall furnish to the Agent all
information (including, without limitation, names and addresses of Obligors)
that the Agent may reasonably request in connection therewith. Notwithstanding
anything to the contrary contained herein, the Agent will not claim
reimbursement from the Borrower for any expenses under this Section 10.15(c) to
the extent it has been reimbursed by the Borrower under another Loan Document.

Section 10.16. Usury Savings Clause. Anything in this Agreement to the contrary
notwithstanding, the obligation of the Borrower to make payments of interest
shall be subject to the limitation that payments of interest shall not be
required to be made to the extent that a Lender’s receipt thereof would not be
permissible under the law or laws applicable to it limiting rates of interest
which may be charged or collected by it. Any such amount of interest which is
not paid as a result of the limitation referred to in the preceding sentence
shall be carried forward and paid by the Borrower to thesuch Lender on the
earliest date or dates on which any interest is payable under this Agreement and
on which the receipt thereof is permissible under the laws applicable to thesuch
Lender limiting rates of interest which may be charged or collected by thesuch
Lender. Such payment shall be made as additional interest for the month
preceding such Interest Payment Date. Such deferred payments shall not bear
interest.

Section 10.17. USA Patriot Act. The Agent hereby notifies Borrower that pursuant
to the requirements of the USA Patriot Act, it is required to obtain, verify and
record information that identifies Borrower, which information that will allow
the Agent to identify Borrower in accordance with its requirements. Borrower
shall promptly, following a request by the Agent or theany Lender, provide all
documentation and other information that the Agent or thesuch Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA Patriot Act.

 

79



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

TAXI MEDALLION LOAN TRUST III, as Borrower By  

 

Name   Title  

DZ BANK AG DEUTSCHE

ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN, as the Committed Lender and as
Agent

By  

 

Name   Title   By  

 

Name   Title   AUTOBAHN FUNDING COMPANY LLC,
as Conduit Lender

By: DZ BANK AG DEUTSCHE

ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN, its Attorney-in-Fact

By  

 

Name   Title   By  

 

Name   Title  

Signature Page to

Loan and Security agreement